EXHIBIT 10.1
 
 
 
 
LEASE
 
 
between
 
 
1979 MARCUS AVENUE ASSOCIATES, LLC
 
“Landlord”
 
 
 
and
 
 
TELTRONICS, INC.
 
“Tenant”
 
 
 
 
 
September 10, 2010
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 


ARTICLE 1 – BUILDING, PREMISES AND TERM
1
    1.1.
Building.
1
    1.2.
Premises.
1
    1.3.
Term.
1
    1.4.
Delivery and Acceptance of Premises.
3
    1.5.
Initial Tenant Work.
3
     
ARTICLE 2 - RENT
6
    2.1.
Rent - Generally.
6
    2.2.
Fixed Rent.
6
    2.3.
Tax Payments.
7
    2.4.
Operating Payments.
9
     
ARTICLE 3 - TENANT’S USE AND OCCUPANCY
10
    3.1.
Use of Premises.
10
    3.2.
Building Rules and Regulations.
10
    3.3.
Use of Public Areas.
11
    3.4.
Parking.
11
    3.5.
Tenant’s Signage.
12
    3.6.
Telecommunications.
  12      
ARTICLE 4 - UTILITIES AND SERVICES
12
    4.1.
Definitions.
12
    4.2.
Electricity.
13
    4.3.
Water.
14
    4.4.
HVAC Service.
15
    4.5.
Access.
15
    4.6.
Cleaning.
16
    4.7.
Building Directory.
16
    4.8
Interruptions.
16
    4.9.
Access to Telecommunications and/or Data Service Demarcation Point.
17
     
ARTICLE 5 - TENANT’S ALTERATIONS, IMPROVEMENTS AND PROPERTY
17
    5.1.
Tenant’s Alterations.
17
    5.2.
Tenant’s Improvements and Tenant’s Property.
20
    5.3.
Title, Mechanics Liens, Union Conflicts, Etc..
21
     
ARTICLE 6 - RESERVATION OF REAL PROPERTY; LANDLORD’S ACCESS
21
    6.1.
Reservation of Real Property.
21
    6.2.
Landlord’s Access to Premises.
22




i 
 

--------------------------------------------------------------------------------

 



ARTICLE 7 - QUIET ENJOYMENT; UNDERLYING INTERESTS
22
    7.1.
Quiet Enjoyment.
22
    7.2.
Underlying Interests.
22
     
ARTICLE 8 - BASIC LEASE OBLIGATIONS
24
    8.1.
Insurance.
24
    8.2.
Indemnification.
26
    8.3.
Compliance with Laws.
27
    8.4.
Repairs and Maintenance.
28
    8.5.
Damage and Destruction.
29
    8.6.
Condemnation.
31
    8.7.
Hazardous Substances.
31
    8.8.
Landlord's Environmental Indemnification.
31
     
ARTICLE 9 - ASSIGNMENT, SUBLETTING AND MORTGAGING
32
    9.1.
General Prohibition.
32
    9.2.
Recapture.
32
    9.3.
Consent.
33
    9.4.
Profits.
35
    9.5.
Miscellaneous.
36
     
ARTICLE 10 - SURRENDER; HOLDOVER
39
    10.1.
Surrender.
39
    10.2.
Holdover.
39
     
ARTICLE 11 - DEFAULT BY TENANT
39
    11.1.
Events of Default.
39
    11.2.
Termination, Re-Entry, Damages, Etc..
40
    11.3.
Late Payments of Rent.
43
    11.4.
Landlord’s Cure and Enforcement Rights.
43
    11.5.
Additional Remedies.
44
    11.6.
Security.
44
     
ARTICLE 12 - LIMITATIONS ON LIABILITY
45
    12.1.
Limitation to Landlord’s Estate.
45
    12.2.
No Liability For Certain Damages, Etc..
45
    12.3.
Events of Force Majeure.
46
    12.4.
Withholding of Consents/Approvals.
46
     
ARTICLE 13 - GENERAL DEFINITIONS
46
    13.1.
General Definitions.
46
    13.2.
Terms, Phrases and References.
50


ii 
 

--------------------------------------------------------------------------------

 



ARTICLE 14 – MISCELLANEOUS
50
    14.1.
Notices.
50
    14.2.
Brokerage.
51
    14.3.
Estoppel Certificates.
51
    14.4.
Affirmative Waivers.
52
    14.5.
No Waivers.
52
    14.6.
No Representations.
52
    14.7.
Memorandum of Lease.
53
    14.8.
Partnership Tenant.
53
    14.9.
Authority of the Parties to this Lease.
53
    14.10.
Governing Law.
53
    14.11.
Entire Agreement; Modifications.
53
    14.12.
Severability.
53
    14.13.
Interpretation.
53
    14.14.
No Third Party Beneficiaries.
54
    14.15.
Submission of Draft Lease; Execution of Lease.
54
    14.16.
Counterparts.
54
    14.17.
Relocation.
54
    14.18.
Waiver of Landlord's Lien.
55
     
ARTICLE 15 – ADDITIONAL PROVISIONS
55
    15.1.
Renewal Option.
55
    15.2.
Tenant’s Expansion Rights.
58
    15.3.
Termination Option.
58
    15.4.
Storage Space.
59
                 
EXHIBITS
     
    EXHIBIT A                                Legal Description of Land
 
    EXHIBIT B                                Floor Plan of Premises/Initial
Tenant Work Plan
 
    EXHIBIT C                                Building Rules and Regulations
 
    EXHIBIT D                                Cleaning Specifications
 
    EXHIBIT E                                Alteration Rules and Regulations
 
    EXHIBIT F                                Furniture
 
    EXHIBIT G                                Appraisal Provisions
 
    EXHIBIT H                                The Storage Space
 




  iii
 

--------------------------------------------------------------------------------

 

LEASE, dated September 10, 2010, between 1979 MARCUS AVENUE ASSOCIATES, LLC, a
Delaware limited liability company, having an office at 301 Route 17 North, 9th
Floor, Rutherford, New Jersey 07070 (herein called “Landlord”) and TELTRONICS,
INC.,  a Delaware corporation, having an office at 2511 Corporate Way, Palmetto,
Florida 34221 (herein called “Tenant”).


W I T N E S S E T H:


Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord, the
Premises (as hereinafter defined), for the Term (as hereinafter defined), at the
Rent (as hereinafter defined) and otherwise upon, subject to and in accordance
with the following terms and conditions of this Lease.


In respect thereof, Landlord and Tenant hereby agree as follows:


ARTICLE 1 -  BUILDING, PREMISES AND TERM


1.1.           Building.


The building in which the Premises are located (herein called the “Building”) is
located on the land (herein called the “Land”) described in Exhibit A attached
hereto and made a part hereof, and the Building, together with the Land, is
known as 1979 Marcus Avenue, Lake Success, New York.


1.2.           Premises.


The premises demised by this Lease (herein called the “Premises”) are located on
and comprise a portion of the second (2nd) floor of the Building, substantially
as shown hatched on the floor plan attached hereto as Exhibit B and made a part
hereof.  For purposes of this Lease, the Premises shall be conclusively deemed
to consist of 8,451 rentable square feet.


1.3.           Term.


1.3.1.           The term of this Lease (herein called the “Term”) shall
commence on the Commencement Date (as hereinafter defined in Section 1.3.2
hereof), and shall end at 11:59 p.m. on the later of (a) December 31, 2015, or
(b) the last day of the month in which occurs the sixty-two (62) month
anniversary of the day immediately preceding the Commencement Date (herein
called “Expiration Date”), or on such earlier date upon which the term of this
Lease shall expire or be cancelled or terminated pursuant to any of the
conditions or covenants of this Lease or pursuant to law.


 
1

--------------------------------------------------------------------------------

 
 
1.3.2.           The “Commencement Date”, subject to the following provisions of
this Section 1.3.2, shall be the earliest of: (a) the date that Tenant shall
have commenced occupancy of the Premises for the purpose of conducting Tenant’s
business; or (b) the date (provided that such date is not earlier than October
1, 2010) that (1) Landlord shall have substantially completed the Initial Tenant
Work (as hereinafter defined in, and in accordance with, Section 1.5 hereof),
(2) Tenant’s access to the Premises is available, and (3) all Building Systems
serving the Premises are operational (and all meters or submeters for the
measurement of any utilities to the Premises required to be installed as part of
the Initial Tenant Work, if any, have been so installed).  Notwithstanding the
foregoing, (i) if Landlord shall be unable to deliver possession of the Premises
to Tenant on the date that the Commencement Date otherwise would have occurred
pursuant to this Section 1.3.2, the Term shall be not be extended thereby, and
(ii) if Landlord is delayed in causing the Commencement Date to occur by reason
of delays caused or occasioned by Tenant (herein called “Tenant Delays”), then,
in addition to any other rights or remedies that Landlord may have on account
thereof, (x) the “Commencement Date” shall be deemed to be the date Landlord
would have caused the Commencement Date to occur absent such Tenant Delays, and
(y) Tenant shall pay all actual out-of-pocket costs and expenses reasonably
incurred by Landlord that result from any Tenant Delays, including, without
limitation, any costs and expenses attributable to increases in the cost of
labor and materials.  “Tenant Delays” shall include, without limitation, (a)
Tenant’s failure to furnish, approve or authorize any plans and/or
specifications within the time periods set forth herein or otherwise reasonably
required by Landlord, (b) Tenant’s delay or failure in submitting to Landlord
any information, authorization or approvals within the time periods set forth
herein (including but not limited to, if Landlord submits to Tenant for Tenant’s
approval any bid(s) obtained by Landlord for the Initial Tenant Work, Tenant’s
failure to approve such bids within three (3) business days after Landlord’s
submission thereof to Tenant), (c) delays caused by changes in or additions to
any plans or specifications that are actually made and that have been requested
by Tenant (notwithstanding Landlord’s approval of such changes), (d) the
performance of any work in the Premises by Tenant or any person or entity
employed by Tenant which actually delays the Initial Tenant Work, (e) materials,
components, finishes or improvements other than Landlord’s Building standard or
which are not available in a commercially reasonable time that are actually
ordered after being requested by Tenant, (f) Tenant’s failure to pay, when due,
any amounts required to be paid by Tenant in connection with the Initial Tenant
Work, (g) changes in or postponements to the Initial Tenant Work that actually
occur after being requested by Tenant, and/or (h) any error in plans or other
documents caused by Tenant or any Tenant Party (as hereinafter
defined).  Landlord shall, promptly after Landlord determines the existence of
any Tenant Delay, notify Tenant thereof.  Tenant hereby acknowledges that the
Commencement Date is indeterminate and shall occur only as provided in this
Section 1.3.2 and Section 1.5.9.  Tenant, at anytime after the occurrence of the
Commencement Date, shall, within ten (10) Business Days (as hereinafter defined)
after demand by Landlord, execute, acknowledge and deliver to Landlord an
instrument in form reasonably satisfactory to Landlord confirming the
Commencement Date; but Tenant’s failure to execute, acknowledge and deliver such
instrument shall not affect the occurrence of the Commencement Date or otherwise
affect the validity of this Lease.



 
2

--------------------------------------------------------------------------------

 

1.4.           Delivery and Acceptance of Premises.


Tenant has heretofore inspected the Premises, is fully familiar with the
condition thereof and, subject only to the substantial completion of the Initial
Tenant Work pursuant to the provisions of Section 1.5 below, shall accept the
Premises on the Commencement Date in their “AS IS” condition, subject only to
latent and structural defects, and completion of punchlist items (as hereinafter
defined).


1.5.           Initial Tenant Work.


Landlord, at Landlord’s sole cost and expense (except as hereinafter provided),
subject to, upon and in accordance with the following provisions of this Section
1.5, shall construct the Premises in accordance with the Initial Tenant Work
Plans (as hereinafter defined) (such work being herein called the “Initial
Tenant Work”), in accordance with the following provisions:


1.5.1.           Landlord and Tenant have approved the final plans for the
Premises prepared by Blackney Hayes Architects, dated 04/12/10, last revised
07/12/10, identified as Plan SP-2 (the “Initial Tenant Work Plans”), attached
hereto and made a part hereof as Exhibit B.


1.5.2.           Landlord shall construct the Initial Tenant Work in compliance
with the Americans with Disabilities Act of 1990 (the “ADA”), to the extent such
compliance is required as of the Commencement Date (and except with respect to
compliance required due to installation of Tenant’s furniture, trade fixtures
and equipment in the Premises).  With respect to any (i) particular use of the
Premises by Tenant (other than general office use), including any such
particular use resulting from the Premises being deemed a “place of public
accommodation” under the ADA, or (ii) alterations or improvements that Tenant
makes to the interior of the Premises (or which are made on Tenant’s behalf,
other than the Initial Tenant Work), regardless of whether Tenant has obtained
Landlord’s consent to such alterations or improvements, Tenant shall be fully
responsible for complying with and paying any costs associated with any and all
requirements of the ADA with respect to such particular use or alterations or
improvements by Tenant.  If any alterations are required to be made to the
Premises due to changes in or regulations under the ADA or judicial
interpretations of the requirements of the ADA coming into existence following
the Commencement Date which impose obligations with respect to general office
use, Landlord shall be fully responsible for complying with and paying any costs
associated with any and all requirements of the ADA arising in connection
therewith.  If any alterations are required to be made to the Premises due to
changes in or regulations under the ADA or judicial interpretations of the
requirements of the ADA coming into existence following the Commencement Date
which impose obligations with respect to Tenant’s particular use of the Premises
(other than general office use) or such Tenant’s particular use resulting in the
Premises being deemed a “place of public accommodation” under the ADA, Tenant
shall be fully responsible for complying with and paying any costs associated
with any and all requirements of the ADA arising in connection
therewith.  Notwithstanding the foregoing, Landlord shall be responsible for
constructing any improvements to the Public Areas of the Building, the Building
Systems and the structural elements of the Building which are required to be
made to bring the Base Building into
 
3

--------------------------------------------------------------------------------

 
compliance with the ADA as of the Commencement Date, and to maintain such
compliance during the Term of this Lease.


1.5.3.           Landlord or Landlord’s agent shall act as construction manager
with respect to the Initial Tenant Work.


1.5.4.           Landlord shall substantially complete the Initial Tenant Work
not later than November 1, 2010 (as extended by the number of days of Tenant
Delays).  Landlord shall perform the Initial Tenant Work using Building-standard
materials, in accordance with the Initial Tenant Work Plans, and otherwise in a
good and workmanlike manner.  Each office and conference room shall have
installed therein at least one (1) electric receptacle containing four (4)
electrical outlets and one (1) receptacle containing two (2) electrical outlets,
and each cubicle shall have installed therein at least three (3) electrical
outlets.  Notwithstanding the foregoing, the Initial Tenant Work shall not
include the installation of any network or voice/data wiring or cabling, set-up
of Tenant’s equipment, or installation of any furniture.


1.5.5.           The Initial Tenant Work shall be deemed to be “substantially
completed” even though minor details or adjustments of or in such work (herein
called “punchlist items”) are not then completed and, so long as Tenant’s use
and occupancy of the Premises is not prohibited by written order of any
applicable governmental authority, no certificate of occupancy has been
issued.  Landlord shall indemnify, defend and hold harmless Tenant from and
against any and all liability for violations of any applicable code, ordinance
or other legal requirements arising in connection with Landlord’s performance of
the Initial Tenant Work, including but not limited to any liability for
Landlord’s failure to obtain any required certificate of occupancy.  Tenant,
within fifteen (15) Business Days after the Commencement Date, shall prepare,
and deliver to Landlord, a list (herein called the “Punch­list”) of all
punchlist items with respect to the Initial Tenant Work; any punchlist items not
included on the Punchlist shall be deemed waived by Tenant.  Landlord shall, at
its expense, complete or correct all punchlist items included on the Punchlist,
within thirty (30) days of the delivery of the Punchlist to Landlord (or if such
completion or correction work cannot with due diligence be completed or
corrected within thirty (30) days, then within a reasonable period of time
thereafter, pro­vided that Landlord is prosecuting such work diligently);
provided, however, that in no event shall Landlord be obligated to repair any
damage to any of the Initial Tenant Work that was caused by Tenant or any Tenant
Parties (as defined in Article 13 hereof).  Landlord will warrant and will cause
the subcontractors performing the Initial Tenant Work to warrant the Initial
Tenant Work against defects in workmanship and materials for a period of one (1)
year after the date of substantial completion of the Initial Tenant Work.  If
Tenant discovers any such defect and notifies Landlord of same in writing before
the expiration of such one (1) year period, Landlord shall, at its sole cost and
expense, repair or correct such defect with reasonable dispatch and diligence
within thirty (30) days of the delivery of the notice thereof to Landlord (or if
such repair or correction work cannot with due diligence be completed or
corrected within thirty (30) days, then within a reasonable period of time
thereafter).


1.5.7.           Tenant’s occupancy of the Premises for the conduct of its usual
business shall be deemed Tenant’s acceptance of the Premises and Tenant’s
agreement that Landlord has substantially
 
 
4

--------------------------------------------------------------------------------

 
completed the Initial Tenant Work (subject to latent and structural defects, and
completion of punchlist items) and that the Commencement Date has occurred.


1.5.8.           Tenant shall be permitted access to the Premises, upon
reasonable prior notice to Landlord (which notice may be telephonic notice to
Landlord’s building manager for the Building) and subject to Landlord’s
scheduling requirements to avoid interruption of or interference with the
Initial Tenant Work, during the ten (10) Business Day period prior to the
Commencement Date (and Landlord shall give Tenant written notice of the date on
which Landlord anticipates the Initial Tenant Work shall be substantially
completed at least fifteen (15) Business Days prior to such date), solely for
the purpose of allowing Tenant to install furniture, equipment and cabling and
wiring for its equipment and telephones.  Such early access shall be at Tenant’s
sole risk. Such early access shall be granted upon the condition that Tenant’s
employees, agents or servants shall not interfere with Landlord’s performance of
the Initial Tenant Work.  Any delays in completion of the Initial Tenant Work
caused by Tenant’s activities permitted under this Section 1.5.8 shall
constitute Tenant Delays.  Tenant’s access to and use of the Premises pursuant
to the terms of this Section 1.5.8 shall be expressly subject to all terms of
this Lease (except Tenant’s obligation to pay Rent), specifically including, but
not limited to, the provisions of Article 5 of this Lease.  Landlord shall not
be liable in any way for any injury, loss or damage occurring as a result of
Tenant’s early access to the Premises, except to the extent due to the
negligence or willful misconduct of Landlord or any Landlord Party (as
hereinafter defined).  Landlord shall have the right to impose such additional
reasonable conditions on Tenant’s early access to the Premises as Landlord, in
its sole discretion, reasonably deems appropriate.


1.5.9.           Landlord shall cause the Commencement Date to occur not later
than November 1, 2010 (extended by the number of days of Tenant Delays).


1.5.10.         Landlord shall leave in place in the Premises the items of
furniture and movable cubicles/wall dividers set forth in Exhibit F attached
hereto and made a part hereof (the “Furniture”).  Landlord represents and
warrants that, prior to the Commencement Date, Landlord shall have acquired good
and marketable title to the Furniture, and that such title to the Furniture
shall be free and clear of any lien, claim or encumbrance.  As of the
Commencement Date and Tenant’s occupancy of the Premises, all of Landlord’s
right, title and interest in the Furniture shall be deemed conveyed to and
accepted by Tenant and upon such conveyance the Furniture shall be deemed to be
the property of Tenant, and shall constitute items of Tenant’s Property (as
hereinafter defined).  Landlord agrees to pay all taxes imposed upon the sale,
conveyance and/or transfer of the Property by Landlord to Tenant, and Landlord
shall indemnify, defend and hold harmless Tenant from and against any loss, cost
or expense incurred as a result of any failure to pay any such taxes.  Landlord
shall also leave in place in the Premises the existing above-ceiling
supplemental air conditioning unit serving the existing phone switch/computer
room in the Premises (the “Supplemental HVAC Unit”), which shall be available
for Tenant’s use if desired by Tenant.  Landlord makes no representation or
warranty concerning the condition of the Furniture or the Supplemental HVAC
Unit, all of which Tenant agrees to accept in “as is” condition.


 
5

--------------------------------------------------------------------------------

 
ARTICLE 2 - RENT


2.1.           Rent - Generally.


2.1.1.           The rents payable under this Lease (herein collectively
referred to as the “Rent”) shall be and consist of (i) the Fixed Rent (as
hereinafter defined in Section 2.2 below), and (ii) additional rent (herein
called “Additional Charges”) consisting of Tax Payments (as hereinafter defined
in Section 2.3 below), Operating Payments (as hereinafter defined in Section 2.4
below) and all other charges as shall become due from and payable by Tenant to
Landlord pursuant to the terms of this Lease.  All Additional Charges shall be
deemed “rent” for all purposes, including Landlord’s remedies for non-payment
thereof.


2.1.2.           Tenant covenants and agrees to pay all Rent, as and when the
same is due and payable hereunder, without notice or demand therefor and without
any abatement, deduction or setoff for any reason whatsoever, except, in either
case, as may be expressly provided in this Lease.  If, pursuant to any provision
of this Lease, Tenant shall be obligated to pay any Additional Charges and no
due date or payment period therefor is specified herein, then such Additional
Charges shall be paid by Tenant to Landlord within thirty (30) days after being
billed therefor (such bill to be accompanied by reasonable supporting
documentation).  All Rent shall be paid in lawful money of the United States to
Landlord at its office, or such other place, or to Landlord’s agent and at such
other place, as Landlord shall designate by notice to Tenant.  All Rent shall be
paid by good and sufficient check (subject to collection).


2.2.           Fixed Rent.


2.2.1.           Tenant shall pay to Landlord a fixed rent (herein called “Fixed
Rent”) at the rate of TWO HUNDRED FORTY THOUSAND EIGHT HUNDRED FIFTY-THREE and
56/100 DOLLARS ($240,853.56) (i.e., $28.50 per rentable square foot of the
Premises), per annum, for the period from the Commencement Date to and including
the Expiration Date.


2.2.2.           The Fixed Rent shall be payable commencing on the Commencement
Date and thereafter in equal monthly installments in advance on the first day of
each and every calendar month during the Term, except as hereinafter provided in
this Section 2.2.2.  Tenant shall pay, upon Tenant’s execution and delivery of
this Lease, an amount equal to 1/12th the annual rate of Fixed Rent set forth in
Section 2.2.1 above, which amount shall be applied against the Fixed Rent for
the first full calendar month for which Fixed Rent is payable under this Lease
following the calendar month in which the Commencement Date occurs.  If the
Commencement Date or the Expiration Date occurs on a day other than the first or
last day, respectively, of a calendar month, then the Fixed Rent for the partial
calendar month in which the Commencement Date or the Expiration Date occurs
shall be a prorated portion of a full monthly installment of Fixed Rent, and, in
the case of the partial month in which the Commencement Date occurs, the
prorated Fixed Rent for such partial month shall be payable on the Commencement
Date.


 
6

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, provided Tenant has not defaulted under this
Lease beyond the expiration of any applicable grace, notice or cure period, the
Fixed Rent shall be abated until and Tenant shall commence the payment of Fixed
Rent on the later of (a) December 1, 2010, or (b) the two (2) month anniversary
of the Commencement Date (such later date being referred to herein as the “Rent
Commencement Date”).


2.3.           Tax Payments.


2.3.1.           For the purposes of this Lease, the following definitions shall
apply:


“Tax Year” shall mean each calendar year (whether or not such period is fixed as
the fiscal year for Taxes (as hereinafter defined) or any component thereof by
any Governmental Authority) the whole or any portion of which is within the
Term.  If a fiscal period fixed for any component of Taxes by any Governmental
Authority is a period other than a Tax Year, then such component of Taxes shall
be averaged over the number of calendar months in such fiscal period and each
such monthly portion shall be included in Taxes for the Tax Year in which such
calendar month occurs.


“Base Tax Year” shall mean Tax Year commencing on January 1, 2009, and ending
December 31, 2009.


 “Base Tax Amount” shall mean the Taxes for the Base Tax Year.


“Tenant’s Share” shall mean a fraction (expressed as a percentage, and carried
to four decimal places), the numerator of which is the number of rentable square
feet contained in the Premises and the denominator of which is 348,501.  As of
the date hereof, Tenant’s Share is 2.425%.


“Taxes”, for any Tax Year, shall mean (A) all real estate taxes, water and sewer
rents or charges, school taxes, vault taxes, assessments and special assessments
levied, assessed or imposed upon or with respect to the Real Property (as
defined in Article 13 hereof) by any Governmental Authority, and (B) any actual
out-of-pocket expenses reasonably incurred by Landlord in contesting such taxes,
charges or assessments and/or the assessed value of the Real Property, which
expenses shall be allocated to the Tax Year to which such expenses relate (but
which expenses shall not exceed the relief or savings resulting
therefrom).  Taxes shall also include all taxes assessed or imposed upon
Landlord with respect to the rents received from the Real Property (but not any
general income taxes, gross receipts taxes or corporate franchise taxes, except
to the extent provided in the following sentence).  Taxes shall be determined
based upon a fully assessed and completed Building, without exemptions or
abatements applicable thereto.  If, at any time during the Term, the methods of
taxation prevailing on the date hereof shall be altered so that in lieu of, or
as an addition to or as a substitute for, the whole or any part of the taxes,
charges or assessments now levied, assessed or imposed, there shall be levied,
assessed or imposed a new tax, assessment, levy, imposition, license fee or
charge wholly or partially as a capital levy or otherwise on the Real Property
or the rents received from the Real Property, then such additional or substitute
tax, assessment, levy, imposition, fee or charge shall be included within
“Taxes” for purposes hereof.  If
 
 
7

--------------------------------------------------------------------------------

 
more than one (1) office building exists on the Real Property during any Tax
Year, the Taxes for such Tax Year shall be allocated between or among such
buildings in a manner reasonably determined by Landlord and consistently
applied.  Finally, “Taxes” shall also include any payments in lieu of “Taxes”
payable in connection with any tax exemption obtained from any Governmental
Authority with respect to the Real Property.  Notwithstanding the foregoing,
“Taxes” shall not include: (i) corporate franchise taxes; (ii) income taxes or
taxes on gains; (iii) transfer taxes; (iv) estate, inheritance, succession or
gift taxes; (v) excise or profit taxes; (vi) unincorporated business taxes;
(vii) capital stock taxes; (viii) late charges, interest or penalties; (ix)
special or additional assessments levied against another tenant or occupant of
the Building due to improvements made by such other tenant or occupant, or
levied against Landlord due to the construction of additional floors on the
Building or additional buildings at the Real Property; (x) rental taxes; or (xi)
gross receipts taxes.  If any Taxes are payable in installments, then Landlord
shall pay such Taxes over the longest period such Taxes are permitted to be paid
without interest or penalty by applicable law, and only those Taxes actually
payable in a particular Tax Year shall be included in the Taxes for such Tax
Year.


2.3.2.           Commencing on the first (1st) anniversary of the Commencement
Date, if Taxes for any Tax Year subsequent to the Base Tax Year shall exceed the
Base Tax Amount, Tenant, as hereinafter provided, shall pay to Landlord an
amount (herein called the “Tax Payment”) equal to Tenant’s Share of the amount
by which the Taxes for such Tax Year are greater than the Base Tax Amount (in
the case of Tax Year 2011, the Tax Payment shall be prorated for the portion of
such Tax Year occurring after the first (1st) anniversary of the Commencement
Date; by way of example, if the Commencement Date is November 1, 2010, the
portion of Tax Year 2011 for which the Tax Payment, if any, will be prorated and
payable by Tenant will be November and December 2011).  Notwithstanding the
foregoing, Tenant’s obligation to pay the Tax Payment shall not commence until
the expiration of twelve (12) months after the Commencement Date.  In respect of
any such Tax Year which begins prior to the Commencement Date or ends after the
Expiration Date, the Tax Payment shall be prorated to correspond to that portion
of such Tax Year occurring within the Term.


2.3.3.           The Tax Payment for each Tax Year shall be due and payable as
provided in the following provisions of this Section 2.3.3.  Landlord, at
anytime prior to, during, or after the end of, any Tax Year, may deliver to
Tenant a statement for the Tax Payment for such Tax Year (each such statement
being herein called a “Tax Statement”).  Landlord shall invoice Tenant and
Tenant shall pay to Land­lord on the first day of each month during any Tax Year
an amount equal to one-twelfth (1/12th) of the Tax Payment for such Tax ­Year.


2.3.4.           If, at any time after the delivery of any Tax Statement for any
Tax Year, it is determined for any reason (including any reduction in Taxes
comprising the Base Tax Amount) that the Tax Payment for such Tax Year is
greater than the amount set forth on such Tax Statement, then Landlord may
furnish to Tenant a revised or corrected Tax Statement for such Tax Year, and,
in any such case, Tenant shall pay to Landlord the additional amount indicated
by the revised or corrected Tax Statement within thirty (30) days after Tenant’s
receipt thereof.  Landlord’s failure to render, or delay in rendering, a Tax
Statement, or a revised or corrected Tax Statement, for any Tax Year shall not
prejudice Landlord’s right to thereafter render a Tax Statement, or a revised or
corrected Tax
 
 
8

--------------------------------------------------------------------------------

 
Statement, for such Tax Year or any other Tax Year, nor shall the rendering of a
revised or corrected Tax Statement for any Tax Year prejudice Landlord’s right
to thereafter render a further revised or corrected Tax Statement for such Tax
Year, provided that Landlord shall be required to render a Tax Statement for any
Tax Year within one hundred eighty (180) days after Landlord has received the
final tax bill for such Tax Year.


2.3.5.           Only Landlord shall be eligible to institute tax reduction or
other proceedings to challenge Taxes or to reduce the assessed valuation of the
Real Property.  Tenant hereby waives any right Tenant may now or in the future
have to institute any such proceedings or otherwise challenge Taxes.  If, at any
time after the delivery of any Tax Statement for any Tax Year, Landlord shall
receive a refund of Taxes for such Tax Year, then Landlord shall furnish to
Tenant a revised Tax Statement for such Tax Year, and, if such revised Tax
Statement shall set forth a Tax Payment that is less than that set forth on the
previous Tax Statement, then Landlord, within ten (10) days after Tenant’s
receipt of such revised Tax Statement, shall pay to Tenant the amount of the
overpayment indicated thereby (such obligation of Landlord to survive the
expiration of this Lease).  Nothing contained in this Lease shall obligate
Landlord to bring any application or proceeding seeking a reduction in Taxes or
assessed valuation.  If the Taxes payable for the Base Tax Year or any other Tax
Year are later reduced by final determination of legal proceedings, settlement,
or otherwise, such reduced amount as finally determined shall become the Base
Tax Amount (in the event of a reduction applicable to the Base Tax Year) or the
Taxes for the Tax Year in question (in the event of a reduction applicable to a
Tax Year other than the Base Tax Year) for purposes of this Lease and such
reduced amount shall be used to determine the Tax Payment payable or not payable
by Tenant applicable to any Tax Year affected by such reduction, and all Tax
Payments theretofore paid or payable under this Lease shall be recomputed on the
basis of such reduction, and, if applicable, Tenant shall pay to Landlord as an
Additional Charge, within thirty (30) days after being billed therefor, any
deficiency between the amount of such payments computed prior to the reduction
and the amount thereof due as a result of such recomputation or Landlord shall
refund or credit to Tenant any overpayment as a result of such recomputation.


2.4.           Operating Payments.


As its sole obligation with respect to Landlord’s costs for the operation,
management, maintenance and/or repair of the Real Property, Tenant shall pay to
Landlord as an Additional Charge to compensate Landlord for Tenant’s Share of
the increase over the Base Tax Year of expenses paid or incurred by, or on
behalf of, Landlord, or otherwise, in respect of the operation, management,
maintenance and/or repair of the Real Property, in equal monthly installments
together with Tenant’s payment of monthly installments of Fixed Rent, the
following amounts for the following periods (herein called the “Operating
Payments”):


(a)           $8,429.88 per annum, for the period from the first (1st)
anniversary of the Rent Commencement Date to and including the day immediately
preceding the second (2nd) anniversary of the Rent Commencement Date;


 
9

--------------------------------------------------------------------------------

 
(b)           $17,154.84 per annum, for the period from the second (2nd)
anniversary of the Rent Commencement Date to and including the day immediately
preceding the third (3rd) anniversary of the Rent Commencement Date;


(c)           $26,185.08 per annum, for the period from the third (3rd)
anniversary of the Rent Commencement Date to and including the day immediately
preceding the fourth (4th) anniversary of the Rent Commencement Date;


(d)           $35,531.40 per annum, for the period from the fourth (4th)
anniversary of the Rent Commencement Date to and including the Expiration Date.

 
ARTICLE 3 - TENANT’S USE AND OCCUPANCY


3.1.           Use of Premises.


3.1.1.           Tenant, subject to and in accordance with the provisions of
this Lease, shall use the Premises for general office use for the operation of a
technical support business (including the storage of telephone equipment needed
to be readily available for use by Tenant’s staff) and for no other
purpose.  Landlord represents that such use is a permitted use under the
applicable provisions of the zoning ordinance of the municipality in which the
Building is located.


3.1.2.           If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s busi­ness in the Premises or any part
thereof, Tenant, at its expense, shall duly procure and thereafter maintain such
license or permit and submit the same to Landlord for inspec­tion.  Tenant shall
at all times comply with the terms and conditions of each such license or
permit.


3.2.           Building Rules and Regulations.


Tenant shall, and shall cause all Tenant Parties, to faithfully observe and
comply with the rules and regulations annexed hereto as Exhibit C, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate to Tenant in
writing, which, in Landlord’s reasonable judgment, shall be necessary for the
reputation, safety, care and appearance of the Real Property, or the
preservation of good order therein, or otherwise in connection with the
operation, management and/or maintenance of the Real Property (such rules and
regulations as changed from time to time being herein called “Building Rules and
Regulations”); provided, however, that in case of any conflict or inconsistency
between the provisions of this Lease and any of the Building Rules and
Regulations, the provisions of this Lease shall control.  Landlord shall not be
liable to Tenant for violation of the Building Rules and Regulations by any
other tenant or any other person.  The Building Rules and Regulations shall be
binding upon Tenant to the extent they are enforced by Landlord in a uniform and
non-discriminatory manner.



 
10

--------------------------------------------------------------------------------

 
3.3.           Use of Public Areas.


Tenant, incident to its use of the Premises, shall have (i) a non-exclusive
right to use the Core Lavatories (as defined in Article 13 hereof) located on
the floor of the Building on which the Premises are located for lavatory
purposes only, and (ii) a non-exclusive right of ingress and egress to and from
the Premises through the Public Areas (as defined in Article 13 hereof);
subject, in all events, to the Building Rules and Regulations.


3.4.           Parking.


3.4.1.           For purposes of this Lease, the following definitions shall
apply: (i) the “Parking Areas” shall mean those areas of the Land designated by
Landlord, from time to time, for parking to serve the Building; (ii) the
“Reserved Parking Areas” shall mean those portions of the Parking Areas
designated by Landlord, from time to time, for reserved parking (i.e., for the
exclusive use of one or more persons); and (iii) the “General Parking Areas”
shall mean, from time to time, those portions of the Parking Areas which are not
then Reserved Parking Areas.


3.4.2.           Tenant, incident to its use of the Premises, shall have the
exclusive right to use seven (7) reserved parking spaces within the Reserved
Parking Areas (the “Tenant’s Reserved Spaces”), which Tenant’s Reserved Spaces
shall be designated by Landlord from time to time, and shall be located either
behind the Building in close proximity to the loading dock of the Building or in
the parking garage serving the Building in close proximity to the Storage Space
(as defined in Section 15.4 hereof).  In addition, the two (2) parking spaces
outside the double door exit of the Storage Space into the parking garage shall
be designated for Tenant’s use for loading and unloading of vehicles.  Tenant
will be responsible (i) for the internal allocation of Tenant’s Reserved Spaces
(among the Tenant Parties and Tenant’s invitees) and (ii) at Tenant’s expense,
for the enforcement of Tenant’s exclusive right to use Tenant’s Reserved Spaces
(it being agreed that Tenant shall indemnify and hold harmless the Landlord from
any claim or action brought against Landlord by any persons or entities as a
result of Tenant enforcing its exclusive right to use Tenant’s Reserved
Spaces).  Landlord shall, at Landlord’s expense, place a marking on each of
Tenant’s Reserved Spaces indicating that the same is a reserved parking space.


3.4.3.           In addition to Tenant’s Reserved Spaces, Tenant, incident to
its use of the Premises, shall have the right to use, and permit the Tenant
Parties and Tenant’s invitees to use, twenty-eight (28) parking spaces located
in the General Parking Areas, on a “first come, first served” basis in common
with other persons designated by Landlord, subject, in all events, to the
Building Rules and Regulations; provided, however, that at no time shall Tenant
use, or permit the Tenant Parties or Tenant’s invitees to use, in the aggregate,
more than thirty-five (35) parking spaces (including Tenant’s Reserved Spaces).


 
11

--------------------------------------------------------------------------------

 
3.5.           Tenant’s Signage.


Tenant, incident to its use of the Premises, shall have the right to install and
maintain a sign (consisting solely of lettering identifying Tenant’s business
name) on the entrance door for the Premises (such sign being herein called
“Tenant’s Entrance Sign”), provided, that (i) the location, dimensions, design,
materials and content of such sign shall be subject to Landlord’s approval
(which approval shall not be unreasonably withheld, conditioned or delayed),
(ii) the installation of such sign shall be deemed “Alterations” and,
accordingly, shall be performed subject to and in accordance with the provisions
of Section 5.1 hereof, (iii) Landlord, at its expense, shall have the right to
temporarily remove any sign when necessary or desirable in connection with the
operation, management or maintenance of the Real Property (e.g., to paint or
incident to the performance of any alterations or repairs), and (iv) the
installation and maintenance of such sign shall otherwise be subject to the
Building Rules and Regulations.  Except as provided in this Section 3.5, Tenant
shall not have the right to install or maintain any signs in or at the Real
Property which are either located outside of the Premises or otherwise visible
from the outside of the Premises.


3.6.
Telecommunications.



Tenant shall not be required to use a telecommunications and/or data service
provider(s) designated by Landlord for the provision of telecommunications
and/or data services to the Premises, but shall be able to select its own
designated telecommunications and/or data service provider(s) (herein called
“Tenant’s Communications Provider”) for such purpose in accordance with the
provisions of this Section 3.6 and Section 4.9.  Notwithstanding the foregoing,
however, access to the Building by Tenant’s Communications Provider shall be
subject to Landlord’s reasonable requirements relating to such access,
including, but not limited to, if Tenant’s Communications Provider is not
already providing telecommunications and/or data service to one or more other
tenants in the Building, Tenant’s Communications Provider entering into a
right-of-entry agreement with Landlord in form and on such terms as are
reasonably required by Landlord (but such agreement shall not require payment by
Tenant’s Communications Provider of any consideration for access to the
Building).  Such terms shall be commercially reasonable and non-discriminatory,
and consistent with the terms for which Landlord is then willing to allow access
to the Building for telecommunications and/or data service providers generally.
 

ARTICLE 4 - UTILITIES AND SERVICES


4.1.           Definitions.


As used herein, the terms “Business Hours” shall mean the hours between 8:00
a.m. and 6:00 p.m. on Business Days, and the hours between 8:00 a.m. and 1:00
p.m. on Saturdays (other than Saturdays which are Holidays), and “Business Days”
shall mean all days except Saturdays, Sundays and Holidays.  The term “Holidays”
shall mean New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving, the day following Thanksgiving, Christmas and any other days
which shall be observed by both the federal and the state governments as legal
holidays.  
 
 
12

--------------------------------------------------------------------------------

 
The term “Building Services” shall mean the services required to be provided to
Tenant by Landlord pursuant to this Article 4.


4.2.           Electricity.


Landlord, subject to and in accordance with the provisions of this Section 4.2,
shall furnish electricity to Tenant for use in the Premises:


(a)           Landlord shall furnish the electricity which Tenant shall require
in the Premises for lighting and other normal and customary office uses.  Tenant
shall pay to Landlord, as an Additional Charge, the sum of Three and 25/100
Dollars ($3.25) per rentable square foot of the Premises per year.  This sum
shall be payable to Landlord in advance on a monthly basis together with Fixed
Rent and shall represent the cost of all such electricity furnished Tenant at
the Premises, based on six (6) watts per usable square foot of
Premises.  Notwithstanding the foregoing, Landlord and Tenant acknowledge that
the Supplemental HVAC Unit is connected to a submeter for measurement of the
electricity consumed thereby, and, if Tenant utilizes the Supplemental HVAC
Unit, Tenant shall pay for the electricity consumed thereby as measured by such
submeter in the same manner as provided for Tenant’s Submeter under Section
4.2(b) below.


(b)           (i)           Tenant shall be entitled to elect, at Tenant’s
expense (or Landlord, if Landlord reasonably determines that Tenant is using in
excess of six (6) watts per usable square foot of the Premises, shall be
entitled to elect, at Landlord’s expense), to have Landlord furnish, install and
maintain at any time during the Term one or more electrical submeters to measure
Tenant’s demand and consumption with respect to the electricity furnished by
Landlord (such submeter(s) being herein called “Tenant’s Submeter”).  In such
event, Tenant, throughout the remainder of the Term following the installation
of Tenant’s Submeter, shall pay Landlord, instead of the charge set forth in
Section 4.2(a) above for such electricity as measured by Tenant’s Submeter at
the rates set forth in, and otherwise pursuant to the provisions of, this
Section 4.2(b).


 (ii)           Tenant, for any billing period, shall pay Landlord an amount
determined by applying (i) Tenant’s electrical demand (measured in KWs) and
consumption (measured in KWHRs) for such period, as measured by Tenant’s
Submeter, to (ii) the rate schedule (inclusive of all taxes, surcharges and
other charges payable thereunder or in connection therewith) of the utility
company serving the Building (herein called the “Utility Company”) which is
charged to Landlord  for such period.  Tenant shall pay the amount due for any
billing period within thirty (30) days after being billed therefor, which bills
Landlord may render from time to time (but no more frequently than
monthly).  Tenant shall also pay to Landlord an amount equal to the actual
out-of-pocket costs reasonably incurred by Landlord to a meter company or
otherwise in respect of having Tenant’s Submeter read and having bills prepared
and delivered based upon such readings.


(c)           Landlord shall not be required to furnish, and Tenant shall not
install a connected load (including all of Tenant’s equipment and systems, but
excluding the Building Systems) or otherwise draw, in excess of six (6) watts
per usable square foot of the Premises.


 
13

--------------------------------------------------------------------------------

 
(d)           If any tax is imposed upon Landlord’s receipts from the sale or
resale of electric energy to Tenant (directly or indirectly through a general
tax on such receipts) by any federal, state or municipal authority, then Tenant
shall pay, or reimburse Landlord, such taxes (or its share thereof) in addition
to the charges for electricity payable pursuant to Section 4.2(a) or 4.2(b)
above.


(e)           Tenant will at all times comply with all rules and regulations of
the Utility Company, to the extent the same are applicable to its use of
electric energy in the Premises.


(f)           Tenant’s use of electric energy shall never exceed the capacity of
the then existing feeders, risers or wiring installations serving the Premises.


(g)           Landlord shall not in any way be liable or responsible to Tenant
for any loss, damage or expense which Tenant may sustain or incur if (i) the
supply of electric energy to the Premises is temporarily interrupted, or (ii)
the quantity or character of electric service is changed or is no longer
available or suitable for Tenant’s requirements, except to the extent resulting
from the willful misconduct or negligence of Landlord or any Landlord Party.


(h)           Tenant, at its option, may request Landlord to furnish and install
all replacement lighting, tubes, lamps, bulbs and ballasts required in the
Premises; and in such event, Tenant shall pay to Landlord or its designated
contractor within thirty (30) days after demand therefor the then established
Building-wide charges therefor of Landlord or its designated contractor, as the
case may be.


 (i)           If permitted by applicable Legal Requirements, Landlord, at its
expense, shall have the right at any time and from time to time during the Term
to either contract for electric service and/or supply from a different Utility
Company or Utility Companies (each herein called an “Alternate Service
Provider”) or continue to contract from the existing Utility Company and in
either case subject to the provisions of this Section 4.2(b) but not at any
additional cost to Tenant.  Tenant shall cooperate with Landlord, any
then-existing Utility Company and any Alternate Service Provider at all times
and, as reasonably necessary, shall allow Landlord, the Utility Company, and any
Alternate Service Provider reasonable access (upon reasonable prior notice from
Landlord) to the Building’s electric lines, feeders, risers, wiring and other
electrical equipment, if any, located within the Premises.  In so accessing the
Premises, Landlord shall, and shall endeavor to cause any Alternate Service
Provider to, use commercially reasonable efforts to minimize interference with
Tenant’s business operations in the Premises.


4.3.           Water.


Landlord, at its expense, shall furnish reasonable quantities of potable hot and
cold water to and within the Premises (i.e., kitchenette) and to the Core
Lavatories located on the floor(s) on which the Premises are located for core
lavatory and cleaning purposes only, and otherwise as may be included in the
Initial Tenant Work.  If Tenant shall require water for any other purposes, then
(i) Land­lord need only furnish additional cold water for such other purposes,
which additional cold water shall be furnished to a point in the Building’s core
on the floor(s) on which the Premises are located, and (ii) Landlord may install
and maintain, at Tenant’s expense, one or more meters to
 
 
14

--------------------------------------------------------------------------------

 
measure Tenant’s consumption of such additional water (in which event, Tenant,
periodically within thirty (30) days after demand, shall pay Landlord for such
additional water based upon the readings of such meter or meters).  Tenant, at
its expense, shall be solely responsible for distributing within the Premises
any additional cold water furnished pursuant to this Section 4.3, and, to the
extent Tenant re­quires hot water, for heating any cold water furnished pursuant
to this Section 4.3 (other than hot water furnished by Landlord to and within
the Premises kitchenette and to the Core Lavatories as provided in the first
sentence of this Section 4.3).


4.4.           HVAC Service.


4.4.1.           Landlord, during Business Hours, shall furnish heat,
ventilation and air conditioning (“HVAC”) to the Premises as may be reasonably
required (except as otherwise provided in this Lease and except for any special
requirements of Tenant arising from its particular use of the Premises) for
reasonably comfortable occupancy of the Premises.


4.4.2.           If Tenant shall require HVAC services at any time other than
during Business Hours (herein called “Overtime HVAC Service”), Landlord shall
furnish such HVAC Overtime Service, subject to receiving advance notice from
Tenant as follows: (a) as to any Business Day upon which Tenant requires such
overtime service prior to 8:00 a.m., upon being notified by Tenant no later than
2:00 p.m. on the Business Day immediately preceding such date; (b) as to any
Business Day upon which Tenant requires such overtime service after 6:00 p.m.,
upon being notified by Tenant no later than 2:00 p.m. on such date; and (c) as
to any day which is not a Business Day upon which Tenant requires such overtime
service, upon being notified by Tenant no later than 4:00 p.m. on the Business
Day immediately preceding such date.  Tenant, in respect of such Overtime HVAC
Service, shall pay to Landlord, within thirty (30) days after demand therefor,
an amount equal to the Hourly Rate (as hereinafter defined) per hour of Overtime
HVAC Service; it being agreed that (x) should Tenant request Overtime HVAC
Service after Business Hours on a Business Day, Landlord shall have the right to
commence furnishing such service immediately following the expiration of
Business Hours, and (y) should Tenant request Overtime HVAC Service prior to
Business Hours on a Business Day, Landlord shall have the right to continue
furnishing such service until the commencement of Business Hours; and, in either
case, Tenant shall be required to pay Landlord as herein provided whether or not
Tenant utilizes such service during all hours that are requested by Tenant and
Landlord is furnishing same pursuant to Tenant’s request.  Tenant shall comply
fully with such reasonable rules and regulations as Landlord may enact in
connection with its furnishing of Overtime HVAC Service.  As of the date hereof,
the “Hourly Rate” for each hour or fraction thereof shall be one hundred sixty
dollars ($160.00) per hour; provided, however, that, from and after the date
hereof, Landlord shall have the right to increase the Hourly Rate, but only in
proportion to increases in Landlord’s costs of providing such Overtime HVAC
Service.


4.5.           Access.


Landlord shall provide Tenant with 24 hour a day, 7 day week, use of the Parking
Areas and access to the Premises and the Storage Space.  Such access shall be
subject, however, in all events, to the Building Rules and Regulations.

 
15

--------------------------------------------------------------------------------

 
4.6.           Cleaning.


Landlord shall cause the Premises, including the exterior and the interior of
the Building’s exterior windows serving the Premises, to be cleaned in
accordance with the provisions of Exhibit D attached to this Lease and made a
part hereof.  Tenant, however, shall pay to Landlord, within thirty (30) days
after demand, the actual out-of-pocket costs reasonably incurred by Landlord for
(x) extra cleaning work in the Premises required because of (i) carelessness,
misuse or neglect on the part of Tenant or its subtenants or its or their
employees or visitors, and (ii) non-Building standard materials or finishes
installed by Tenant or at its request, (y) removal from the Premises and the
Building of any refuse and rubbish of Tenant in excess of that ordinarily
accumulated in business office occupancy or at times other than Landlord’s
standard cleaning times (if Tenant so requests such service), and (z) the use of
the Premises by Tenant other than during Business Hours.  Notwithstanding the
foregoing, Landlord shall not be required to clean any portions of the Premises
used for preparation, serving or consumption of food or beverages, training
rooms, data processing or reproducing operations, private lavatories or toilets
or other special purposes to the extent such areas require greater or more
difficult cleaning work than office areas and Tenant agrees, at Tenant’s
expense, to retain Landlord’s cleaning contractor to perform such cleaning,
provided that the cost charged therefor is commercially competitive.  Landlord
and its cleaning contractor shall have access to the Premises, and the right to
use, without charge therefor, all light, power and water in the Premises, as is
reasonably required to clean the Premises as required under this Section 4.6.


4.7.           Building Directory.


Landlord shall maintain a main directory for the Building’s tenants and other
occupants and a directory of tenants in the elevator lobby of the floor on which
the Premises are located (which directories, from time to time, may be either
manual or computerized), and provide Tenant (together with its permitted
subtenants) with a listing on each such directory.  Landlord, from time to time,
shall, at Tenant’s expense, make such changes in the listings as Tenant shall
request.


4.8.           Interruptions.


Notwithstanding anything to the contrary contained in this Lease, Landlord
reserves the right, without liability to Tenant and without it being deemed a
default hereunder or a constructive eviction, to stop or interrupt any Building
System(s) or Building Service(s) at such times as may be reasonably necessary
and for as long as may reasonably be required by reason of the making of
alterations and/or repairs in or to the Real Property or any portion thereof, or
one or more Events of Force Majeure.  Landlord shall have no liability to Tenant
as a result of any such stoppage or interruption (but Landlord shall use
commercially reasonable efforts to promptly restore any interrupted Building
System or Building Service, and, in scheduling any such interruption, shall use
commercially reasonable efforts not to unreasonably interfere with Tenant’s
operations in the Premises).  Notwithstanding the foregoing, if (a) there is an
interruption or stoppage of any Building System or Building Service and the
cause or cure of such interruption is within Landlord’s reasonable control
(herein called a “Landlord Controlled Interruption”), and such interruption is
not due to any negligence or willful misconduct by Tenant or any Tenant Party,
and (b) such Landlord Controlled Interruption materially and adversely
interferes with Tenant’s use of the
 
 
16

--------------------------------------------------------------------------------

 
Premises (or a portion thereof) during Business Hours for more than seven (7)
consecutive Business Days after Tenant delivers written notice thereof to
Landlord, then during the period of time such condition continues beyond such
seventh (7th) consecutive Business Day, Tenant shall be entitled to an equitable
abatement of Rent for all or the affected portion of the Premises, as
applicable.  Such Rent abatement shall cease immediately upon the earlier to
occur of (i) the cessation of such Landlord Controlled Interruption or (ii)
Tenant’s re-commencement of use of all or the affected portion of the Premises,
as applicable, for the operation of Tenant’s business therein.


4.9.           Access to Telecommunications and/or Data Service Demarcation
Point.


Landlord, at no cost to Tenant, but subject to Landlord’s reasonable
installation requirements, shall allow Tenant the right of way to install a
single telecommunications and data cable between the Premises and the Storage
Space to allow Tenant and Tenant’s Communications Provider to install and
maintain Tenant’s telecommunications and/or data service in and between the
Premises and the Storage Space.  Subject to such reasonable requirements of
Landlord, Tenant and Tenant’s Communications Provider may use existing conduit,
cabling and wiring within the Building to accomplish such purpose at no cost, so
long as such use does not adversely affect telecommunications and/or data
service provided to other existing tenants in the Building.  Any additional
cabling, wiring or other equipment or material installed by Tenant or Tenant’s
Communications Provider for such purpose shall, at Landlord’s option, be removed
by Tenant at the expiration or sooner termination of this Lease.




ARTICLE 5 - TENANT’S ALTERATIONS, IMPROVEMENTS AND PROPERTY


5.1.           Tenant’s Alterations.


5.1.1.           Except as otherwise provided herein, Tenant shall not make any
Alterations (as defined below) of any nature without Landlord’s prior written
approval as hereinafter provided.  So long as Tenant complies with the
provisions of this Section 5.1 and there shall not otherwise exist an Event of
Default under this Lease, Landlord’s approval of proposed Alterations shall not
be unreasonably withheld, conditioned or delayed, unless the proposed
Alterations are Material Alterations (as hereinafter defined).  As used herein,
the following terms shall have the following meanings: (I) “Alterations” shall
mean any alterations made, or proposed to be made, by Tenant in or to the
Premises; and (II) “Material Alterations” shall mean any Alterations which (a)
affect the exterior (including the appearance) of the Building or any other
portion of the Building outside of the Premises, (b) are structural or affect
the structural elements of the Building, or (c) affect the usage or the proper
functioning of the Building Systems or any part thereof.  Tenant shall not be
required to obtain Landlord’s consent for Alterations, if such Alterations (i)
are not Material Alterations, do not require a construction or building permit,
and cost (as an entire Alterations project) less than Fifty Thousand and 00/100
Dollars ($50,000.00), or (ii) are purely cosmetic or decorative (i.e., painting,
wall coverings and/or carpeting).


 
17

--------------------------------------------------------------------------------

 
5.1.2.           Except for those Alterations described in the last sentence of
Section 5.1.1, Tenant shall request Landlord’s written approval of any
Alterations only by written notice to Landlord, which notice shall be
accompanied, if applicable, by two (2) sets of detailed plans and specifications
setting forth all such Alterations (such plans and specifications, with respect
to any Alterations, being herein called the “Tenant Plans”).  All Tenant Plans
requiring architectural drawings shall be prepared at Tenant’s expense by an
architect licensed to practice in the State of New York.  Landlord shall not
unreasonably withhold, condition or delay its approval of any proposed
non-Material Alterations.  If Landlord withholds its approval to any proposed
Alterations, it shall provide Tenant written notice thereof, which notice shall
include Landlord’s reasons therefor.  If Landlord has not notified Tenant in
writing of Landlord’s disapproval of proposed non-Material Alterations within
ten (10) Business Days after Landlord’s receipt of Tenant’s notice requesting
approval therefor, Landlord shall be deemed to have approved such non-Material
Alterations, so long as the notice requesting Landlord’s approval therefor
included the following language, in bold, all capitalized, conspicuous
lettering: “YOU ARE HEREBY NOTIFIED THAT THIS IS A REQUEST FOR APPROVAL OF
NON-MATERIAL ALTERATIONS, AND, THEREFORE, THAT IF YOU HAVE NOT NOTIFIED US IN
WRITING OF YOUR DISAPPROVAL OF SUCH PROPOSED NON-MATERIAL ALTERATIONS WITHIN TEN
(10) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE, YOU SHALL BE DEEMED TO
HAVE APPROVED SUCH NON-MATERIAL ALTERATIONS.”


5.1.3.           (a)           Tenant, in connection with any Alterations, shall
(i) reimburse Landlord for all actual out-of-pocket costs reasonably incurred by
Landlord (including the reasonable fees of any outside architect, engineer or
other professional employed by Landlord) in connection with any review of any
Tenant Plans or any other items submitted by Tenant in connection therewith, and
(ii) (A) in the event Tenant elects to have Landlord’s designated construction
manager for the Building (herein called “Landlord’s Construction Manager”)
provide construction management services with respect to such Alterations,
Tenant shall pay Landlord’s Construction Manager ten percent (10%) of the
aggregate cost of such Alterations as compensation for such construction
management services, or (B) in the event Tenant does not elect to have
Landlord’s Construction Manager provide construction management services with
respect to such Alterations, Tenant shall pay Landlord’s Construction Manager a
general supervision fee of five percent (5%) of the aggregate cost of such
Alterations as compensation for general oversight and coordination by Landlord’s
Construction Manager.  Prior to commencing such Alterations, Tenant (i) shall
furnish Landlord with an estimate of the cost of such Alterations (which
estimate shall be subject to Landlord’s reasonable review and approval), and
(ii) shall pay to Landlord’s Construction Manager the estimated amount of the
construction management or general supervision fee described in the preceding
sentence.


 (b)           Tenant acknowledges that any review or approval by Landlord of
any Tenant Plans with respect to any Alterations, and/or any on-site inspections
of any Alterations, and/or any supervision by Landlord of Alterations, are
solely for Landlord’s benefit, and with­out any representation or warranty
whatsoever to Tenant with respect to the adequacy, correctness or efficiency ­of
any such Tenant Plans or Alterations, or the compliance thereof with Legal
Requirements, Insurance Requirements or the provisions of this Lease, and
Landlord shall have no liability or responsibility therefor.


 
18

--------------------------------------------------------------------------------

 
5.1.4.           Alterations shall be performed only by contractors that have
been first approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed.


5.1.5.           Tenant shall cause all Alterations to be diligently performed
to completion in accordance with the Tenant Plans approved by Landlord (if
applicable), in compliance with Legal Requirements and Insurance Requirements,
and otherwise in a good and workmanlike manner (using materials at least equal
in quality and class to the then standards for the Building).  Tenant, at its
expense, shall obtain (and furnish true and complete copies to Landlord of) all
governmental permits and certificates required for the commencement and
prosecution of Alterations and for final approval thereof upon
completion.  Landlord shall reasonably assist (at Tenant’s request) Tenant with
respect to Tenant’s procurement of such permits and certificates, and Tenant
shall reimburse Landlord for its actual out-of-pocket reasonable costs incurred
by reason thereof.  Alterations shall be performed in such manner as not to
interfere with, or impose any additional expense (except to the extent Tenant
reimburses Landlord therefor) upon, Landlord in the operation, management,
maintenance and/or repair of the Real Property; without limiting the generality
thereof, to the extent any Alterations are performed on an overtime basis,
Tenant shall reimburse Landlord all additional actual out-of-pocket reasonable
costs incurred by Landlord by reason thereof.  Throughout the perform­ance of
any Alterations, Tenant, at its expense, shall carry, or cause to be carried,
(i) workers’ com­pensation insurance in statutory limits, and (ii) such general
liability insurance and other insurance as Landlord shall reasonably require
(but not in excess of the insurance Tenant may be required to carry under
Section 8.1 hereof).  Tenant, prompt­ly upon the completion of any Alterations,
shall deliver to Landlord “as built” drawings therefor, if applicable.


5.1.6.           Tenant, in connection with any Alterations or any other work,
shall comply with and observe, and shall cause each of its contractors to comply
with and observe, the rules and regulations annexed hereto and made a part
hereof as Exhibit E, and such reasonable changes therein (whether by
modification, elimination or addition) as Landlord at any time or times
hereafter may make and communicate to Tenant in writing (such rules and
regulations, as changed from time to time, being herein called the “Alteration
Rules and Regulations”); provided, however, that in case of any conflict or
inconsistency between the provisions of this Lease and any of the Alteration
Rules and Regulations, the provisions of this Lease shall control.


5.1.7.           Before proceeding with any Alterations having a cost, as a
single Alterations project, of at least One Hundred Thousand and 00/100 Dollars
($100,000.00), at Landlord’s request, Tenant shall cause its contractor to
furnish to Landlord, as security for the full completion of such Alterations, a
payment and performance bond issued by a bonding company reasonably satisfactory
to Landlord naming Tenant as beneficiary and, if agreeable to its surety,
Landlord as additional beneficiary, which bond (i) shall be in an amount equal
to one hundred percent (100%) of the quoted cost of such Alterations (including
the portion of such cost, if any, that Landlord has agreed to pay), (ii) shall
not require any payment as a condition to the bonding company performing its
obligations under the bond, and (iii) shall otherwise be in a form reasonably
satisfactory to Landlord.


 
19

--------------------------------------------------------------------------------

 
5.2.           Tenant’s Improvements and Tenant’s Property.


5.2.1.           For purposes of this Lease, the following definitions shall
apply:


“Tenant’s Improvements” shall mean all improvements, betterments, fixtures
(inclusive of removable trade fixtures), equipment and appurtenances attached to
or built into the Premises by or on behalf of Tenant (whether or not at Tenant’s
expense) during the Term, including the Initial Tenant Work and all Alterations
(and including Tenant’s line, riser and other connections to the Building
Systems and any separate HVAC, electrical or other mechanical system or facility
installed by or on behalf of Tenant), but excluding Tenant’s Property.


“Tenant’s Property” shall mean all office furniture and equipment, movable
partitions, removable trade fixtures, communications equipment and other
articles of movable personal property owned or leased by Tenant and located in
the Premises, including floor and/or wall coverings and computer/data and
telephone cables.  For purposes of this Lease, Tenant’s Entrance Sign shall be
deemed Tenant’s Property.


5.2.2.           All Tenant’s Improvements, upon the installation thereof, shall
be and remain Landlord’s property and shall not be removed by Tenant at anytime
during the Term (except in connection with permitted Alterations) or upon the
expiration or earlier termination of this Lease. Notwithstanding the foregoing,
upon notice to Tenant given (i) at the time Landlord grants its approval
therefor for Alterations for which Landlord’s approval has been granted, or (ii)
no later than thirty (30) days prior to the Expiration Date for Alterations for
which Landlord’s approval has not been granted, Landlord may require Tenant, at
Tenant’s expense, to remove all or any portion of any Tenant’s Improvements
prior to the expiration of this Lease (or within thirty (30) days following the
earlier termination hereof).  Tenant shall not be required to remove the Initial
Tenant Work at the end of the Term.  In any such event, Tenant shall repair any
damage to the Real Property (including the Premises) resulting from any such
removal and restore any affected areas thereof, with the exception of normal
wear and tear, damage from fire or other casualty, eminent domain or
condemnation, and repairs that are not the responsibility of Tenant under this
Lease.


5.2.3.           All Tenant’s Property shall be and shall remain the property of
Tenant throughout the Term and may be removed by Tenant at any time during the
Term.  Upon the expiration of this Lease (or within thirty (30) days after the
earlier termination hereof), Tenant, at its expense, shall remove all Tenant’s
Property from the Premises (including, if Landlord has notified Tenant at least
thirty (30) days in advance of such expiration or earlier termination that
Landlord so requires, all telephone, telecommunications and computer/data
cabling).  Tenant shall repair any damage to the Real Property (including the
Premises) resulting from any removal of Tenant’s Property and shall restore any
affected areas of the Real Property, with the exception of normal wear and tear,
damage from fire or other casualty, eminent domain or condemnation, and repairs
that are not the responsibility of Tenant under this Lease.  Any items of
Tenant’s Property which shall remain in the Premises after the expiration of
this Lease (or, as the case may be, within thirty (30) days following an earlier
termination of this Lease), may, at the option of Landlord, be deemed to have
been
 
 
20

--------------------------------------------------------------------------------

 
abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall determine.


5.3.           Title, Mechanics Liens, Union Conflicts, Etc..


5.3.1.           All Alterations shall be fully paid for by Tenant.  No Tenant’s
Improvements shall be subject to any conditional bills of sale, chattel mortgage
or other title retention agreements.


5.3.2.           Tenant, at its expense, and with dili­gence and dispatch, shall
procure the cancellation or discharge of all notices of violation arising from,
or otherwise connected with, Alterations, or any other work, labor, services or
mate­rials done for or supplied to Tenant, or any Tenant Party, which shall be
issued by any Governmental Authority.  Tenant shall defend, indemnify and hold
harmless Land­lord from and against any and all mechanic’s and other liens and
encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant or any Tenant Party and
from and against all costs, expenses and liabilities incurred in connection with
any such lien or encumbrance or any action or proceeding brought
thereon.  Tenant, at its expense, shall procure the satisfaction or discharge of
record by bonding, payment or otherwise, of all such liens and encumbrances
within thirty (30) days after knowledge or notice thereof.


5.3.3.           Tenant shall not perform any Alterations, or otherwise perform
any work or conduct any activities in or about the Real Property, in a manner
which violates any of Landlord’s union contracts affecting the Real Property, or
create any work stoppage, picketing, labor disruption or dispute or any
interference with the operation, management and/or maintenance of the Real
Property.  Tenant shall immediately stop, or cause to be stopped, any work or
other activity in violation of this Section 5.3.3 upon notice thereof from
Landlord.

 
ARTICLE 6 - RESERVATION OF REAL PROPERTY; LANDLORD’S ACCESS


6.1.           Reservation of Real Property.


6.1.1.           Except for the Premises (which, for purposes of this Lease,
shall consist only of the space within the inside surfaces of all demising and
exterior walls, hung ceilings, floors, windows and doors bounding the Premises),
all of the Real Property, including the Land and the Base Building, is reserved
to Landlord and persons authorized by Landlord, subject only to any rights of
Tenant to use areas of the Real Property outside of the Premises that may be
expressly provided for hereunder.


6.1.2.           Landlord, without limiting the generality of the foregoing,
hereby reserves the following rights upon reasonable prior written notice to
Tenant (except in the case of an emergency): (a) the right to change the name
and/or address of the Building, together with the exclusive right to use the
name of the Building, at any time and from time to time; (b) the right to make,
or permit to be made, such alterations and/or repairs in or to the Real Property
or any part thereof (other than to the interior of the Premises), as Landlord
shall deem necessary or desirable; and (c) the right to close or render
inoperable any part of the Real Property (outside of the Premises), so long as
access to the
 
 
21

--------------------------------------------------------------------------------

 
Premises and reasonable parking consistent with the requirements of this Lease
are maintained.  In exercising its rights under this Section 6.1.2, Landlord
shall use commercially reasonable efforts not to unreasonably interfere with
Tenant’s operations in the Premises.


6.2.           Landlord’s Access to Premises.


Landlord, and persons authorized by Landlord, shall have the right, upon
reasonable notice (or, in the case of an emergency, without notice) to enter
upon and/or pass through the Premises, at reasonable times (or, in the case of
an emergency, at any time or times), for one or more of the following purposes:
(a) to examine and/or inspect the Premises or any portions of the Real Property
accessible through the Premises, (b) to show them to actual and prospective
purchasers, Underlying Lessors or Mortgagees, or, during the last twelve (12)
months of the Term, prospective tenants of the Building or any part thereof, (c)
to make such alterations and/or repairs in or to the Real Property (other than
to the interior of the Premises) or any part thereof as Landlord, or persons
authorized by Landlord, are required or desire to make, (d) to make such
alterations and/or repairs in or to the Premises or any part thereof as Landlord
is required or permitted to make, and/or (e) to read any utility meters located
therein.  Landlord, and such authorized persons, may take all materials into and
upon the Premises that may be reasonably required in connection therewith.  In
exercising its rights under this Section 6.2, Landlord shall use commercially
reasonable efforts not to unreasonably interfere with Tenant’s operations in the
Premises.

 
ARTICLE 7 - QUIET ENJOYMENT; UNDERLYING INTERESTS


7.1.           Quiet Enjoyment.


So long as Tenant pays all of the Rent and observes and performs all of Tenant’s
other obligations hereunder, Tenant shall peaceably and quietly have, hold and
enjoy the Premises without hindrance, ejection or molestation by Landlord or any
person lawfully claiming through or under Landlord, subject, nevertheless, to
the provisions of this Lease and to all Mortgages and Underlying Leases.


7.2.           Underlying Interests.


7.2.1.           For purposes of this Lease, the following definitions shall
apply:


“Mortgage” shall mean any mortgage or deed of trust which may now or hereafter
affect the Land and/or the Building, or any part of either (whether or not such
mortgage or deed of trust shall also cover other properties), and shall include
each and every advance made or hereafter to be made under such mortgage or deed
of trust, and to each and every renewal, modification, replacement or extension
of such mortgage or deed of trust and any spreader or consolidation of such
mortgage or deed of trust, and “Mortgagee” shall mean any  holder of any
Mortgage.


 
22

--------------------------------------------------------------------------------

 
“Underlying Lease” shall mean any ground lease, overriding lease or underlying
lease of the Land and/or the Building, or of the portion of the Building of
which the Premises are a part, now or hereafter existing, and “Underlying
Lessor” shall mean any lessor under an Underlying Lease.


7.2.2.           This Lease, and all rights of Tenant hereunder, are and shall
be subject and subordinate to all Underlying Leases and Mortgages existing as of
the date hereof and, subject to Tenant’s receipt of a written Nondisturbance
Agreement (as hereinafter defined) from the holder thereof, to all Underlying
Leases and Mortgages coming into existence after the date hereof.  This Section
7.2.2 shall be self-operative and no further instrument of subordination shall
be required.  In confirmation of such subordination, Tenant shall promptly
execute, acknowledge and deliver any instrument that Landlord, an Underlying
Lessor or a Mortgagee may reasonably request to evidence such subordination.  In
the event that any Mortgagee or Underlying Lessor or any designee of any
Mortgagee or Underlying Lessor notifies Tenant of a default under the Mortgage
or Underlying Lease and directs that Tenant pay its Rent and all other sums due
under the Lease to such party, Tenant shall honor such direction without inquiry
and pay its Rent and all other sums due under the Lease in accordance with such
notice. Landlord agrees that Tenant shall have the right to rely on any such
notice from the Mortgagee or Underlying Lessor or any designee of any Mortgagee
or Underlying Lessor without incurring any obligation or liability to Landlord,
and Tenant is hereby instructed to disregard any notice to the contrary received
from Landlord or any third party.


7.2.3.           If any act or omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to abate or offset against the payment of Rent or to claim a partial
or total eviction, Tenant shall not exercise such right (a) until it has given
written notice of such act or omission to Landlord and each Mortgagee and each
Underlying Lessor whose name and address shall previously have been furnished to
Tenant in writing, and (b) until a reasonable period for remedying such act or
omission shall have elapsed following the giving of such notice and following
the time when such Mortgagee or Underlying Lessor shall have become entitled
under such Mortgage or Underlying Lease, as the case may be, to remedy the same
(which reasonable period shall in no event be less than the period to which
Landlord would be entitled under this Lease or otherwise, after similar notice,
to effect such remedy plus thirty (30) days), provided such Mortgagee or
Underlying Lessor shall give Tenant notice of its intention to, and with due
diligence commence and continue to, remedy such act or omission.


7.2.4.           At any time prior to the expiration of the Lease Term, if any
Mortgagee or Underlying Lessor, or any designee of any Mortgagee or Underlying
Lessor or any other person, shall succeed to the rights of Landlord under this
Lease, whether through possession or foreclosure action or delivery of a new
lease or deed, then at the request of such party so succeeding to Landlord’s
rights (herein called “Successor Landlord”), and upon such Successor Landlord’s
written agreement to accept Tenant’s attornment, Tenant shall attorn to and
recognize such Successor Landlord as Tenant’s landlord under this Lease and
shall promptly execute and deliver any instrument that such Successor Landlord
may reasonably request to evidence such attornment.  Upon such attornment, this
Lease shall continue in full force and effect as a direct lease between such
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Lease, except that such
 
 
23

--------------------------------------------------------------------------------

 
Successor Landlord shall not be (i) liable for any previous act or omission of
Landlord (other than ongoing acts or omissions of which such Successor Landlord
had prior written notice), (ii) responsible for any monies owing by Landlord to
the credit of Tenant with respect to periods prior to the date of such Successor
Landlord’s succeeding to the rights and interests of Landlord, (iii) bound by
any covenant to undertake or complete any work in the Premises or to provide an
allowance therefor, except for such provisions specifically applicable to
periods after the date of such Successor Landlord’s succeeding to the rights and
interests of Landlord, (iv) subject to any credits, offsets, claims,
counterclaims, demands or defenses which Tenant may have against Landlord,
except as specifically set forth in this Lease, (v) except as permitted by the
Mortgage or Underlying Lease, bound by any payments of Fixed Rent which Tenant
might have made for more than one (1) month in advance to Landlord, (vi)
required to account for any security deposit other than any security deposit
actually delivered to such Successor Landlord except to the extent that such
Successor Landlord actually comes into exclusive possession of same, or (vii)
bound by any modification of this Lease made without such Successor Landlord’s
written consent.


7.2.5.           Landlord shall use commercially reasonable efforts to obtain
from any existing (within thirty (30) days of the Commencement Date or as soon
thereafter as practicable) or future Mortgagee or Underlying Lessor a
Nondisturbance Agreement (as hereinafter defined) with respect to this Lease.


7.2.6.           As used herein, the term “Nondisturbance Agreement” shall mean
an agreement between Tenant and the Mortgagee of a Mortgage or the Underlying
Lessor of an Underlying Lease, pursuant to which such Mortgagee or Underlying
Lessor agrees that so long as Tenant is not in default under the terms of this
Lease (beyond any applicable notice and/or cure period), and provided Tenant
attorns to said Mortgagee or Underlying Lessor as herein provided, Tenant’s
possession of the Premises under and in accordance with the terms of this Lease
shall not be disturbed and Tenant’s rights under this Lease shall not be
affected by a foreclosure of such Mortgage or termination of such Underlying
Lease, and that, upon such foreclosure or termination, this Lease shall continue
as a direct lease between the purchaser in foreclosure or the Underlying Lessor,
as Landlord, and Tenant, as Tenant.  Tenant agrees to accept the applicable
Mortgagee or Underlying Lessor’s standard form of Nondisturbance Agreement, and
to execute such standard form, so long as such standard form provides materially
the terms set forth in this Section 7.2.6 and/or such other customary terms as
are found in typical standard forms of subordination, nondisturbance and
attornment agreements of major commercial lenders, and is reasonably acceptable
to Tenant.  Tenant shall be responsible for the payment of any fees and other
costs charged by any Mortgagee or Underlying Lessor in connection with any such
Nondisturbance Agreement, including reasonable legal costs incurred by such
Mortgagee or Underlying Lessor in connection with the preparation, negotiation
or review of such Nondisturbance Agreement.




ARTICLE 8 - BASIC LEASE OBLIGATIONS


8.1.           Insurance.


8.1.1.           (a)           Tenant, at its expense, shall maintain, at all
times during the Term, (i) “all
 
 
24

--------------------------------------------------------------------------------

 
risk” property insurance covering all Tenant’s Improvements and Tenant’s
Property to a limit of not less than the full replacement cost thereof, (ii)
commercial general liability insurance, including blanket contractual liability
coverage, with limits of not less than Three Million Dollars ($3,000,000)
combined single limit for personal injury and property damage liability in any
one occurrence, (iii) commercial business interruption insurance sufficient to
cover an interruption of Tenant’s business in the Premises for a period of two
hundred seventy (270) days, and (iv) such other insurance, with such limits, as
Landlord shall from time to time reasonably require Tenant to maintain (so long
as such insurance is reasonably consistent with insurance typically required to
be carried by tenants in buildings reasonably comparable to the Building located
in the general vicinity of the Building).  Landlord may, from time to time (but
not more frequently than once per calendar year), require that the limits of the
aforesaid insurance be increased (but not in excess of the amounts thereof
typically required to be carried by tenants in buildings reasonably comparable
to the Building located in the general vicinity of the Building).  The
deductibles of any insurance required to be maintained by Tenant shall be in
amounts reasonably satisfactory to Landlord.  Landlord (or, at Landlord’s
option, any Mortgagee or Underlying Lessor) shall be named as a “loss payee”
under the insurance policies providing “all risk” property coverage on Tenant’s
Improvements; and Tenant shall reasonably cooperate with Landlord in connection
with the collection of any insurance proceeds thereunder.  Landlord and its
managing agent, if any, and each Mortgagee and Underlying Lessor whose name and
address shall previously have been furnished to Tenant in writing shall be named
as additional insureds under Tenant’s insurance policies providing general
liability coverage.  Each of the insurance policies required to be maintained
pursuant to this Section 8.1.1 shall be issued by companies licensed to do
business in the State of New York having a  Best’s rating of A+:VII or better,
and otherwise reasonably acceptable to Landlord, and shall contain a provision
whereby the same cannot be cancelled or modified unless Landlord and any
additional insureds are given at least thirty (30) days’ prior written notice
thereof.  Tenant, at least ten (10) days prior to the Commencement Date, and
thereafter (for renewals of existing policies) at least ten (10) days prior to
the date of expiration of any existing policy, shall deliver to Landlord a
duplicate original insurance policy, an insurance binder (countersigned by the
insurer), or Evidence of Insurance (in form ACORD 27) for each insurance policy
required to be carried by Tenant hereunder.  The insurance required to be
carried by Tenant hereunder may be carried under a blanket insurance policy, so
long as no claim under such policy with respect to a location other than the
Premises shall cause the limits of such policy applicable to the Premises to be
less than the limits required above.


(b)           Landlord agrees to maintain in full force and effect, during the
Term of this Lease, property damage insurance on the Building and commercial
general liability insurance, in such form and having such limits as are
reasonably determined by Landlord.


8.1.2.           Tenant shall not violate, or permit any Tenant Party to
violate, any Insurance Requirements or any terms or conditions imposed by any
insurance policy then issued in respect of the Real Property.  If, as a result
of any act or omission by Tenant (including a default under the immediately
preceding sentence), other than the mere use of the Premises for general office
use, the premiums on any insurance policy issued in respect of the Real Property
shall be higher than the same would otherwise be, then, without limiting any
other rights or remedies that Landlord may have on account thereof, Tenant,
within thirty (30) days after demand, shall pay Landlord an amount equal to the
part of such insurance premiums attributable to such act or omission; for which
purposes, a
 
 
25

--------------------------------------------------------------------------------

 
schedule of “make-up” rates issued by, or any other finding of, any insurance
rating organization having jurisdiction over, or otherwise making rates or
findings in respect of, the Real Property shall be conclusive evidence of the
rates and facts therein stated.


8.1.3.           Each party agrees to have included in each of its “all risk”
insurance policies (insuring the Base Building in case of Landlord, and insuring
Tenant’s Improvements and Tenant’s Property in the case of Tenant) a waiver of
the insurer’s right of subrogation against the other party during the
Term.  Each party hereby releases the other party, with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party, for loss, damage or destruction with respect to its property
occurring during the Term, if, and to the extent, such loss, damage or
destruction is, or under this Section 8.1 is required to be, insured under a
policy or policies containing a waiver of subrogation.


8.2.           Indemnification.


8.2.1.           Subject to the terms of Section 8.1 relating to waivers of
subrogations (to the extent such waivers of subrogation shall be applicable in
any case), Tenant shall indemnify and hold harmless Landlord and any Landlord
Party (as hereinafter defined) from and against any and all third-party claims
arising from or in connection with: (a) the conduct or management of the
Premises or of any business therein, or any work or thing whatsoever done, or
any condition created (other than by Landlord or any Landlord Party) in or about
the Premises during the Term; (b) any act, omission (where there is an
affirmative duty to act) or negligence of Tenant or any Tenant Party (as
hereinafter defined); (c) any accident, injury or damage whatever (except to the
extent caused by the negligence or willful misconduct of Landlord or any
Landlord Party) occurring in, at or upon the Premises; and (d) any breach or
default by Tenant under this Lease; together with all actual reasonable
out-of-pocket costs, expenses and liabilities incurred in or in connection with
each such claim, or any action or proceeding brought thereon, including all
reasonable attorneys’ fees and expenses, subject to the provisions of this
Section.  In case any such third party action or proceeding is brought against
Landlord and/or any Landlord Party by reason of any such claim, Tenant, upon
prompt written notice from Landlord or such Landlord Party, shall defend such
action or proceeding by counsel reasonably satisfactory to Landlord and such
Landlord Party. Provided that Tenant complies with the requirements of this
Section with respect to any third party claim, Tenant shall not be liable for
the costs of any separate counsel employed by Landlord or any Landlord Party
with respect thereto. If the issuer of any insurance policy maintained by Tenant
and meeting the applicable requirements of this Lease shall assume the defense
of any such third party claim, then Landlord and such Landlord Party shall
permit such insurance carrier to defend the claim with its counsel and (i)
neither Landlord nor any Landlord Party shall settle such claim without the
consent of the insurance carrier (unless such settlement would relieve Landlord
or such Landlord Party of all liability for which Tenant or its insurance
carrier may be liable hereunder and Tenant and its insurance carrier shall have
no liability for such settlement), (ii) Tenant shall have the right to settle
such claim without the consent of Landlord if Landlord and each Landlord Party
and their respective insurance carriers would be relieved of all liability in
connection therewith, (iii) Landlord and each applicable Landlord Party shall
reasonably cooperate, at Tenant's expense, with the insurance carrier in its
defense of any such claim, and (iv) Tenant shall not be liable for the costs of
any separate counsel employed by Landlord or any Landlord Party.  The provisions
of the preceding four sentences shall
 
 
26

--------------------------------------------------------------------------------

 
apply with full force and effect to any obligation of Tenant contained in this
Lease to indemnify Landlord and/or all Landlord Parties, without respect to
whether such indemnification obligation is set forth in this Article 8 or
elsewhere in this Lease.


8.2.2.           Subject to the terms of Section 8.1 relating to waivers of
subrogation (to the extent that such waivers of subrogation shall be applicable
in any case), Landlord shall indemnify and hold harmless Tenant and any Tenant
Party from and against any and all third-party claims arising from or in
connection with: (a) any work or thing whatsoever done, or any condition created
by Landlord or any Landlord Party in or about the Building during the Term; (b)
any act, omission (where there is an affirmative duty to act) or negligence of
Landlord or any Landlord Party; (c) any accident, injury or damage whatever to
the extent caused by the negligence or willful misconduct of Landlord or any
Landlord Party occurring in, at or upon the Building; and (d) any breach or
default by Landlord under this Lease; together with all actual reasonable
out-of-pocket costs, expenses and liabilities incurred in or in connection with
each such claim, or any action or proceeding brought thereon, including all
reasonable attorneys’ fees and expenses, subject to the provisions of this
Section.  In case any such third party action or proceeding is brought against
Tenant and/or any Tenant Party by reason of any such claim, Landlord, upon
prompt written notice from Tenant or such Tenant Party, shall defend such action
or proceeding by counsel reasonably satisfactory to Tenant and such Tenant
Party. Provided that Landlord complies with the requirements of this Section
with respect to any third party claim, Landlord shall not be liable for the
costs of any separate counsel employed by Tenant or any Tenant Party with
respect thereto. If the issuer of any insurance policy maintained by Landlord
and meeting the applicable requirements of this Lease shall assume the defense
of any such third party claim, then Tenant and such Tenant Party shall permit
such insurance carrier to defend the claim with its counsel and (i) neither
Tenant nor any Tenant Party shall settle such claim without the consent of the
insurance carrier (unless such settlement would relieve Tenant or such Tenant
Party of all liability for which Landlord or its insurance carrier may be liable
hereunder and Landlord and its insurance carrier shall have no liability for
such settlement), (ii) Landlord shall have the right to settle such claim
without the consent of Tenant if Tenant and each Tenant Party and their
respective insurance carriers would be relieved of all liability in connection
therewith, (iii) Tenant and each applicable Tenant Party shall reasonably
cooperate, at Landlord’s expense, with the insurance carrier in its defense of
any such claim, and (iv) Landlord shall not be liable for the costs of any
separate counsel employed by Tenant or any Tenant Party.  The provisions of the
preceding four sentences shall apply with full force and effect to any
obligation of Landlord contained in this Lease to indemnify Tenant and/or all
Tenant Parties, without respect to whether such indemnification obligation is
set forth in this Article 8 or elsewhere in this Lease.


8.3.           Compliance with Laws.


8.3.1.           Tenant, at its expense, shall (i) comply with all Legal
Requirements requiring compliance in respect of Tenant’s particular use and
occupancy of the Pre­mises (other than general office use of the Premises), and
(ii) be responsible for the cost of any other compliance with Legal Requirements
in respect of the Real Property which arises from Tenant’s particular use and
occupancy of the Premises (other than general office use).  Tenant shall not be
required to perform, or be responsible for the cost of, any alterations to the
Building (or any alterations or repairs of the structural members of the
Building located in the Premises) which are required to be performed to
 
 
27

--------------------------------------------------------------------------------

 
comply with any Legal Requirements, unless the need for such compliance arises
by reason of (w) the particular manner of conduct of Tenant’s business in the
Premises (other than general office use of the Premises), (x) the performance of
any Alterations or the operation, use or presence of any Tenant’s Improvements
or Tenant’s Property, (y) any condition created by or at the instance of Tenant,
or (z) the breach of any of Tenant’s obligations hereunder.  Tenant shall have
the right to contest, in good faith, any compliance requirements imposed upon
Tenant by any Governmental Authority, so long as such contest does not subject
Landlord to any liability.


8.3.2.           Landlord shall be responsible, at Landlord’s expense, and shall
indemnify Tenant against liability with respect to, compliance with all Legal
Requirements requiring compliance in respect of the Building (including without
limitation the structural members of the Building located in the Premises),
except to the extent the cost thereof is the responsibility of Tenant as
provided above.


8.4.           Repairs and Maintenance.


8.4.1.           Tenant, throughout the Term, shall, at its expense, make all
needed repairs to Tenant’s Improvements and Tenant’s Property, the Supplemental
HVAC Unit (to the extent Tenant elects to use same).  Tenant shall also be
responsible for the cost of repairs made by Landlord to the Building (including
but not limited to the Premises) to the extent that the need for the same arises
out of (i) Tenant’s performance of Alterations, (ii) the operation, use or
presence of any Tenant’s Improvements, or the installation, operation, use or
presence of Tenant’s Property, (iii) the moving of any Tenant’s Improvements or
Tenant’s Property, or (iv) any breach of Tenant’s obligations under this Lease,
or any negligent or wrongful act or omission by Tenant or any Tenant Party.


8.4.2.           Landlord, throughout the Term, shall keep and maintain, and
make all needed repairs in and to, the Building and the Premises to the extent
that the need for the same arises out of any negligence or willful misconduct of
Landlord or any Landlord Party.  In addition, as requested by Tenant and as
Landlord reasonably deems necessary, Landlord shall maintain, repair and replace
(i) all damaged or broken fixtures, walls, ceilings, floors and floor coverings
within the Premises (unless due to normal wear and/or tear or caused by Tenant),
and (ii) all Building Systems located in or serving the Premises (excepting
lighting fixtures, lighting, tubes, lamps, bulbs and ballasts), subject to the
provisions of Section 4.5 regarding Landlord’s access to the Premises, and
excepting any Alterations or Tenant’s Property or Tenant’s Improvements within
the Premises, and excluding damage caused by Tenant (other than ordinary wear
and tear and damage covered by insurance to the extent of such
coverage).  Landlord shall undertake reasonable efforts to perform all
maintenance, repairs and replacements pursuant to this Section promptly after
Landlord learns of the need for such maintenance, repairs and replacements;
provided, however, that in cases of “emergency” (i.e., circumstances which, if
not addressed promptly, could result in material damage to persons and property,
and/or damage or destruction to or of a structural component or Building System
which materially impairs Tenant’s ability to utilize the Premises as intended
for more than twenty-four (24) consecutive hours), Landlord shall perform any
maintenance, repairs and replacements as soon as reasonably practicable after it
learns of the need for such maintenance, repairs and replacements.  Such repairs
shall be made at Landlord’s expense, except as provided in Section 8.4.1 above.


 
28

--------------------------------------------------------------------------------

 
8.5.           Damage and Destruction.


8.5.1.           If the Building or the Premises shall be partially or totally
damaged or destroyed by fire or other casualty, then, unless this Lease shall be
terminated as hereinafter provided in this Article, (i) Landlord shall repair
and restore (A) the Building, and (B) Tenant’s Improvements (all such repair and
restoration work being herein called the “Landlord Restoration Work”), with
reasonable dispatch after notice to it of the damage or destruction and the
collection of the insurance proceeds attributable to such damage or destruction,
and (ii) Tenant shall repair and restore Tenant’s Property with reasonable
dispatch after such damage or destruction and the collection of the insurance
proceeds attributable to such damage or destruction.  The proceeds of Tenant’s
insurance policies providing coverage for Tenant’s Improvements shall be paid to
Landlord.  Concurrently with the collection of any such insurance proceeds,
Tenant shall pay to Landlord (x) the amount of any deductible under the policy
insuring Tenant’s Improvements, and (y) the amount, if any, by which the cost of
repairing and restoring Tenant’s Improvements as reasonably estimated by a
reputable contractor designated by Landlord exceeds the available insurance
proceeds therefor.  Tenant shall also pay to Landlord, within thirty (30) days
after demand, the amount(s) by which the actual cost of repairing and restoring
Tenant’s Improvements exceeds the aforesaid insurance proceeds plus the amounts
described in clauses (x) and (y) above (and if such actual cost is less than the
sum of such amounts, Landlord shall refund or credit to Tenant any unutilized
funds).


8.5.2.           If the Premises and/or the Building shall be damaged or
destroyed by fire or other casualty so as to render the Premises completely or
partially untenantable, then the Fixed Rent, Operating Payments and Tax Payments
shall be abated in the proportion that the untenantable area of the Premises
bears to the total area of the Premises for the period from the date of the
damage or destruction to the date that the Landlord Restoration Work shall be
substantially completed; provided, however, that (i) if the Landlord Restoration
Work would have been substantially completed at an earlier date but for Tenant’s
having failed to reasonably cooperate with Landlord in effecting the same, then
the Landlord Restoration Work shall be deemed to have been substantially
completed on such earlier date and, accordingly, any abatement shall cease, and
(ii) if Tenant or any of its subtenants shall reoccupy a portion of the
untenantable portion of the Premises for the purpose of conducting business
therein prior to the substantial completion of the Landlord Restoration Work,
then the Fixed Rent, Operating Payment and Tax Payment allocable to such
reoccupied portion (on a pro-rata rentable square foot basis), shall be payable
by Tenant from the date of such occupancy.


8.5.3.           In any case where the Building shall be damaged or destroyed by
fire or other casualty (whether or not the Premises are damaged or destroyed),
Landlord shall obtain and deliver to Tenant within forty-five  (45) days after
such casualty a written repair or restoration estimate  by a reputable
contractor, registered architect or licensed professional engineer designated by
Landlord.  If either (i) the Building shall be damaged or destroyed by fire or
other casualty (whether or not the Premises are damaged or destroyed) such that
its repair and restoration requires more than two hundred seventy (270) days
from the date of the damage or destruction or the expenditure of more than
twenty (20%) percent of the full insurable value of the Building immediately
prior to the date of the damage or destruction or (ii) if the Premises shall be
totally or substantially (i.e., for this purpose, more than thirty (30%)
percent) damaged or destroyed by fire or other casualty (as reasonably
estimated, in either case, by a reputable contractor, registered architect or
licensed professional engineer
 
 
29

--------------------------------------------------------------------------------

 
designated by Landlord), then, in either such case, Landlord may terminate this
Lease by giving Tenant notice to such effect within forty-five (45) days after
the date of the casualty.  If the Building or the Premises shall be damaged or
destroyed by fire or other casualty such that (i) its repair and restoration
requires more than two hundred seventy (270) days from the date of the damage or
destruction (as reasonably estimated by a reputable contractor, registered
architect or licensed professional engineer designated by Landlord), or (ii)
such damage or destruction by fire  or other casualty takes place during the
last twelve (12) months of the Lease Term and the repair or restoration of the
Premises requires more than ninety  (90) days from the date of the damage or
destruction (as reasonably estimated by a reputable contractor, registered
architect or licensed professional engineer designated by Landlord), then, in
either such case, Tenant (and in the case of (ii) above, Landlord) may terminate
this Lease by giving the other party hereto written notice of termination within
thirty (30) days after the date of Tenant’s receipt of the written repair or
restoration estimate from Landlord.  Such notice of termination shall specify a
date for termination of this Lease which date shall not be more than sixty (60)
days after the giving of such notice, and upon such date specified in such
notice the Term of this Lease shall expire as if it were the expiration date of
this Lease and Tenant shall vacate the Premises.  In addition, if the Premises
shall be damaged or destroyed by fire or other casualty to the extent that the
cost of repair or restoration (as reasonably estimated by a reputable
contractor, registered architect or licensed professional engineer designated by
Landlord) exceeds the present value (calculated at a discount rate of seven
percent (7%)) of the Rent and all other charges which would be payable by Tenant
from the date of such casualty through the then-scheduled Expiration Date (as
reasonably determined by Landlord), then either Landlord or Tenant may terminate
this Lease by giving the other notice to such effect within sixty (60) days
after the date of the casualty.  If the Premises and/or the Building shall be
damaged or destroyed by fire or other casualty so as to render the Premises
completely or partially untenantable, and neither Landlord nor Tenant terminates
this Lease as hereinabove provided, and such damage or destruction does not
occur during the last twelve (12) months of the Lease Term in which case the
provisions of clasue (ii) of this Section 8.5.3 above shall apply, then, if the
Premises are not restored within two hundred seventy (270) days after the date
of such casualty, Tenant may, at Tenant election, following the expiration of
such two hundred seventy (270) day period, but prior to the date the Premises
are so restored, deliver to Landlord written notice of termination (herein
called “Tenant’s Casualty Termination Notice”), in which event this Lease shall
terminate if the Premises are not restored within thirty (30) days after
Landlord’s receipt of Tenant’s Casualty Restoration Notice.  For the purpose of
this Section only, “full insurable value” shall mean replacement cost less the
cost of footings, foundations and other structures below the street and first
floors of the Building.


8.5.4.           Except as provided in Section 8.5.3, Tenant or Landlord shall
not be entitled to terminate this Lease by reason of damage or destruction to
the Real Property.


8.5.5.           Landlord shall have no liability to Tenant, by reason of any
inconvenience, loss of business or annoyance arising from any repair or
restoration work in respect of the Real Property.


 
30

--------------------------------------------------------------------------------

 
8.6.           Condemnation.


8.6.1.           If the whole or a material portion of either the Building or
the Premises shall be taken by condemnation or in any other manner for any
public or quasi-public use or purpose (whether permanently or temporarily for
more than six (6) months), this Lease shall terminate as of the date of vesting
of title on such taking, and the Rent shall be prorated and adjusted as of such
date.


8.6.2.           Landlord shall be entitled to receive the entire award or
payment in connection with any taking without reduction therefrom for any estate
vested in Tenant by this Lease or any value attributable to the unexpired
portion of the Term and Tenant shall receive no part of such award.  Tenant
hereby expressly assigns to Landlord all of its right, title and interest in and
to every such award or payment and waives any right to the value of the
unexpired portion of the Term.  Notwithstanding the foregoing, Tenant may make a
separate claim for moving costs and for the taking of Tenant’s Property.


8.7.           Hazardous Substances.


Tenant, throughout the Term, shall not bring, or permit any Tenant Party to
bring, any Hazardous Materials onto the Real Property.  As used herein, the term
“Hazardous Substances” shall mean any material, substance, compound, solid,
liquid or gas, or any radiation, emission or release of energy in any form,
whether naturally occurring, man-made or the product of any process, (i) which
is or may under certain conditions be toxic, harmful, hazardous or acutely
hazardous to public health, public safety or the environment, or (ii) which is
or may be defined or regulated as a “hazardous waste”, “hazardous substance”,
“toxic substance”, pollutant or contaminant under any law.


8.8.           Landlord’s Environmental Indemnification.


Notwithstanding anything to the contrary contained herein, as between Landlord
and Tenant, Landlord will be solely responsible for, and will defend, indemnify
and hold harmless Tenant from and against, all claims, judgments, actions, costs
and liabilities, including reasonable attorneys’ fees and costs, arising out of
or in connection with the generation, manufacture, refining, transportation,
treatment, storage, handling and/or disposal, (i) arising out of or in
connection with the existence of any Hazardous Substances located in, on or
about the Building prior to the Commencement Date of this Lease, or (ii) by
Landlord, any Landlord Party, Underlying Lessors and Mortgagees, Landlord’s
invitees or other tenants of the Real Property, of Hazardous Substances in, on
or about the Premises or the Real Property, in either case including, but not
limited to, all claims, costs, and liabilities, including reasonable attorneys’
fees and costs, arising out of or in connection with the removal, clean-up and
restoration work and materials required as a result thereof.  Landlord’s
obligations under this Section 8.8 will survive the termination of this Lease.





 
31

--------------------------------------------------------------------------------

 
ARTICLE 9 - ASSIGNMENT, SUBLETTING AND MORTGAGING


9.1.           General Prohibition.


9.1.1.           Except as otherwise provided herein, Tenant shall not, whether
voluntarily, involuntarily, or by operation of law or otherwise (a) assign or
otherwise transfer in whole or in part this Lease, (b) sublet the Premises or
any part thereof, or allow the same to be used or occupied by any person other
than Tenant for any purpose (including desk space, mailing privileges or
otherwise), or (c) mortgage, pledge, encumber or otherwise hypothecate this
Lease or the Premises or any part thereof in any manner whatsoever, without in
each instance obtaining the prior written consent of Landlord as hereinafter
provided.  The consent by Landlord to a particular assignment, subletting or
mortgaging shall not in any way be considered a consent by Landlord to any other
or further assignment, subletting or mortgaging.


9.1.2.           If Tenant shall, at any time or from time to time, during the
Term propose to assign this Lease or sublet all or part of the Premises, Tenant
shall give notice thereof to Landlord (herein called “Tenant’s Notice”), which
notice shall be accompanied by (i) a fully executed duplicate original of the
proposed assignment or sublease, or a statement setting forth the exact proposed
business terms for such sublease or assignment (herein called the “Proposed
Terms”), the effective date or commencement date of which shall be not less than
thirty (30) days, nor more than one hundred and eighty (180) days, after the
giving of such notice, and the effectiveness of which shall be expressly
conditioned upon the obtaining of Landlord’s written consent thereto, (ii) a
statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
Premises, (iii) current financial information with respect to the proposed
assignee or subtenant, including its most recent financial report and bank
references, and (iv) in the case of a proposed sublease of less than the entire
Premises, a floor plan clearly indicating the specific portion of the Premises
to be subleased and all means of ingress and egress to and from such proposed
sublease space.  Tenant, upon request, shall also provide Landlord with any
additional information that Landlord shall reasonably request in respect of such
proposed assignment or sublease.


9.2.           Recapture.


9.2.1.           Upon Landlord’s receipt of any Tenant’s Notice, Landlord shall
have the following options, as applicable (herein collectively called the
“Recapture Options”), any of which may be exercised by Landlord by written
notice to Tenant (herein called the “Recapture Notice”) given at anytime within
a period (herein called the “Recapture Period”) of fifteen (15) Business Days
after its receipt of such Tenant’s Notice:


 (a)           If a Tenant’s Notice shall set forth either a proposed assignment
or a proposed sublease of seventy-five percent (75%) or more of the then
rentable area of the Premises, then Landlord shall have the option to terminate
this Lease in its entirety.  If Landlord exercises such option, then this Lease
shall terminate on the date that such proposed assignment or sublease was to
become effective or commence, as the case may be, as if such date were the date
originally set forth
 
 
32

--------------------------------------------------------------------------------

 
herein for the expiration of the Term, and the Rent shall be paid and
apportioned to such date.  Tenant shall thereafter be released of all liability
to pay the Rent and for the performance and observance of all other obligations
of this Lease from and after the date of such termination.


(b)           If a Tenant’s Notice shall set forth a proposed sublease demising
less than the entire Premises for a term expiring within two (2) years prior to
the then-scheduled Expiration Date of this Lease, then Landlord shall have the
option to terminate this Lease as to the proposed sublease space.  If Landlord
exercises such option, then (i) Landlord, at Landlord’s expense, shall (x) erect
all partitions required to separate such space from the remainder of the
Premises and (y) install all corridors, doors, equipment and facilities required
to (aa) allow for independent access from such space to the applicable Public
Areas, (bb) comply with any Legal Requirements or Insurance Requirements
relating to such separation, and (cc) enable such space to be used, maintained
and serviced as an independent unit, and (ii) this Lease shall terminate with
respect to such space on the date that such proposed sublease was to commence
and, effective as of such termination, this Lease shall be deemed modified to
(x) eliminate such space from the Premises, and (y) reduce the Rent and Tenant’s
Share, on a pro rata, rentable square foot basis.  Tenant shall thereafter be
released of all liability to pay the Rent and for the performance and observance
of all other obligations of this Lease with respect to such eliminated space
from and after the date of such termination


9.2.2.           If Landlord exercises a Recapture Option as provided above,
Tenant shall be entitled to notify Landlord in writing, within ten (10) Business
Days after Tenant’s receipt of the applicable Recapture Notice, that Tenant is
withdrawing its request for Landlord’s consent to the proposed assignment or
sublease, in which case such Recapture Notice shall be null and void, and Tenant
shall be deemed not to have requested Landlord’s consent to such proposed
assignment or sublease (and Tenant shall, if it has theretofore entered into
such proposed assignment or sublease, promptly terminate the same, and, in any
event, Tenant shall not assign this Lease or sublet the proposed sublease space
pursuant to such proposed assignment or sublease without again requesting
Landlord’s consent with respect thereto, subject and in accordance with the
terms and provisions of this Section 9.2).


9.3.           Consent.


9.3.1.           If (i) Landlord receives a Tenant’s Notice and (ii) Landlord
does not exercise any of its Recapture Options within the Recapture Period,
then, provided that there is no uncured Event of Default in existence as of the
date of Tenant’s Notice or at anytime thereafter prior to Landlord granting its
written consent, Landlord’s consent to the proposed assignment or sublease set
forth in Tenant’s Notice shall not be unreasonably withheld, conditioned or
delayed (and any notice of Landlord refusing to grant such consent shall include
the reasons for such refusal); provided, that:


 (a)           Tenant shall have complied with all the provisions of this
Article, and, in the case of a proposed assignment or sublease for which an
executed counterpart thereof was not provided with Tenant’s Notice, the proposed
assignment or sublease shall comply with the provisions of this Article, be on
the Proposed Terms, be in a form reasonably satisfactory to Landlord (which form
shall be submitted to Landlord for review and approval promptly after the date
that Landlord consents to the proposed assignment or sublease), and be executed
by Tenant and the
 
 
33

--------------------------------------------------------------------------------

 
proposed assignee or subtenant and a fully executed copy thereof delivered to
Landlord within ninety (90) days after Landlord’s approval of the proposed form
thereof;


(b)           the proposed assignment or sublease shall comply with the
provisions of this Article, and the form thereof shall otherwise be reasonably
satisfactory to Landlord;


(c)           the proposed assignee or subtenant (i) shall be a reputable person
or entity of good character, (ii) shall be engaged in a business or activity
which is in keeping with the then standards of the Building, and (iii) shall
have sufficient net worth considering the responsibility involved (and Landlord
shall have been furnished with reasonable proof thereof);


(d)           the prospective occupancy of the proposed assignee or subtenant
(i) shall be limited to the use of the Premises specifically permitted by this
Lease, (ii) shall not violate any use restrictions set forth in this Lease,
(iii) shall otherwise be in keeping with the then standards of the Building, and
(iv) shall not, in the reasonable judgment of Landlord, increase the office
cleaning requirements or otherwise impose an extra burden upon services to be
supplied by Landlord to Tenant;


(e)           the proposed sublease shall not result in there being more than
three (3) parties (inclusive of Tenant and all subtenants) occupying space
within the Premises;


(f)           in the case of a sublease, the sublease shall not provide for an
option on behalf of the subtenant thereunder to extend or renew the term of such
sublease; and


(g)           neither the proposed assignee or subtenant nor any company
controlled by, under common control with or controlling the proposed assignee or
subtenant (i) shall then be a tenant or occupant of any space in the Building
(unless at the time of Landlord’s receipt of Tenant’s Notice there is not
available for lease or scheduled to become available within ninety (90) days
thereafter rental space leasable (and which Landlord is willing to lease) in a
single block in the Building containing rentable square footage of not less than
seventy-five percent (75%) nor more than one hundred twenty-five percent (125%)
times the rentable square footage of the area to be covered by the proposed
assignment or sublease), or (ii) shall have, within the six (6) month period
prior to the date of Tenant’s Notice, negotiated with Landlord with respect to
the leasing of any space in the Building (unless at the time of Landlord’s
receipt of Tenant’s Notice there is not available for lease or scheduled to
become available within ninety (90) days thereafter rental space leasable (and
which Landlord is willing to lease) in a single block in the Building containing
rentable square footage of not less than seventy-five percent (75%) nor more
than one hundred twenty-five percent (125%) times the rentable square footage of
the area to be covered by the proposed assignment or sublease).


9.3.2.           If Landlord does not notify Tenant in writing of Landlord’s
refusal to grant its consent to any proposed assignment or sublease within
fifteen (15) Business Days after the date that Tenant shall have delivered to
Landlord Tenant’s Notice, together with all information required under this
Article 9 to be provided to Landlord in connection with such request, Tenant
shall be entitled to deliver to Landlord a second (2nd) notice with respect to
such proposed assignment or sublease
 
 
34

--------------------------------------------------------------------------------

 
(herein called a “Final Assignment/Sublease Consent Notice”), containing the
following language, in bold, all capitalized, conspicuous lettering: “YOU ARE
HEREBY NOTIFIED THAT THIS IS A SECOND (2ND) REQUEST FOR CONSENT TO A PROPOSED
[SUBLEASE] [ASSIGNMENT], AS DESCRIBED IN THE INITIAL REQUEST FOR SUCH CONSENT
ENCLOSED HEREWITH.  IF YOU HAVE NOT NOTIFIED US IN WRITING OF YOUR DISAPPROVAL
OF SUCH PROPOSED [ASSIGNMENT] [SUBLEASE] WITHIN FIVE (5) BUSINESS DAYS AFTER
YOUR RECEIPT OF THIS NOTICE, YOU SHALL BE DEEMED TO HAVE APPROVED SUCH
[ASSIGNMENT] [SUBLEASE].”  Such Final Assignment/Sublease Consent Notice shall
include a copy of the initial request for Landlord’s consent to the assignment
or sublease in question.  If Landlord does not give Tenant written notice of
Landlord’s refusal to grant its consent to such assignment or sublease within
five (5) Business Days after Landlord’s receipt of such Final
Assignment/Sublease Consent Notice, Landlord consent to such assignment or
sublease shall be deemed to have been granted.


9.3.3.           Landlord’s consent to any assignment or sublease shall be set
forth in an instrument prepared by Landlord in form reasonably satisfactory to
Landlord, and in the case of any assignment, such instrument shall include an
assumption by the proposed assignee of the obligations of Tenant
hereunder.  Landlord’s consent shall not be effective until such instrument is
executed and delivered by Landlord, Tenant and the proposed assignee or
subtenant.  Tenant shall reimburse Landlord within thirty (30) days after demand
for any actual out-of-pocket costs that may reasonably be incurred by Landlord
in connection with any proposed assignment or sublease, including (i) the costs
of making investigations as to the acceptability of the proposed assignee or
subtenant, and (ii) reasonable legal costs incurred in connection with the
granting of any requested consent.


9.4.           Profits.


9.4.1.           For purposes of this Lease, the following definitions shall
apply:


“Assignment Consideration”, with respect to any assignment, shall mean an amount
equal to all sums and other considerations paid to Tenant by the assignee for or
by reason of such assignment (including sums paid for the sale or rental of any
Tenant’s Property, less, in the case of a sale thereof, the then net unamortized
or undepreciated cost thereof determined on the basis of Tenant’s federal income
tax returns or other documentation reasonably satisfactory to Landlord in lieu
thereof, or the then bona fide fair market value of such Tenant’s Property).


 “Sublease Consideration”, with respect to any sublease with respect to any
calendar year, shall mean the excess of (i) any and all rents, additional
charges or other consideration paid under the sublease to Tenant by the
subtenant (including sums paid for the sale or rental of Tenant’s Property
located in the subleased premises, after deducting, in the case of the sale
thereof, the then net unamortized or undepreciated cost thereof, determined on
the basis of Tenant’s federal income tax returns or other documentation
reasonably satisfactory to Landlord in lieu thereof, or the then bona fide fair
market value of such Tenant’s Property), over (ii) the Rent accruing during such
year in respect of the subleased space (at the rate per square foot payable by
Tenant hereunder) pursuant to the terms hereof.


 
35

--------------------------------------------------------------------------------

 
“Transaction Expenses”, with respect to any assignment or sublease, shall mean
the sum of (i) the out-of-pocket and reasonable advertising expenses and
brokerage commissions paid by Tenant in connection with the assignment or
sublease, plus (ii) the out-of-pocket construction and work allowance costs paid
by Tenant in order to prepare the Premises (or portion thereof) for the initial
occupancy of the assignee or subtenant, plus (iii) any other reasonable
out-of-pocket costs actually incurred by Tenant in connection with such
assignment or sublease.


9.4.2.           If Landlord shall consent to any assignment of this Lease,
then, in consideration therefor, Tenant, within thirty (30) days after the
effective date of the assignment, shall (i) deliver to Landlord a written
statement, certified by an officer of Tenant, setting forth the Assignment
Consideration and the Transaction Expenses with respect to such assignment, and
(ii) pay to Landlord, as Addi­tional Charges, an amount equal to fifty percent
(50%) of the excess of the Assignment Consideration over the Transaction
Expenses.


9.4.3.           If Landlord shall consent to any sublease of all or any portion
of the Premises, then, in consideration therefor, Tenant, within thirty (30)
days after the close of each calendar year during the Term in which such
sublease is in effect, shall (i) deliver to Landlord a written statement,
certified by an officer of Tenant, setting forth the Sublease Consideration for
such calendar year and the Transaction Expenses with respect to such sublease,
and (ii) either retain or pay to Landlord a portion of the Sublease
Consideration for such year, in accordance with the following: first, Tenant may
retain the entire Sublease Consideration for such year to the extent of the
Transaction Expenses incurred with respect to such sublease (except to the
extent Tenant retained amounts under this clause first in prior years); and
second, Tenant shall pay to Landlord an amount equal to fifty percent (50%) of
the balance of the Sublease Consideration for such year.


9.5.           Miscellaneous.


9.5.1.           Notwithstanding any assignment or transfer of this Lease, and
notwithstanding the acceptance of Rent by Landlord from an assignee, transferee,
or any other party, Tenant shall remain fully liable for the payment of Rent and
for the performance and observance of all other obligations of this Lease on the
part of Tenant to be performed or observed.  Tenant’s liability shall be joint
and several with any immediate and remote successors in interest of Tenant, and
such joint and several liability in respect of Tenant’s obligations under this
Lease shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord extending the time of, or modifying
any of the obliga­tions of, this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of this Lease.  Notwithstanding the foregoing
sentence, if Landlord has exercised its Recapture Option with respect to any
proposed assignment of the Lease or proposed sublease of the Premises or any
portion thereof to any such entity, Tenant shall thereafter be released of all
liability to pay the Rent and for the performance and observance of all other
obligations of this Lease with respect to such assigned Lease or subleased area
in question from and after the date of termination as provided in Section 9.2.1
above.


9.5.2.           All subleases shall be subject and subordinate to this Lease,
and each sublease shall expressly so provide and shall further provide that in
the event this Lease is terminated by Landlord
 
 
36

--------------------------------------------------------------------------------

 
by reason of an Event of Default, Landlord may, at its option, take over all of
the right, title and interest of Ten­ant, as sublessor, under such sublease, and
such subten­ant shall, at Landlord’s option, at­torn to Landlord pursuant to the
then executory provisions of such sub­lease, except that Landlord shall not be
(1) liable for any previous act or omission of Tenant under such sub­lease,
(2) subject to any credit, offset, claim, coun­ter­claim, demand or defense
which such subtenant may have against Tenant, or responsible for any monies
owing by Tenant to the subtenant, (3) bound by any previous prepayment of more
than one (1) month’s rent, (4) bound by any previous modification of such
sublease (made without Landlord’s consent), (5) bound by any covenant to
undertake or complete any construction in the Premises or any part thereof,
(6) required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, or (7) required to
remove any person occupying the Premises or any part thereof.  No sublease shall
be for a term ending later than one (1) day prior to the Expiration Date.  Each
sublease shall provide that the subtenant may not assign its rights thereunder
or further sublet the space demised under the sublease, in whole or in part,
without Landlord’s consent and shall include provisions substantially the same
as the provisions of Section 9.5.3 hereof.  If an Event of Default shall occur,
then Landlord, thereafter, at its option, and without waiving any such default,
may collect Rent or the portion thereof which is due under and in accordance
with the terms of the sublease from any then existing subtenant of the
Premises.  Notwithstanding any subletting by Tenant, and notwithstanding the
acceptance of Rent by Landlord from any subtenant, except with respect to the
space covered by any sublease as to which Landlord has exercised its Recapture
Option, Tenant shall and will remain fully liable for the payment of the Rent,
for the performance and observance of all other obligations of this Lease on the
part of Tenant to be performed or observed, and for all acts or omissions of any
subtenant (or anyone claiming under or through any subtenant) which shall be in
violation of any of the terms and conditions of this Lease, each such violation
being deemed to be a violation by Tenant.


9.5.3.           For purposes of this Lease, (i) a change in “control” (as
hereinafter defined) of Tenant shall be deemed an assignment of this Lease, (ii)
a “take-over agreement” pursuant to which one or more persons shall agree to
assume the obligations of Tenant hereunder in consideration of Tenant leasing
space in another building shall be deemed an assignment of this Lease, and (iii)
a modification, amendment or extension of a sublease shall be deemed a
sublease.  Notwithstanding anything to the contrary contained in this Lease,
Tenant, upon written notice to Landlord, may assign this Lease or sublet or
allow the use and occupancy of the Premises, or any portion thereof, to or by
any of the following entities and such assignment, sublease, use or occupancy
shall be deemed to have Landlord=s consent, (A) to any entity which controls, is
controlled by, or is under common control with Tenant (herein called an
“Affiliated Entity Transfer”), or (B) to an entity into or with which Tenant is
merged or consolidated, or (C) to an entity acquiring all or substantially all
of Tenant’s stock or partnership interests, or all or substantially all of
Tenant’s business or assets, (D) in connection with an initial public offering
of Tenant or the public sale of Tenant’s stock, (E) due to transfers of
ownership interests of Tenant between existing shareholders or partners of
Tenant, or (F) due to transfers of ownership interests of Tenant caused by
testate or intestate succession, or gifts to family members or establishments of
family trusts of an existing shareholder or partner of Tenant (each of the
transactions described in foregoing clauses (B), (C), (D), (E) and (F) being
herein called a “Major Transaction”); provided, however, that, except with
respect to an Affiliated Entity Transfer that is not occurring in connection
with a Major Transaction, (i) in the case of an
 
 
37

--------------------------------------------------------------------------------

 
assignment, either the assignor or the assignee, following the assignment (or,
if the assignment is occurring in conjunction with another or other related
transaction(s) involving the assignor and the assignee, following completion of
such transactions), shall have a net worth at least equal to the net worth of
Tenant as of the date of this Lease, or (ii) in the case of a sublease, the net
worth of the sublandlord shall, following the sublease (or, if the sublease is
occurring in conjunction with another or other related transaction(s) involving
the sublandlord and the subtenant, following completion of such transactions),
be at least equal to the net worth of Tenant as of the date of this Lease (each
such permitted assignment or sublease described in clauses (A) through (F) above
being herein called a “Permitted Transfer”).  Landlord shall have no right to
terminate this Lease in connection with, and shall have no right to any
Assignment Consideration or Sublease Consideration resulting from, any Permitted
Transfer.


9.5.4.           In no event shall Tenant ever (i) advertise or publicize in any
way the availability of the Premises without prior notice to and approval by
Landlord (which approval shall not be unreasonably withheld), nor shall any
advertisement state the name (as distinguished from the address) of the Building
or the proposed rental, (ii) list the Premises for subletting, whether through a
broker, agent, representative, or otherwise at a rental rate less than the
greater of (1) the Rent payable hereunder for such space, or (2) the rental rate
at which Landlord is then offering to lease other space in the Building.


9.5.5.           If Landlord exercises any of its Recapture Options, then
Landlord, thereafter, shall be free to, and shall have no liability to Tenant if
it shall, enter into a lease, sublease, assignment or other transaction with
Tenant’s proposed assignee or subtenant or any other person concerning the whole
or any portion of the Premises which is the subject of such exercised Recapture
Option.  If Landlord shall exercise any of its Recapture Options, or if, after
failing to exercise any of its Recapture Options, Landlord shall decline to give
its consent to any proposed assignment or sublease, then, in any such case,
Tenant shall indemnify, defend and hold harmless Landlord against and from any
and all loss, liability, damages, costs and expenses (including reasonable
counsel fees) resulting from any claims that may be made against Landlord by the
proposed assignee or subtenant or by any brokers or other persons claiming a
commis­sion or similar compensation in connection with the proposed assignment
or sublease.


9.5.6.           If (a) Tenant assigns this Lease, other than pursuant to a
Permitted Transfer, or (b) at the time Tenant is entitled to exercise an option
contained in this Lease to renew or extend the Term of this Lease (herein called
a “Renewal Right”), or to exercise an option or preferential right contained in
this Lease to lease additional space in the Building (herein called an
“Expansion Right”), or at the commencement of the Renewal Term of this Lease
with respect to any exercised Renewal Right or the term applicable to any
expansion space pursuant to an exercised Expansion Right, there are in existence
subleases (or a single sublease), other than pursuant to Permitted Transfers,
covering seventy-five percent (75%) or more of the rentable square footage of
the Premises (as reasonably determined by Landlord), then, notwithstanding
anything to the contrary contained elsewhere in this Lease (including, but not
limited to, any provisions granting to Tenant a Renewal Right (herein called a
“Renewal Provision”) or an Expansion Right (herein called an “Expansion
Provision”)), upon the occurrence of either (a) or (b) aforesaid, any and all
Renewal
 
 
38

--------------------------------------------------------------------------------

 
Provisions and Expansion Provisions contained in this Lease shall terminate and
be and become null and void.
 


ARTICLE 10 - SURRENDER; HOLDOVER


10.1.           Surrender.


Upon the expiration or any earlier termination of this Lease, Tenant shall fully
vacate and surrender the Premises to Landlord in accordance with the provisions
of this Lease (including Article 5 hereof), “broom-clean” and in as good order,
condition and repair as delivered to Tenant on the Commencement Date, normal
wear and tear, damage from fire or other casualty, eminent domain or
condemnation, and repairs that are not the responsibility of Tenant under this
Lease excepted.


10.2.           Holdover.


If Tenant shall fail to vacate and surrender the Premises upon the expiration or
earlier termination of this Lease, then, throughout the period commencing on
such expiration or earlier termination and continuing until Tenant shall fully
vacate and surrender the Premises (such period being herein called the “Holdover
Period”), Tenant shall be deemed a holdover tenant and shall be liable to
Landlord for rent, or a charge in respect of use and occupancy, at a per diem
rate, for each day of the Holdover Period, equal to one and one half (1.5) times
the average per diem rate of Fixed Rent payable by Tenant during the last year
of the Term (i.e., the year immediately prior to the Holdover Period).  In
addition to the fore­going, Landlord shall be entitled to recover from Tenant
any losses or damages arising from such holdover.  Notwithstanding the
foregoing, however, Tenant shall not be liable to Landlord for consequential
damages arising from such holdover, except, if during such holdover Landlord has
notified Tenant in writing promptly upon Landlord’s entry into a lease or
promptly upon commencement of negotiations of a lease of all or a portion of the
Premises, and then only to the extent that Landlord’s claim for consequential
damages is limited to the lost profits associated with the loss of such lease
and only to the extent that such loss is caused by Tenant’s holdover for a
period of more than ninety (90) days.  Nothing herein shall be deemed to grant
Tenant any right to holdover, and in no event shall the acceptance of any rent
preclude Landlord from com­mencing and prosecuting any holdover or eviction
proceeding.

 
ARTICLE 11 - DEFAULT BY TENANT; LANDLORD’S REMEDIES


11.1.           Events of Default.


Each of the following events shall constitute an “Event of Default”:


(a)           If Tenant shall default in the payment of any Rent, and such
default shall continue for five (5) days after Tenant’s receipt of written
notice of such default; provided, however, that if Landlord has given to Tenant
such a written notice on two (2) occasions during the immediately
 
 
39

--------------------------------------------------------------------------------

 
preceding twelve (12) month period, a default in the payment of any Rent that
continues for five (5) days shall constitute an Event of Default without any
notice required to be given by Landlord.
 
(b)           Intentionally deleted.


(c)           If Tenant shall, whether by action or inaction, be in default of
any of its obligations under this Lease (other than a default in the payment of
Rent) and such default shall continue and not be remedied as soon as practicable
and in any event within thirty (30) days after Landlord shall have given to
Tenant a written notice specifying the same, or, in the case of a default which
cannot with due diligence be cured within a period of thirty (30) days due to
the nature of the default or due to Events of Force Majeure, if Tenant shall not
(x) within such thirty (30) day period advise Landlord of Tenant’s intention to
take all steps necessary to remedy such default, (y) duly commence within such
thirty (30) day period, and thereafter diligently prosecute to completion, all
steps necessary to remedy the default, and (z) complete such remedy within a
reasonable time after the date of such notice of Landlord, subject in all cases
to any Event of Force Majeure.


(d)           If this Lease or the estate hereby granted or the unexpired
balance of the Term, by operation of law or otherwise, devolve upon or pass to
any person or entity other than Tenant, except as expressly permitted by Article
9 hereof.


(e)           If (i) Tenant shall commence a case in bankruptcy, or under the
insolvency laws of any state, naming Tenant as a debtor, or (ii) any other
person shall commence a case in bankruptcy, or under the insolvency laws of any
state, naming Tenant as a debtor, and such case shall not have been discharged
within sixty (60) days of the commencement thereof, or (iii) Tenant shall make
an assignment for the benefit of creditors or any other arrangement involving
all or substantially all of its assets under any state statute, or (iv) a
receiver or trustee shall be appointed for Tenant or for all or any portion of
the property of Tenant in any proceeding, which receivership shall not have been
set aside within sixty (60) days of such appointment.


11.2.           Termination, Re-Entry, Damages, Etc..


11.2.1.         This Lease and the estate hereby granted are subject to the
limitation that if an Event of Default shall occur, then, in any such case,
Landlord may give to Tenant a notice of intention to terminate this Lease and
the Term as of the fifth (5th) day after the giving of such notice, and, in
which event, as of such fifth (5th) day, this Lease and the Term shall terminate
with the same effect as if such day was the Expiration Date, but Tenant shall
remain liable for damages as hereinafter provided.


11.2.2.         If this Lease shall be terminated as provided in Section 11.2.1
above, Landlord, or its agents or employees, may reenter the Premises at any
time and remove therefrom Tenant and all Tenant Parties, together with any of
its or their property, either by summary dispossess proceedings or by any
suitable action or proceeding at law.  In the event of such termination,
Landlord may repossess and enjoy the Premises.  Landlord shall be entitled to
the benefits of all provisions of law respecting the speedy recovery of lands
and tenements.  Tenant waives any rights to the service of any notice of
Landlord’s intention to re-enter provided for by any present or future
law.  Landlord
 
 
40

--------------------------------------------------------------------------------

 
shall not be liable in any way in connection with any action it takes pursuant
to the foregoing.  Notwithstanding any such re-entry, recession, dispossession
or removal, if this Lease is terminated prior to the Expiration Date by reason
of an Event of Default, Tenant’s liability under the provisions of this Lease
shall continue until the date the Term would have expired had such termination
not occurred.


11.2.3.         In any case of termination of this Lease, or re-entry or
repossession of the Premises, whether the same is the result of the institution
of summary or other proceedings, Tenant shall remain liable (in addition to
theretofore accrued liabilities) to the extent legally permissible for: (I) the
Rent, together with (A) all other charges provided for herein until the date
this Lease would have expired had such termination, re-entry or repossession not
occurred, (B) all actual out-of-pocket expenses which Landlord may reasonably
incur in (1) re-entering or repossessing the Premises, (2) making good any
default of Tenant, (3) painting, altering or dividing the Premises, combining
the same with other space, or placing the same in proper repair, (4) protecting
and preserving the Premises by placing therein watchmen and caretakers, and (C)
all actual out-of-pocket expenses which Landlord may reasonably incur in
reletting the Premises (including reasonable attorneys’ fees and disbursements,
marshal’s fees and brokerage fees), less (II) the net proceeds of any
reletting.  Tenant agrees to pay to Landlord the difference between items (I)
and (II) hereinabove in monthly installments on the days specified in this Lease
for the payment of installments of Fixed Rent with respect to each month, or at
Landlord’s option, at the end of each such month.  Any suit brought by Landlord
to enforce collection of such difference for any one month shall not prejudice
Landlord’s right to enforce the collection of any difference for any subsequent
month.  In addition to the foregoing, Tenant shall reimburse Landlord all
reasonable attorneys’ fees and disbursements incurred by Landlord with respect
to any such action or proceeding to collect such difference and/or any action or
proceeding to otherwise collect any rent and/or to enforce any of Tenant’s other
obligations under this Lease and/or any summary or other dispossess proceedings.


11.2.4.         Landlord may, in its sole discretion, relet the whole or any
part of Premises for the whole or any part of the unexpired Term, or longer, or
from time to time for shorter periods, for any rental it wishes and giving such
concessions of rent and making such special repairs, alterations, decorations
and paintings for any new tenant as it may in its sole and absolute discretion
deem advisable, and Landlord may collect and receive the rents thereunder.  In
no event shall Landlord ever be obligated to relet or to attempt to relet the
Premises or any part thereof while other space remains available for lease at
the Building; provided, however, that Landlord shall make commercially
reasonable efforts to relet the Premises, taking into account the space then
available or scheduled to become available for lease at the Building; it being
understood that Landlord shall be entitled to let and attempt to let space
available or scheduled to become available at the Building during the unexpired
Term in preference to the Premises.


11.2.5.         (a)           If there is a termination of this Lease as
aforesaid, and the Rent, which would have been payable by Tenant from such
termination to the date that this Lease would have expired if it had not been
terminated, exceeds the Fair Market Rent (as hereinafter defined) for the
Premises at the time of such termination, then Landlord may elect to have Tenant
pay, as liquidated and agreed final damages, such excess amount subject to the
provisions of this Section 11.2.5.


 
41

--------------------------------------------------------------------------------

 
(b)           If Landlord intends to pursue such liquidated and agreed final
damages, then Landlord shall so notify Tenant in writing within thirty days of
termination of this Lease. For purposes of this Section 11.2.5, Fair Market Rent
is defined as the annual rental rate per square foot and additional charges for
tenant’s share of comparable operating expenses and other charges, that
comparable direct landlords, in nonsublease, nonassignment, nonexpansion lease
transactions, would accept as of the date of termination of the Lease, from
tenants whose lease obligations would be similar to those undertaken by Tenant
in this Lease for similar space in similar quality office buildings in the
Nassau County, New York, area, less the costs that would be incurred by such
comparable direct landlord in so leasing such similar space (such costs to
include, but not be limited to, leasing commissions, tenant improvement costs,
free rent and other similar incentives, and the expenses incurred due to the
Premises being vacant for a reasonable period of time before the new leasing
commenced, as determined by the Arbitrator).


(c)           If Landlord so notifies Tenant that Landlord intends to pursue
such liquidated and agreed final damages, then, within thirty (30) days of
Tenant’s receipt of Landlord’s written notice under subsection (b), the matter
shall be submitted to the office of the American Arbitration Association (“AAA”)
closest to the Premises, with a request for arbitrator determination of the Fair
Market Rent in accordance with the rules of the AAA by a single arbitrator (the
“Arbitrator”) who shall be an MAI appraiser with at least ten (10) years
experience as an appraiser of major office buildings in the Nassau County, New
York, area.  The Arbitrator’s decision as to the Fair Market Rent shall be
conclusive and binding upon the parties.  Each party shall bear one half (1/2)
of the cost of the Arbitrator.


(d)           If the Fair Market Rent is determined by the Arbitrator’s decision
pursuant to subsection (c) and the Rent which would have been payable by Tenant
from termination to the date that this Lease would have expired, if it had not
been terminated, exceeds such Fair Market Rent, then within thirty (30) days
from Landlord’s written demand, Tenant shall pay Landlord, as liquidated and
agreed final damages, the present value (calculated at a discount rate of seven
percent (7%)) of the sum of (i) the Rent which would have been payable by Tenant
from the date of termination of this Lease to the date that this Lease would
have expired if it had not been terminated as aforesaid, less (ii) the Fair
Market Rent for the Premises from the date of termination of this Lease to the
date that this Lease would have expired if it had not been terminated as
aforesaid, and less (iii) an amount equal to any Rent and other charges under
the Lease that Tenant has paid to Landlord from the date of termination of this
Lease up to the date of such demand.  Upon payment of such liquidated and agreed
final damages, Tenant shall have no further liability for damages accruing
beyond the date of such demand.


11.2.6.         Landlord Default.  Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease only if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, due to the nature
of the default or due to Events of Force Majeure, then Landlord shall not be in
default under this Lease if it shall promptly commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion, subject in
 
 
42

--------------------------------------------------------------------------------

 
all cases to any Event of Force Majeure.  If Landlordis in default, as provided
above (including the expiration of the applicable grace, notice or cure period),
of its obligations under this Lease, then, in addition to such other rights and
remedies as may be available to Tenant at law or in equity, if such default
consists of a failure to make any repairs to the interior of the Premises or to
components of the Building Systems serving only the Premises that Landlord is
required to make pursuant to the provisions of the Lease, and, as a result of
the condition of the Premises caused by such failure, Tenant is unable to fully
utilize any portion of the Premises, then Tenant shall be entitled to make such
repair that Landlord has failed to make, and Landlord shall reimburse Tenant for
its reasonable out-of-pocket costs to third parties in effecting such repair
within thirty (30) days after receipt of Tenant’s invoice therefore accompanied
by copies of all invoices and statements detailing such costs and such other
information as may reasonably be requested by Landlord.


11.3.           Late Payments of Rent.


If Tenant shall fail to pay any Rent within five (5) days after the due date
therefor, then Tenant, in addition to such Rent, shall pay Landlord a late
charge of five (5) cents for each dollar of the amount of Rent not so paid.  In
addition, if any such failure to pay Rent shall continue for a period of thirty
(30) days after notice thereof to Tenant, then the past due Rent shall bear
interest at the Interest Rate, from the due date thereof until paid.  The amount
of any such late charge and/or interest shall each be an Additional Charge
hereunder and shall be payable upon demand.  The assessment and receipt of late
charges and interest as aforesaid shall be in addition to, and shall in no way
be deemed to limit, any other rights and remedies Landlord may have under this
Lease or otherwise for non-payment of Rent.


11.4.           Landlord’s Cure and Enforcement Rights.


11.4.1.         If Tenant shall default in the performance of any of Tenant’s
obligations under this Lease, Landlord, without thereby waiving such default,
may (but shall not be obligated to) perform the same for the account and at the
expense of Tenant, without notice in any case of emergency, and, in any other
case, if such default continues after the expiration of the applicable grace
period set forth herein, if any.


11.4.2.         Tenant, within thirty (30) days after demand, shall reimburse
Landlord for any actual out-of-pocket expenses reasonably incurred by Landlord
(including reasonable attorneys’ fees) pursuant to, or in connection with, (i)
any performance by Landlord for the account of Tenant pursuant to Section 11.4.1
above, or (ii) collecting or endeavoring to collect Rent or any component
thereof, or enforcing or endeavoring to enforce any of Landlord’s rights against
Tenant hereunder or any of Tenant’s obligations hereunder, together, in either
case, with interest thereon, at the Default Rate, from the date that such
expenses were incurred by Landlord to the date that the same are reimbursed to
Landlord by Tenant.  Landlord, within thirty (30) days after demand, shall
reimburse Tenant for any actual out-of-pocket expenses reasonably incurred by
Tenant (including reasonable attorneys’ fees) pursuant to, or in connection
with, enforcing or endeavoring to enforce any of Tenant’s rights against
Landlord hereunder or any of Landlord’s obligations hereunder, together, in
either case, with interest thereon, at the Default Rate, from the date that such
expenses were incurred by Tenant to the date that the same are reimbursed to
Tenant by Landlord.


 
43

--------------------------------------------------------------------------------

 
11.5.           Additional Remedies.


The specific remedies granted to Landlord and Tenant under this Lease are
cumulative and are not intended to be exclusive of each other or (except to the
extent this Lease specifically limits the availability of any remedies) of any
other remedies which may be available to either party at law or in
equity.  Except as limited by the provisions of this Lease, either party may
exercise any and/or all such rights and remedies (whether specifically granted
herein or otherwise available to such party at law or in equity) at such times,
in such order, to such extent, and as often, as such party deems advisable
without regard to whether the exercise of any such right or remedy precedes, is
concurrent with or succeeds the exercise of another such right or remedy.


11.6.           Security.


Tenant, simultaneously herewith, shall deposit with Landlord either the cash sum
or a letter of credit in the amount of Forty Thousand One Hundred Forty-Two and
26/100 Dollars ($40,142.26) as security for the full and punctual performance by
Tenant of all of the terms and conditions of this Lease (such amount, together
with any interest earned thereon, if any, such letter of credit, and/or any
funds drawn by Landlord thereunder being herein called the “Security
Deposit”).  In respect thereof, the following provisions shall apply:


(a)           If Tenant defaults hereunder (beyond the expiration of any
applicable grace or cure periods), Landlord may use, apply or retain the whole
or any part of the Security Deposit to the extent required for the payment of
any Rent or any other sum(s) as to which Tenant is in default or for any sum(s)
which Landlord may expend or may be required to expend by reason of Tenant’s
default pursuant hereto, including any damages or deficiency with respect to the
reletting of the Premises, whether accruing before or after summary proceedings
or other re-entry by Landlord (and if the Security Deposit is a letter of
credit, Landlord may draw the full amount thereof, holding the balance,
following application or retention as provided above, as Landlord is required to
hold a cash Security Deposit under this Section 11.6).  In the case of every
such use, application or retention, Tenant shall, within ten (10) Business Days
after demand, pay to Landlord the sum so used, applied or retained such that the
Security Deposit shall be replenished to its former amount.


(b)           If Tenant shall fully and punctually comply with all of the terms
and conditions of this Lease, then the Security Deposit (or portion thereof to
which Tenant is entitled) shall be returned or paid over to Tenant within
forty-five (45) days after the expiration or termination of this Lease and the
surrender of the Premises to Landlord in accordance herewith.


 (c)           In the event of a sale or lease of the Building (or the portion
thereof containing the Premises), Landlord shall have the right to transfer the
security to the vendee or lessee, and if so transferred, Landlord shall ipso
facto be released by Tenant from all liability for the return of such security
and Tenant agrees to look solely to the new landlord for the return thereof upon
notice to Tenant of such transfer.  Except in connection with a permitted
assignment of this Lease, Tenant shall not assign or encumber or attempt to
assign or encumber the monies deposited as security and
 
 
44

--------------------------------------------------------------------------------

 
Landlord shall not be bound by any such assignment, encumbrance or attempted
assignment or encumbrance.


(d)           If the Security Deposit is a letter of credit, the provisions of
this subparagraph (d) shall apply.  The letter of credit shall be issued by a
reputable banking institution having an office in New York, and shall be
presentable for payment at an office of such institution located in New
York.  Tenant shall deliver to Landlord at least thirty (30) days prior to the
expiration of the letter of credit a replacement letter of credit issued by the
same financial institution as issued the expiring letter of credit (or such
other reputable banking institution as is reasonably acceptable to Landlord), in
the same form as the expiring letter of credit (or in such other form as is
reasonably acceptable to Landlord).  If Tenant fails to timely deliver any such
replacement letter of credit, such failure shall, without the need for any
additional notice from Landlord, entitle Landlord to draw the full amount of
such letter of credit, and thereafter to hold and use the funds so drawn as a
cash Security Deposit hereunder.  The letter of credit shall be irrevocable,
shall name Landlord and any successor-in-interest of Landlord as beneficiary,
shall be unconditional except as to require a sight draft drawn on the issuing
bank to be tendered by the beneficiary at said bank’s office, and shall
otherwise be in such form as may be reasonably required by Landlord.  The term
“letter of credit” shall mean the original letter of credit delivered to
Landlord and each replacement thereof delivered to Landlord during the Term of
this Lease.

 
ARTICLE 12 - LIMITATIONS ON LIABILITY


12.1.           Limitation to Landlord’s Estate.


Tenant shall look only to Landlord’s estate and property in the Real Property
(including awards, proceeds, profits and rents therefrom) for the satisfaction
of Tenant’s remedies, or for the collection of a judgment (or other judicial
process), against Landlord hereunder, and no other property or assets of
Landlord or any Landlord Party shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises.


12.2.           No Liability For Certain Damages, Etc..


Landlord shall have no liability to Tenant for (a) any damage or loss caused by
other tenants or other persons in, upon or about the Real Property, or caused by
operations in construction of any public or quasi-public work, or (b) except to
the extent caused by the negligence or willful misconduct of Landlord or any
Landlord Party, any other loss or damage to persons or property (including any
property of Tenant or any Tenant Party).  Further, even if negligent, except as
provided in Section 10.2 hereof, Landlord shall not be liable to Tenant for
consequential, special, punitive, exemplary, incidental or other like damages,
regardless of the form or cause of action, whether arising out of any loss of
use of the Premises or any Tenant Improvements or other Tenant’s Property
therein or otherwise.


 
45

--------------------------------------------------------------------------------

 
Notwithstanding any other provision herein, except as provided in Section 10.2
(Holdover), in no event shall Tenant be liable to Landlord for indirect,
consequential, special, punitive, exemplary, incidental or other like damages,
regardless of the form or cause of action.


12.3.           Events of Force Majeure.


INTENTIONALLY DELETED.


12.4.           Withholding of Consents/Approvals.


If Tenant shall request Landlord’s consent or approval and Landlord shall fail
or refuse to give such consent or approval, except in connection with Landlord’s
malicious or fraudulent acts or Landlord’s bad faith, Tenant shall not be
entitled to any damages for any withholding by Landlord of its consent or
approval, it being intended that, except as provided above, Tenant’s sole remedy
shall be an action for specific performance or injunction, and that such remedy
shall be available only in those cases where Landlord has expressly agreed in
writing not to unreasonably withhold its consent or where as a matter of law
Landlord may not unreasonably withhold its consent or approval.  Any controversy
or claim arising out of or relating to Landlord’s failure or refusal to give any
such consent or approval may be settled by arbitration under the Expedited
Procedures provisions of the Commercial Arbitration Rules of the American
Arbitration Association, or any successor organization.
 
 
ARTICLE 13 - GENERAL DEFINITIONS


13.1.           General Definitions.


For purposes of this Lease, the following terms shall have the meanings
indicated:


“Affiliate”, of any person, shall mean a corporation, partnership or other
entity which controls, is controlled by or is under common control with such
person.


“Base Building” or “Building” shall mean (i) the “structural elements” (as
hereinafter defined) of the Building, (ii) the walkways, plazas, outdoor
stairways and all other improvements and/or landscaping on the Land, (iii) the
pedestrian, freight and service entrances to the Building, (iv) the Public Areas
and all improvements, fixtures and equipment therein, (v) the Building’s utility
and other mechanical rooms and closets (including electrical, telephone and
janitorial rooms and closets and fan rooms) and the Building’s equipment,
storage and service rooms and areas, and all improvements, fixtures and
equipment therein, (vi) the Building’s columns, shafts, stacks, pipes, ducts and
other conduits, (vii) the Building Systems and all other facilities and
equipment which are used for the provision of Building Services (whether or not
located in the Premises), and (viii) the exterior of the Building (including the
roof); excluding, however, in all events, Tenant’s Improvements and Tenant’s
Property, the Supplemental HVAC Unit, as well as other leasable areas
 
 
46

--------------------------------------------------------------------------------

 
of the Building and the improvements and betterments therein, and the moveable
personal property of other tenants of the Building.


 “Building Systems” shall mean all the electrical, HVAC, mechanical,
chilled/condenser water, sanitary, sprinkler, utility, power, plumbing,
cleaning, fire control, alarm and prevention systems, elevator, escalator,
window washing, waste compacting and removal, lighting, life safety, security
and other systems of the Building (together with all related equipment), brought
to and into and serving the Premises or to Tenant’s Improvements, provided, that
all components of the Building’s sprinkler system up to and including the main
sprinkler loop on each floor (but excluding the sprinkler heads) and all
components of the Building’s plumbing system in or serving the Core Lavatories
shall be deemed to be included in within the term “Building Systems”, and all
components of such systems located within and/or serving the Premises shall be
included within the term “Building Systems” for the purposes of Section 8.4
hereof; excluding, however, in all events, Tenant’s Improvements and Tenant’s
Property as well as the improvements and betterments, and the moveable personal
property, of other tenants of the Building.


“Control” shall mean (i) in the case of a corporation, either (A) ownership or
voting control, directly or indirectly, of at least fifty (50%) percent of all
the voting stock, or (B) the power to direct the management and policies of such
corporation, (ii) in case of a partnership or joint venture, either (x)
ownership, directly or indi­rectly, of at least fifty  (50%) percent of all the
general or other partnership (or similar) interests therein, or (y) the power to
direct the management and policies of such partnership or joint venture, and
(iii) in the case of any other entity, either (x) ownership, directly or
indi­rectly, of at least fifty (50%) percent of all the equity or other
beneficial interest(s) therein, or (y) the power to direct the management and
policies of such entity.


“Core Lavatories” shall mean the Building’s core lavatories (including all
toilets, urinals, partitions, flooring, tiling, sinks, piping, counters and
other equipment therein from time to time).


“Default Rate” shall mean an interest rate equal to greater of (i) fifteen
percent (15%) per annum, and (ii) the Interest Rate; but in no event shall the
“Default Rate” be a rate greater than the highest lawful rate from time to time
in effect.


“Event of Force Majeure” shall mean (i) any strike, lock-out or other labor
trouble, govern­mental preemption of priorities, or other controls in connection
with a national or other public emergency, or any shortage of materials,
supplies or labor, or (ii) any failure or defect in the supply, quantity or
character of electricity, water, oil, gas, steam or other utility furnished to
the Premises, by reason of any Legal Requirement or any requirement, act or
omission of the public utility or other person(s) serving the Building with
electricity, water, oil, gas, steam or other utility, or (iii) any accident,
fire or other casualty, or other act of God, or (iv) any other event, whether
similar or dissimi­lar, beyond Landlord’s reasonable control.


“Governmental Authority” shall mean the United States, the State of New York,
the Town of North Hempstead, and/or any political subdivision thereof any
thereof, and/or any agency, department, commission, board or instrumentality of
any thereof.


 
47

--------------------------------------------------------------------------------

 
 “Insurance Requirements” shall mean all orders, rules, regulations,
requirements, policies or recommendations of any board of fire underwriters,
fire rating organization, insurance rating organization or any other body
exercising the same or similar functions to the foregoing (collectively,
“insurance rating organizations”) which have jurisdiction over, or otherwise
make rates or findings in respect of, all or any part of the Real Property.


“Interest Rate” shall mean an interest rate equal to two percent (2%) above the
so-called annual “Base Rate” of interest established and approved by The Bank of
New York, from time to time, as its interest rate charged for unsecured loans to
its corporate customers, but in no event greater than the highest lawful rate
from time to time in effect.


“Landlord” shall mean only the owner, at the time in question, of the Building
or that portion of the Building of which the Premises are a part, or of an
Underlying Lease of the Building or that portion of the Building of which the
Premises are a part, so that in the event of any transfer or transfers of title
to the Building or of Landlord’s interest in an Underlying Lease of the Building
or such portion of the Building, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this Lease accruing after such
transfer, and it shall be deemed, without further agreement, that such
transferee has assumed and agreed to perform and observe all obligations of
Landlord herein during the period it is the holder of Landlord’s interest under
this Lease.


“Landlord Party” shall mean (1) any principal, partner, member, officer,
stockholder, director, employee or agent of Landlord or of any partner or member
of any partnership constituting Landlord, disclosed or undisclosed, (2) any
Underlying Lessor or any principal, partner, member, officer, stockholder,
director, employee or agent thereof, and (3) any Mortgagee or any principal,
partner, member, officer, stockholder, director, employee or agent thereof; and
“Landlord Parties” shall have the corresponding plural meaning.


“Legal Requirements” shall mean all applicable laws, statutes and ordinances
(including codes, approvals, permits and zoning regulations and ordinances) and
the orders, rules, regulations, interpretations, directives and requirements of
all federal, state, county, city and borough departments, bureaus, boards,
agencies, offices, commissions and other sub-divisions thereof, or of any
official thereof, or of any other governmental, public or quasi-public
authority, whether now or hereafter in force.


“Person” shall mean any natural person or persons, a partnership, a corporation,
and any other form of business or legal association or entity.


 “Public Areas” shall mean, collectively, the areas of the Real Property which,
from time to time, are open to the public as means of ingress and egress to and
from the Building and the various parts thereof, including the public walkways
on the Land, the Building’s public street entrances, the Building’s ground floor
and other public lobbies (and, with respect to any multi-tenanted floor, any
common elevator lobbies thereon), the Building’s public hallways, corridors and
passages (and, with respect to any multi-tenanted floor, any common corridors
thereon), the Building’s public stairways,
 
 
48

--------------------------------------------------------------------------------

 
and, with respect to any multi-tenanted floor, the Core Lavatories thereon
serving more than one tenant.


“Real Property” shall mean, collectively, the Building, inclusive of the Base
Building and the Premises, and all improvements, fixtures, facilities, machinery
and equipment comprising a part of, or located in or used in the operation of,
the Building (including without limitation all improvements and betterments of
tenants), as well as all personal property located in the Building which is used
in the operation thereof, the Land, the curbs, sidewalks and plazas immediately
adjoining the Land, and all easements, air rights, development rights and other
appurtenances to the Building and/or the Land.


“Structural Elements”, of the Building, shall mean the Building’s roof, roof
terraces, slabs, beams, columns, girders and other structural members and
connections, as well as the Building’s exterior walls, window frames and windows
and all other parts of the Building’s structure and supports.


“Tenant” shall mean the Tenant herein named or any assignee or other successor
in interest (immediate or remote) of the Tenant herein named, which at the time
in question is the owner of the Tenant’s estate and interest granted by this
lease; but the foregoing provisions of this subsection shall not be construed to
permit any as­signment of this lease or to relieve the Tenant herein named or
any assignee or other successor in interest (whether im­mediate or remote) of
the Tenant herein named from the full and prompt payment, performance and
observance of the cove­nants, obligations and conditions to be paid, performed
and observed by Tenant under this Lease.


“Tenant Party” shall mean (1) any principal, partner, member, officer,
stockholder, director, employee or agent of Tenant or of any partner or member
of any partnership constituting Tenant, disclosed or undisclosed, or (2) any
subtenant of Tenant or any other party claiming by, through or under Tenant, or
any principal, partner, member, officer, stockholder, director, employee or
agent of such subtenant or such other party; and “Tenant Parties” shall have the
corresponding plural meaning.


“Untenantable”, when used with respect to the Premises, or any portion thereof,
shall mean that the Premises, or such portion thereof, is not capable of being
occupied by Tenant (or any Tenant Party) for the purposes demised hereunder
(and, accordingly, that the Premises, or such portion thereof, is not being
occupied by Tenant (or any Tenant Party) for the purposes demised hereunder);
and “tenantable”, when used with respect to the Premises, or any portion
thereof, shall mean that the Premises, or such portion thereof, are not
untenantable.


 
49

--------------------------------------------------------------------------------

 
13.2.           Terms, Phrases and References.


In addition, as used in this Lease, the following terms, phrases and references,
shall have the meanings indicated:


(a)           The term “alterations” shall include additions, deletions,
improvements and/or any other changes.


(b)           The phrase “and/or” when applied to one or more matters or things
shall be construed to apply to any one or more or all thereof as the
circumstances warrant at the time in question.


(c)           The terms “herein,” “hereof” and “here­under,” and words of
similar import, shall be construed to refer to this Lease as a whole, and not to
any particular Article or Section, unless expressly so stated.


(d)           The term “including”, whenever used herein, shall mean “including
without limitation”, except in those instances where it is expressly provided
otherwise.


(e)           The term “repairs” shall include, as appropriate, replacements.


(f)           The provisions of this Lease which (i) provide that “Landlord
shall have no liability to Tenant” for any act, omission or other event, (ii)
provide that any act, omission or other event shall be “without liability on the
part of Landlord”, or (iii) provide that Landlord may perform an act or exercise
a right, or permit another person to do so, “without incurring any liability to
Tenant therefor”, shall, in the case of each such provision, mean that, except
as otherwise provided herein, (x) Tenant shall not be entitled to terminate this
Lease, or to claim actual or constructive eviction, partial, or total, or to
receive any abatement or diminution of Rent, or to be relieved in any manner of
any of its other obligations hereunder, and (y) neither Tenant nor any Tenant
Party shall have any claim (of any kind or nature whatsoever, at law or in
equity) against Landlord or any Landlord Party (or otherwise be entitled to any
compensation from Landlord or any Landlord Party) for any loss or injury
suffered by reason of such act, omission or other event.
 

ARTICLE 14 - MISCELLANEOUS


14.1.           Notices.


Any notice, statement, demand, request, consent, approval or other communication
required or permitted to be given, rendered or made by either Landlord or Tenant
pursuant to this Lease (collectively, “notices”) shall be in writing and shall
be deemed to have been properly given, rendered or made only if sent by (i)
regis­tered or certified mail, return receipt requested, post­ed in a United
States post office station or letter box (in which event such notice shall be
deemed to have been given, rendered or made upon receipt), or (ii) overnight
courier service (in which event such notice shall be deemed to have been given,
rendered or made when delivered), and (a) in the case of
 
 
50

--------------------------------------------------------------------------------

 
a notice to Tenant, to the address for Tenant hereinabove set forth at the
beginning of this Lease, Attn: Ewen Cameron, President and CEO (and, after the
Commencement Date, a copy to the address for Tenant at the Premises, Attn: Mark
Farnham, Director of Operation, NY), and (b) in the case of a notice to
Landlord, with a copy to:


Earp Cohn P.C.
20 Brace Road, 4th Floor
Cherry Hill, New Jersey 08034
Attn:  Richard B. Cohn, Esquire


Either party may, by notice as aforesaid, designate a different address or
addresses for notices intended for it.  Rejection or other refusal to accept or
the inability to deliver any notice issued pursuant to this Section 14.1 because
of a changed address of which no notice pursuant to this Section 14.1 was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.


14.2.           Brokerage.


Tenant covenants, warrants and represents to Landlord that no broker, other than
CB Richard Ellis, Inc., and Linque Management Company, Inc. (together,
“Bro­ker”), was instru­mental in bringing about or consum­mating this Lease and
that Tenant has had no conversa­tions or negotia­tions with any broker except
Broker concerning the leasing of the Prem­ises.  Tenant agrees to indemnify and
hold harmless Landlord against and from any claims for any brokerage
com­missions and all costs, expenses and liabilities in connec­tion therewith,
including, without limitation, reasonable attorneys’ fees and expenses, arising
out of any conversations or nego­tiations had by Tenant with any broker other
than Broker.  Landlord covenants, warrants and represents to Tenant that no
broker, other than Broker, ­was instru­mental in bringing about or consum­mating
this Lease and that Landlord has had no conversa­tions or negotia­tions with any
broker except Broker concerning the leasing of the Prem­ises.  Landlord agrees
to indemnify and hold harmless Tenant against and from any claims for any
brokerage com­missions and all costs, expenses and liabilities in connec­tion
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, arising out of any conversations or nego­tiations had by Landlord with
any broker, including, without limitation, Broker.  Landlord agrees to pay
Broker pursuant to a separate agreement or agreements.


14.3.           Estoppel Certificates.


Either party, at any time and from time to time, on or prior to the tenth (10th)
Business Day following a written request by the other party, shall execute and
deliver to the requesting party (and/or to a party designated by the requesting
party) a statement (i) certifying that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect as modified, and stating the modifications), (ii) certifying to
the Commencement Date, Expiration Date and the dates to which Rent has been
paid, (iii) stating whether or not, to the best knowledge of certifying party,
Landlord is in default in performance of any of its obligations under this Lease
(and, if so, specifying each such default of which the certifying party shall
have knowledge), and (iv) stating whether or not, to the best knowledge of the
certifying party, any Event
 
 
51

--------------------------------------------------------------------------------

 
of Default has occurred which is then continuing (or any event has occurred
which with the giving of notice or passage of time, or both, would constitute an
Event of Default), and, if so, specifying each such event.  The certifying party
shall include or confirm in any such statement such other information concerning
this Lease as the requesting party may reasonably request.


14.4.           Affirmative Waivers.


Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including any
claim of injury or damage, and any emergency and other statutory remedy with
respect thereto.  Tenant shall not interpose any counterclaim of any kind,
except for mandatory or compulsory counterclaims, in any action or proceeding
commenced by Landlord to recover possession of the Premises, provided that
nothing herein shall be deemed to preclude Tenant from bringing a separate
action for any claim Tenant may have hereunder.  Tenant hereby waives any right
of redemption or similar right that it may have with respect to this Lease after
the termination hereof.


14.5.           No Waivers.


14.5.1.         No delay or omission by either party in exercising a right or
remedy shall exhaust or impair such right or remedy or constitute a waiver of,
or acquiescence in, any default by the other.  A single or partial exercise of a
right or remedy shall not preclude a further exercise thereof, or the exercise
of another right or remedy, from time to time.


14.5.2.         The receipt by Landlord of Rent with knowledge of any default by
Tenant shall not be deemed a waiver of such default.  No provision of this
Lease, or any default by either party hereunder, shall be deemed to have been
waived by the other unless such waiver be in writing signed by the waiving
party.


14.5.3.         No payment by Tenant or receipt by Landlord of a lesser amount
than the Rent herein stipulated shall be deemed to be other than on account of
the stipulated Rent.  No endorsement or statement of any check or any letter
accompanying any check or payment as rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.


14.6.           No Representations.


Tenant expressly acknowledges and agrees that Landlord has not made and is not
making, and Tenant, in executing and delivering this Lease, is not relying upon,
any warranties, representations, promises or statements, except to the extent
that the same are expressly set forth in this Lease.


 
52

--------------------------------------------------------------------------------

 
14.7.           Memorandum of Lease.


Tenant shall not record this Lease or any memorandum hereof.


14.8.           Partnership Tenant.


If, at anytime during the Term, Tenant shall be a partnership (or be comprised
of two (2) or more persons) (any such partnership and/or such persons being
herein called “Partnership Tenant”), then the liability of each of the parties
comprising Partnership Tenant (whenever such parties shall be admitted or become
partners) shall be joint and several.


14.9.           Authority of the Parties to this Lease.


Tenant represents and warrants that this Lease has been duly authorized,
executed and delivered by Tenant and constitutes the legal, valid and binding
obligation of Tenant.  Landlord represents and warrants that this Lease has been
duly authorized, executed and delivered by Landlord and constitutes the legal,
valid and binding obligation of Landlord.


14.10.           Governing Law.


This Lease shall be governed by, and construed in accordance with, the laws of
the State of New York.


14.11.           Entire Agreement; Modifications.


This Lease represents the entire agreement of the parties, and, accordingly, all
understandings and agreements heretofore had between the parties are merged in
this Lease, which alone fully and completely express the agreement of the
parties.  No amendment, surrender or other modification of this Lease shall be
effective unless in writing and signed by the party to be charged therewith.


14.12.           Severability.


If any provisions of this Lease or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Lease and the application of that provision
to other persons or circumstances shall not be affected but rather shall be
enforced to the extent permitted by law.


14.13.           Interpretation.


The table of contents, captions, headings and titles in this Lease are solely
for convenience of references and shall not affect its interpretation.  This
Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted.  Each
covenant, agreement, obligation or other provision of this Lease on Tenant’s and
Landlord’s part to be performed, shall be deemed and construed as a separate and
independent covenant of
 
 
53

--------------------------------------------------------------------------------

 
Tenant and Landlord respectively, not dependent on any other provision of this
Lease.  Whenever in this Lease the singular number is used, the same shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and, in each case, vice versa, as the context may require.


14.14.           No Third Party Beneficiaries.


The rights in favor of Landlord and Tenant set forth in this Lease shall be for
the exclusive benefit of Landlord and Tenant, respectively, it being the express
intention of the parties that in no event shall such rights be conferred upon or
for the benefit of any third party.


14.15.           Submission of Draft Lease; Execution of Lease.


The submission by Landlord of the lease in draft form shall be deemed submitted
solely for Tenant’s consideration and not for acceptance and execution.  Such
submission shall have no binding force or effect and shall confer no rights nor
impose any obligations, including brokerage obligations, on either party unless
and until both Landlord and Tenant shall have executed the lease and duplicate
originals thereof shall have been delivered to the respective parties.  If
Landlord has submitted to Tenant executed originals of this Lease, the offer
evidenced by such submission shall be automatically withdrawn, terminated, null
and void, unless, before the expiration of five (5) calendar days after the date
of Tenant’s receipt of such originals, either (i) Landlord shall have received
from Tenant all of such original Leases, executed by Tenant, together with all
amounts required to be paid by Tenant to Landlord upon Lease execution, or (ii)
Landlord shall have delivered to Tenant written notice that such five (5) day
period for execution and return by Tenant of said original Leases has been
extended.  In addition, Landlord may, by written notice given to Tenant any time
before Landlord’s receipt from Tenant of such original Leases so executed by
Tenant and accompanied by such amounts required to be so paid by Tenant,
withdraw such offer evidenced by such original Leases executed by Landlord.


14.16.           Counterparts.


This Lease may be executed in several counterparts, all of which constitute one
and the same instrument.


14.17.
Relocation.



On one (1) occasion following the date of execution of this Lease by Landlord
and Tenant, on at least ninety (90) days’ prior notice to Tenant, Landlord shall
have the right to move Tenant out of the Premises and into premises having at
least equal floor space and linear fenestration of windows located on the top
two (2) floors of the Building for the duration of the Term.  In the event
Landlord exercises this right of relocation, Landlord shall decorate and
construct improvements in the new premises equivalent to those in the Premises
and remove, relocate and reinstall Tenant’s Property including furniture, trade
fixtures, furnishings, cabling, wiring, equipment and other personal property,
and, if installed in the Premises, submeters equivalent to those in the Premises
to measure Tenant’s use of electricity, all at the sole cost and expense of
Landlord.  When the substitute new
 
 
54

--------------------------------------------------------------------------------

 
premises are ready for delivery by Landlord, Tenant shall surrender the
Premises.  In connection with such relocation, Landlord shall, at Landlord’s
sole cost and expense, (i) if such relocation causes a change in Tenant’s
address at the Premises shown on Tenant’s letterhead and business cards, provide
Tenant with a reasonable supply of new letterhead and business cards reflecting
such changed address and (ii) reimburse Tenant for the actual reasonable
out-of-pocket cost incurred by Tenant in printing and mailing to Tenant’s
vendors and customers having contact with Tenant at the Premises a notice of
such relocation.  Following any such relocation, this Lease shall continue in
full force and effect except for the description of the Premises and Tenant’s
Share which, upon completion of such relocation, shall be deemed amended to
describe the substitute new premises and pro rata share, respectively, to which
Tenant shall have been relocated in accordance with this Section 14.17.  The
Fixed Rent and Tenant’s Share shall be adjusted to reflect the size of the new
premises, but such adjustment shall not increase said Fixed Rent or Tenant’s
Share, regardless of the size of the new premises.


14.18.           Waiver of Landlord’s Lien.  Landlord hereby expressly waives
any lien, right of distraint or related or similar rights now or hereafter
granted to Landlord by statute, or otherwise, with respect to Tenant’s Property,
trade fixtures, inventory, or stock-in-trade in or on the Premises for
non-payment of rent, default by Tenant, or any other reason whatsoever; to the
extent a waiver of any lien is unenforceable, Landlord hereby subordinates such
lien to the lien of any holder of indebtedness of Tenant.




ARTICLE 15 - ADDITIONAL PROVISIONS


15.1.           Renewal Option.


15.1.1.         Tenant, provided this Lease shall then be in full force and
effect, shall have the option (herein called the “Renewal Option”) to extend the
Term for an additional three (3) year period (the “Renewal Term”), which Renewal
Term shall com­mence on the date immediately succeeding the Expiration Date, and
end on the third (3rd) anniversary of the Expiration Date (such anniversary
being herein called the “Renewal Expiration Date”).  The Renewal Option may be
exercisable only if Tenant first provides Landlord with written notice of
Tenant’s intent to exercise the Renewal Option (herein called the “Intent to
Renew”) not later than the date that is fifteen (15) months prior, nor earlier
than the date that is eighteen (18) months prior, to the Expiration Date (time
being of the essence).  The parties agree that for a period of ninety (90) days
from the date Landlord receives Tenant’s written notice of its Intent to Renew,
they shall negotiate in good faith to agree upon the Renewal Term Fixed Rent for
the Renewal Term pursuant to the provisions of Section 15.1.3(c)
below.  Landlord, at its option, may render Tenant’s written notice of its
Intent to Renew or the Renewal Notice null and void upon notice thereof to
Tenant if, at the time that Landlord receives the same, Tenant shall be in
default under this Lease beyond any applicable notice and/or cure period.


15.1.2.         If Tenant exercises the Renewal Option in accordance with the
terms set forth herein, then this Lease shall thereupon be extended for the
Renewal Term upon all the same terms, covenants and conditions as are contained
in this Lease and applicable prior to the Renewal Term,
 
 
55

--------------------------------------------------------------------------------

 
except that for, and during, the Renewal Term: (1) the Fixed Rent shall be the
Renewal Term Fixed Rent (as hereinafter defined) for the Renewal Term, as
determined as hereinafter set forth; (2) the Expiration Date shall be the
Renewal Expiration Date; (3) any provisions of this Lease setting forth (i)
workletter or other work obligations of Landlord, (ii) work allowances or
contributions to be made by Landlord or (iii) abatements of Rent, shall not
apply; and (4) the provisions of Section 15.1.1 above relating to Tenant’s right
to renew the Term shall not be applicable.


15.1.3.        (a)           As used herein, the term “Renewal Term Fixed Rent”
for the Renewal Term shall mean a fixed rent payable at a per annum rate equal
to the product of (i) the Renewal Fair Market Fixed Rent for such Renewal Term,
multiplied by (ii) the number of rentable square feet in the Premises.
 
          (b)           As used herein, the term “Renewal Fair Market Fixed
Rent” for the Renewal Term shall mean the fixed rent, per rentable square foot
per annum, that a willing tenant would pay and a willing landlord would accept
for a hypothetical renewal lease of the Premises having a 3-year term
(commencing with the commencement of the Renewal Term), and providing for fixed
annual rent on a level payment basis throughout such term (i.e., no step-ups in
fixed rent), assuming: (i) that the Premises were being demised by such
hypothetical renewal lease in their “as is” condition as of the date that Tenant
exercised the Renewal Option; (ii) that the terms of such hypothetical renewal
lease would (w) include a work allowance or contribution to be paid by such
willing landlord to such willing tenant in an amount equal to the amount, if
any, that Landlord in its Renewal Rent Proposal (as hereinafter defined) has
indicated it is willing to provide to Tenant (but Landlord shall not be
obligated to offer in its Renewal Rent Proposal to provide any such work
allowance or contribution), (x) include a free rent period during which such
willing tenant would not pay any fixed rent having a duration equal to the free
rent period, if any, that Landlord in its Renewal Rent Proposal has indicated it
is willing to provide to Tenant (but Landlord shall not be obligated to offer in
its Renewal Rent Proposal to provide any such free rent period), (y), include
provisions stating that the Base Tax Year for and during the Renewal Term shall
be the calendar year in which the Renewal Term commences and that the Operating
Payments for the Renewal Term shall (i) commence on the first anniversary of the
commencement of the Renewal Term at 3.5% of the annual Fixed Rent in effect
immediately preceding such first anniversary of the Renewal Term, and (ii)
increase on each subsequent anniversary of the commencement of the Renewal Term
to an amount equal to 3.5% of the sum of the annual Fixed Rent and the total
annual Operating Payment for the immediately preceding twelve (12) month period,
and (z) otherwise be the same terms and condi­tions as are provided for in this
Lease for the Renewal Term; and (iii) that such willing landlord would be paying
a brokerage commission in respect of such hypothetical renewal lease equal to
the brokerage commission, if any, payable by Landlord to Broker or any other
broker to whom a commission may be owing in connection with the Renewal Term.
 
          (c)           During the ninety (90) day period (the “Renewal
Negotiation Period”) following Landlord’s receipt of Tenant’s written notice of
its Intent to Renew, Landlord and Tenant shall attempt to agree upon the Renewal
Term Fixed Rent for the Renewal Term (including any concessions to be provided
in connection therewith).  On or prior to the fifteenth (15th) day of the
Renewal Negotiation Period, Landlord shall give Tenant written notice (the
 
 
56

--------------------------------------------------------------------------------

 
“Renewal Rent Proposal”) for Tenant’s consideration containing (i) Landlord’s
determination of the Renewal Term Fixed Rent for the Renewal Term, including
Landlord determination of the Renewal Fair Market Fixed Rent (“Landlord’s
Renewal Rent Determination”), (ii) the amount of any work allowance or
contribution that Landlord is willing to provide to Tenant (but Landlord shall
not be obligated to offer in the Renewal Rent Proposal to provide any such work
allowance or contribution), and (iii) the duration of any free rent period that
Landlord is willing to provide to Tenant (but Landlord shall not be obligated to
offer in the Renewal Rent Proposal to provide any such free rent period).  If
Landlord and Tenant fail to agree upon the Renewal Term Fixed Rent for the
Renewal Term within the Renewal Negotiation Period, then Tenant may, by written
notice (a “Renewal Appraisal Notice”) received by Landlord before the expiration
of the Renewal Negotiation Period, elect to have the Renewal Term Fixed Rent for
the Renewal Term determined by appraisal in accordance with the provisions set
forth on Exhibit G annexed hereto.


Unless, before the expiration of the Renewal Negotiation Period, either (i)
Landlord and Tenant agree upon the Renewal Term Fixed Rent for the Renewal Term
as evidenced by Landlord’s receipt of written notice from Tenant exercising
Tenant’s Renewal Option (the “Renewal Notice”), or (ii) Landlord receives a
Renewal Appraisal Notice from Tenant, then Tenant’s written notice of its Intent
to Renew shall be deemed null and void upon the expiration of the Renewal
Negotiation Period and the provisions of this Section 15.1 (Renewal Option)
shall be of no further force or effect.
 
          (d)           If, pursuant to Section 15.1.3(c) above, Tenant issues
its Renewal Appraisal Notice and, as of the first day of the Renewal Term, the
Renewal Term Fixed Rent shall not have been finally determined pursuant to the
provisions set forth on Exhibit G annexed hereto, then (i) for the period from
the commencement of the Renewal Term until the date that the Renewal Term Fixed
Rent is finally determined (herein called the “Renewal Pre-Determination
Period”), Tenant shall make payments, on account of the Renewal Term Fixed Rent
for the Renewal Term (as and when Fixed Rent is payable under this Lease), in an
amount equal to the Fixed Rent in effect immediately prior to the commencement
of the Renewal Term, and (ii) if, upon the final de­termination of the Renewal
Term Fixed Rent for the Renewal Term, the payments made by Tenant on account of
the Renewal Term Fixed Rent for the Renewal Term during the Renewal
Pre-Determination Period were less than or in excess of the Renewal Term Fixed
Rent for the Renewal Term, then Tenant shall pay to Landlord or Landlord shall
refund to Tenant the amount of such deficiency or excess, together with interest
thereon at the Base Rate, within twenty (20) days after demand therefor.  Tenant
shall be provided the work allowance, if any, and free rent period, if any, set
forth in the Renewal Rent Proposal.  Any such free rent period shall commence on
the first (1st) day of the Renewal Term.  Any such work allowance shall be paid
to Tenant on account of Alterations performed by Tenant in the Premises in
accordance with this Lease during the Renewal Term, upon Tenant’s delivery to
Landlord of invoices for such Alterations and proof of payment thereof and that
no construction liens have been filed in connection therewith.


15.1.4.         Tenant shall, upon the request of Landlord, execute, acknowledge
and deliver to Landlord an instrument or instruments in form reasonably
satisfactory to Landlord confirming any terms and conditions of this Lease
applicable to the Renewal Option or the Renewal Term, including without
limitation whether or not the Renewal Option has been exercised and the Renewal
Term
 
 
57

--------------------------------------------------------------------------------

 
Fixed Rent for the Renewal Term, but any failure of Tenant to execute,
acknowledge and deliver such instrument(s) shall not affect the validity of the
Renewal Term or any of the provisions of this Section 15.1.


15.1.5.         Notwithstanding anything to the contrary contained herein,
Tenant’s rights under this Section 15.1 shall terminate and be and become null
and void upon the earlier to occur of (a) Tenant’s assignment of this Lease or
(b) the point in time, if any, that there are in existence subleases (or a
single sublease) covering seventy-five percent (75%) or more of the rentable
square footage of the Premises (as reasonably determined by Landlord).


15.2.           Tenant’s Expansion Rights.


With respect to any portion of the second (2nd) floor of the Building not
included in the Premises, and that is now or hereafter leased to a third party,
in the event any such area under lease thereafter becomes available for lease to
a party other than the existing tenant thereof, and no other tenant of the
Building having an option or preferential right with respect to such area which
was granted prior to the execution of this Lease by Landlord and Tenant
exercises such option or preferential right with respect to such area, Landlord
will notify Tenant of the availability of such area and the terms upon which
Landlord is willing to lease such area.  In such event, Tenant may, if it so
desires, notify Landlord within fifteen (15) days after receipt of such notice
from Landlord, that Tenant desires to lease the area in question, whereupon
Landlord will enter into discussions with Tenant regarding the possibility of
Tenant so leasing such area.  Landlord or Tenant shall not be obligated by this
provision to enter into a lease with the other with respect to any such area or
to negotiate with the other party with respect to the possible lease of any such
area to the exclusion of other potential tenants.  The purpose of this provision
is merely to assure Tenant that Tenant will be made aware of the existence of
newly available portions of the second (2nd) floor of the Building that are now
or hereafter leased to third parties when such space becomes
available.  Notwithstanding anything to the contrary contained herein, Tenant’s
rights under this Section 15.2 shall terminate and be and become null and void
upon the earlier to occur of (a) Tenant’s assignment of this Lease or (b) the
point in time, if any, that there are in existence subleases (or a single
sublease) covering seventy-five percent (75%) or more of the rentable square
footage of the Premises (as reasonably determined by Landlord).


15.3.           Termination Option.


Provided Tenant is not in default at the time the option described in this
Section 15.3 is exercised, Tenant shall have the option to terminate this Lease
on the thirty-eight (38) month anniversary of the Commencement Date (the “Early
Termination Date”).  Such option shall be exercised only by delivery to Landlord
at least nine (9) months prior to the Early Termination Date of:


(i)           notice of Tenant’s exercise of such option (“Tenant’s Exercise
Notice”) and


(ii)           a termination fee (the “Termination Fee”) (which Termination Fee
shall be in
 
 
58

--------------------------------------------------------------------------------

 
addition to, and not in substitution of, any Rent payable by Tenant under this
Lease) in an amount calculated by:


(a)           adding together (1) the total brokerage commissions paid to Broker
for the initial Term of the Lease, plus (2) the total cost incurred by Landlord
for the Initial Tenant Work, plus (3) $40,142.26 (representing Fixed Rent for
the period that Tenant is not required to pay such Fixed Rent prior to the Rent
Commencement Date), plus (4) $66,759.66 (representing three (3) months of the
Fixed Rent and Operating Payments payable as of the Early Termination Date by
Tenant under the Lease) (such sum being hereinafter referred to as the “Lease
Costs”), and


(b)           determining the amount that, if paid to Landlord in equal monthly
installments on the first day of each and every month during the initial Term
from the Commencement Date through the first day of the last month of the
initial Term, would be sufficient to repay in full the total Lease Costs plus
interest thereon at ten percent (10%) per annum (such monthly amount being
hereinafter referred to as the “Monthly Amortization”), and


(c)           determining the amount of Lease Costs that would be remaining
unpaid as of the Early Termination Date if the Monthly Amortization were paid on
the first day of every month during the initial Term through the first day of
the month in which the Early Termination Date occurs and applied first against
such accrued interest and then against the remaining unpaid balance of the Lease
Costs as described above, the amount so yielded being the Termination Fee.


At Tenant’s written request any time prior to Tenant’s delivery to Landlord of
Tenant’s Exercise Notice, Landlord shall determine and provide to Tenant a
calculation of the Termination Fee.  Provided Tenant timely and properly
exercises its termination option described in this Section 15.3 in the manner
set forth above, the Term of this Lease shall expire as of the Early Termination
Date, and such Early Termination Date shall become the Expiration Date for all
purposes of this Lease.


15.4.           Storage Space.


During the Term, Tenant shall be entitled to use and occupy the area located on
the lower level of the Building shown on the plan attached hereto and made a
part hereof as Exhibit H (the “Storage Space”) for storage of Tenant’s equipment
and personal property in connection with Tenant’s use and occupancy of the
Premises.  The Storage Space shall be deemed to contain 1,555 rentable square
feet.  Landlord shall deliver possession of the Storage Space to Tenant as of
the Commencement Date vacant, dry and broom clean.  Tenant shall accept the
Storage Space in the condition set forth in the preceding sentence, and
otherwise in “as is” condition.  Landlord shall not be required to provide any
services to the Storage Space (except electricity for existing lighting).  
 
 
59

--------------------------------------------------------------------------------

 
Tenant shall pay to Landlord, together with Fixed Rent for the Premises, the sum
of $1,814.17 per month as rent for the Storage Space.  Tenant shall not be
required to pay Operating Payments, Tax Payments or electrical charges for
Tenant’s use and occupancy of the Storage Space; otherwise, all of Tenant’s
obligations applicable to the Premises under this Lease shall also be applicable
to the Storage Space.




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.
 
 
 

          
LANDLORD:
 
1979 MARCUS AVENUE ASSOCIATES,
LLC, a Delaware limited liability company
 
  By:  /s/ Bruce Beswick   Name:  Bruce Beswick   Title:  Member        
TENANT:
 
TELTRONICS, INC.,
a Delaware corporation
        By:   /s/ Ewen Cameron   Name:  Ewen Cameron   Title:  President & CEO

 
 
 

 
[g:\staff\rcohn\rbc\files.m-p\1979 marcus\teltronics\teltronics lease dr3
8/13/10]

 
60

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Legal Description of Land


ALL that certain plot, piece of parcel of land, situate, lying and being at Lake
Success, Town of North Hempstead, County of Nassau and State of New York,
bounded and described as follows:


BEGINNING at a point on the northerly side of Union Turnpike Extension distant
2079.25 feet easterly from the corner formed by the intersection of the
northerly side of Union Turnpike Extension with the easterly side of Lakeville
Road and from said point of beginning;


RUNNING THENCE northerly along the arc of a curve bearing to the right having a
radius of 19.50 feet a distance of 11.82 feet, the chord of said curve bearing
North 13 degrees 02 minutes 25 seconds West 11.64 feet;


THENCE North 04 degrees 19 minutes 36 seconds East 97.10 feet;


THENCE North 16 degrees 04 minutes 36 seconds East 548.64 feet;


THENCE South 73 degrees 55 minutes 24 seconds East 624.20 feet;


THENCE South 16 degrees 04 minutes 36 seconds West 299.06 feet;


THENCE South 86 degrees 49 minutes 14 seconds East 61.13 feet;


THENCE South 01 degrees 33 minutes 20 seconds East 23.76 feet;


THENCE along the arc of a curve bearing to the left having a radius of 535.00
feet a distance of 135.10 feet;


THENCE along the arc of a curve bearing to the right having a radius of 10.00
feet a distance of 15.71 feet;


THENCE South 00 degrees 26 minutes 40 seconds West 10.00 feet to the northerly
side of Union Turnpike Extension;


THENCE along the northerly side of Union Turnpike Extension North 89 degrees 33
minutes 20 seconds West 707.14 feet to the point or place of BEGINNING.


TOGETHER with the benefit of that certain Reciprocal Easement and Maintenance
Agreement made between Triad III Associates, Triad IV Associates and Triad Land
Associates dated May 14, 1985 and recorded July 11, 1985 in Liber 9651 of Deeds,
Page 414.


TOGETHER with the benefit of that certain Easement Agreement made between Triad
IV Associates and Triad V Associates dated as of August 12, 1988 and recorded
October 3, 1988 in Liber 9943 of Deeds, Page 876.


Together with all right, title and interest of, in and to any streets and roads
abutting the above described premises, to the center line thereof.



A-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




Floor Plan of Premises/Initial Tenant Work Plan




(See attached plan)



B-1


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
RULES AND REGULATIONS




A.           GENERAL RULES AND REGULATIONS


The following Rules and Regulations shall be applicable to the Building and the
Premises as said terms are defined in the Lease of which these Rules and
Regulations are a part (hereinafter the “Lease”).  Unless otherwise provided in
these Rules and Regulations, all references to “tenant” or “tenants” shall be
deemed to include “Tenant” as defined in the Lease.  In the event of a conflict
between these Rules and Regulations and the provisions of the Lease, the
provisions of the Lease shall control:


1.
The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors and halls in the Building and Premises shall not be obstructed or used
for any purpose other than ingress and egress.



2.  
No curtain, blinds, shades or screens shall be used, attached to, or hung in any
window of a Tenant’s Premises, without Landlord’s prior consent, which consent
may be withheld if same, in Landlord’s sole discretion, detracts from the
uniformity of the exterior appearance of the Building.  Skylights, windows and
doors that admit light and air into the Premises, or other public spaces in the
Building, shall not be covered or obstructed in any way, nor shall any bottles,
parcels, or other articles be placed on window sills or on the peripheral
heating enclosures.



3.  
No projections, signs, advertisements, notices or other lettering and/or window
treatment shall be exhibited, inscribed, painted or affixed by any Tenant on any
part of the outside of the Premises or the Building, or on the inside of the
Premises, if same is visible from the outside of the Premises, without the prior
written consent of Landlord.  Interior signs on doors and directory tablets
shall be inscribed, painted or affixed for each Tenant by the Landlord at the
expense of such Tenant, and shall be of a size, color and style acceptable to
the Landlord.  The directory tablet or tablets will be provided exclusively for
the display of the name and location of Tenants only and Landlord reserves the
right to exclude any other names therefrom.  Nothing may be placed, inscribed,
painted or affixed on the exterior of corridor walls or corridor doors without
Landlord’s prior written consent.



4.  
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, trash, acid, sanitary napkins or any other foreign
substances shall be placed or thrown therein.  All damage and costs resulting
from any such misuse shall be charged to the Tenant who, or whose servants,
employees, agents, visitors or licensees shall have caused the same.



5.  
No Tenant shall mark, paint, drill into, or in any way deface any part of the
Building, except as expressly provided in the Lease.  Except with respect to
Tenant’s communication and data cabling pursuant to the terms of this Lease, no
boring, cutting or stringing of wire shall be permitted except with the prior
written consent of the Landlord and as the Landlord may direct.  No Tenant shall
lay any floor covering, if same shall come in direct contact with the

 


 
C-1

--------------------------------------------------------------------------------

 
 

  floor of the Premises, without the prior written consent of the Landlord, and
as Landlord may direct as to sound deadening, use of adhesives, and methods of
installation. 

 
6.  
No bicycles, vehicles, birds or animals of any kind shall be brought into or
kept in or about the Building or the Premises, except that bicycles may be
parked in an area in the event specifically designated by Landlord for such
purpose.  Landlord assumes no responsibility for any bicycles so parked.



7.  
No Tenant shall make, or permit to be made, any unseemly or disturbing noises or
vibrations or disturb or interfere with other occupants of the Building or
neighboring buildings or those persons having business with said occupants,
whether by the use of any office equipment, machinery, musical instrument,
television, radio, phonograph, unusual noise, or in any other way.



8.  
All machinery and equipment shall be placed by the Tenant in the Premises in a
setting designed to absorb and prevent any vibration, noise or annoyance from
emanating into the space of other Tenants or into common and public spaces in
the Building.



9.  
No Tenant or any of its servants, employees, agents, visitors or licensees,
shall at any time bring or keep within the Building or the Premises any
inflammable, combustible, toxic, explosive or dangerous fluid, chemical or
substance.  Nor shall any Tenant cause or permit any unusual or objectionable
odors to be produced upon or permeate from the Premises.



10.  
Use of microwave cooking appliances for the preparation of coffee, tea, or other
hot beverages by Tenant in the Premises are permitted only in an area of such
Tenant’s Premises, specifically designed for such use, including amongst others
a hard floor surface, such as composition or ceramic tile, and the maintenance
and cleaning of such area shall be the responsibility of such Tenant.  Any
damage to the Building or the Premises on account of such use shall be the
responsibility of Tenant causing same.



11.  
No Tenant shall throw, store or place, even temporarily, any object,
obstruction, litter or dirt in any of the corridors or common areas of the
Building.  Nor shall any Tenant throw or place any object, obstruction, litter
or dirt out of the Building, into or onto any of parking fields, garages,
plazas, landscaped areas or sidewalks.



12.  
No Tenant shall utilize the Premises occupied by it for the sole or major
purpose of interviewing or hiring prospective employees and shall not advertise
the address of the Building as the location for such interviewing or hiring.  No
Premises shall be used for lodging or sleeping or for any immoral or illegal
purposes.



13.  
Except as may be provided in the Lease, no additional locks or bolts of any kind
shall be placed upon any of the doors or windows by any Tenant, nor shall any
changes be made in existing locks or the mechanism thereof.  Landlord, at its
expense, shall, at or prior to initial occupancy by any Tenant, supply any and
all necessary passkeys to any portion of the Premises demised to any Tenant
pursuant to any Lease.  All keys issued thereafter shall be issued by Landlord
at Tenant’s expense.  Each Tenant must, upon the termination of its tenancy,
restore to the Landlord all keys of stores, offices, and toilet rooms, either
furnished to, or otherwise procured by, such Tenant.  In the event of the loss
of any keys so furnished, such Tenant shall pay to the Landlord the cost of
replacing the same or of changing the lock

 

 
 
C-2

--------------------------------------------------------------------------------

 
 
 

  or locks opened by such lost key, if Landlord shall deem it necessary to make
such changes.  Rooms found locked in violation hereof shall not be cleaned by
Landlord, and Landlord shall make no allowance or rent concessions to Tenant by
virtue of not cleaning such room or rooms.

 
 
14.  
All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description, must take place during the hours and in a
manner which the Landlord may determine.  The moving of safes or other fixtures
or bulky matter of any kind must be done upon twenty-four (24) hours’ previous
written notice to the Building Manager and be under his supervision, and the
persons employed by any Tenant for such work must be acceptable to the Landlord
and properly insured, and licensed if required.  All such moving shall be
subject to the availability of appropriate elevator service.  Landlord reserves
the right to inspect all articles to be brought into the Building and to exclude
from the Building all articles which violate any of these Rules and Regulations
or any provision of the Lease.  Landlord reserves the right to prescribe the
weight and position of all safes.  All deliveries or removals of any type
whatsoever, shall be delivered to or removed from the Building through the
loading dock and service corridors.  No hand trucks or dollies may be used in
the Building or the Premises unless equipped with rubber tires and side guards.



15.  
Tenant shall not park or permit to stand any vehicle in the loading dock area,
nor shall the loading dock area be obstructed in any manner, other than for the
purpose of actively loading or unloading, of merchandise or equipment necessary
for the conduct of a Tenant’s business in its Premises.  All loading and
unloading shall be done in a prompt and efficient manner on a first come, first
serve basis, and shall be under the supervision and direction of Landlord.



16.  
Tenant will provide and maintain chair mats or carpet rollers under all rolling
furniture located in carpeted areas.



17.  
No Tenant shall obtain or purchase for use in the Premises spring water, ice,
towel catering service, barbering, bootblacking, floor polish, janitorial,
maintenance or other like services from any person not approved by the
Landlord.  Tenant shall not install or permit the installation or use of any
food, beverage, cigarette, cigar or other dispensing machine, without the prior
written consent of the Landlord and by such persons as shall be approved by
Landlord.  Tenant is permitted to use and maintain one or more water coolers in
the Premises, installed by vendor(s) of Tenant’s choice and at Tenant’s expense.



18.  
No contractor other than Landlord’s designated General Contractor shall be
permitted to work in any Tenant’s Premises or the Building.



19.  
Any persons employed by any Tenant to do janitorial or any other work, while in
the Building and outside of the Premises shall be subject to and under the
control and direction of the Building Manager but not as an agent or servant of
said Manager or of the Landlord, and Tenant shall be responsible for all acts of
such persons.



20.  
All doors opening onto public corridors in the Building shall be kept closed,
except when in use for ingress and egress.



21.  
Special requirements, or complaints of Tenants will be attended to only upon
application to the office of the Building Manager.  Building employees shall not
be required to perform,

 
 
 
C-3

--------------------------------------------------------------------------------

 
 
 

  and shall not be requested by any Tenant to perform, any work outside of their
regular duties, unless under specific instructions from the Building Manager.

 
22.  
Canvassing, soliciting and peddling in the Building are prohibited and each
Tenant shall cooperate to prevent the same.



23.  
Except as may be provided in the Lease, no supplementary air-conditioning unit
or other similar apparatus shall be installed or used by any Tenant without the
written consent of Landlord.



24.  
Tenant shall be responsible for the replacement of all light bulbs and ballasts
in Tenant’s Premises.  All fluorescent bulbs shall be of a type and manufacture
designated by Landlord in order to promote uniformity in the Building and its
nighttime exterior appearance.  Fluorescent bulbs shall be replaced at least
every 12,000 hours.



25.  
Landlord shall have the right, exercisable without notice and without liability
to any Tenant, to change the name and address of the Building.



26.  
Landlord shall have the right to prohibit any advertising or promotion by any
Tenant, which in Landlord’s opinion, tends to impair or diminish the reputation
or the desirability of the Building as a first-class office building.  Upon
written notice from Landlord, Tenant shall refrain from or discontinue such
promotion or advertising.



27.  
No Tenant may use any area of the Building not within the Premises demised to
it, for the purpose of congregating, setting up displays, holding meetings,
seminars or other such activity.  Tenants desiring to hold or perform any such
activity must first consult with Landlord who, at his sole discretion, may or
may not, without any liability to any other tenant, give his consent, establish
rules and parameters and the charges therefor.  Landlord’s permission, given
specifically to one Tenant, shall not operate as a change to the Rules and
Regulations, nor imply or establish in any way the charges or parameters that
Landlord may determine for other Tenants desiring to hold similar activities.



28.  
Parking fields, planted areas, lawn areas and plazas surrounding the Building
shall not, unless specifically designated, be used for picnicking, recreational
or lounging purposes.



29.  
At its sole discretion, Landlord may, but is not obligated to, institute
security measures in or about the Building, and as such may limit access to any
person not known to management, or not having a pass issued by Landlord or not
otherwise properly identified, and may require all persons admitted to or
leasing the Building to register with the Building personnel.  Such measures
will generally not be instituted during normal working hours.  Any person whose
presence in the Building at any time shall, in the Landlord’s sole judgment, be
prejudicial to the safety, character, reputation and interest of the Building or
its Tenants, may be denied access to, or may be ejected from the Building.
Landlord may additionally inspect any package or object being brought into or
removed from the Building.  Landlord shall not, by virtue of the establishment
of such rules and requirement, be in any way responsible or liable for the
protection of Tenants or their possessions.  Landlord shall in no way be liable
to Tenants for damages or loss arising from the admission, exclusion or ejection
of any person to or from the Premises or the Building under the provisions of
this rule.

 
 
 
C-4

--------------------------------------------------------------------------------

 

 
30.  
In the event of any violation of these Rules and Regulations by any Tenant,
Landlord shall have the right without any liabilities, to rectify or remove any
installation found to be in violation thereof, and shall charge such Tenant all
costs associated therewith as Additional Charges, as such term is defined in the
Lease.



31.  
Landlord reserves the right without any obligation to rescind, alter, waive,
modify or establish new Rules and Regulations for the Building at any time, when
in Landlord’s sole judgment, it is deemed desirable or necessary, for Landlord’s
best interest and for the best interests of the Tenants.  A waiver or rescission
of any Rule or Regulation in favor of one Tenant shall not operate in favor of
any other Tenants.  Landlord shall not be responsible to any Tenant for the
violation by any other Tenant of any Rules or Regulations.



B.           PARKING AREA RULES AND REGULATIONS


The following Rules and Regulations shall apply to all parking areas and the
parking structure serving the Building and the Premises:


1.  
All cars must be parked entirely within the stall lines.



2.  
All directional signs and arrows must be observed.



3.  
The speed limit shall be five (5) miles per hour.



4.  
Parking is prohibited:



(a)           in areas not striped for parking;
(b)           in aisles;
(c)           where “no parking” signs are posted;
(d)           on ramps;
(e)           in crosshatched areas;
 
(f)
in such other areas as may be designated by Landlord or Landlord’s designee.



5.  
Should Landlord at any time find it advisable, in its sole judgment, to
institute measures whereby parking areas would be limited or made accessible
only to persons having proper identification and reason for parking or being
within the Building, Landlord may institute such measures or procedures that, in
Landlord’s sole judgment, will serve to accomplish same.



6.  
Parking stickers or any other device or form of identification if supplied by
Landlord shall remain the property of Landlord.  Such parking identification
device must be displayed as requested by Landlord and may not be mutilated in
any manner.  The serial number of any parking identification device may not be
obliterated.  Parking identification devices shall not be transferable and any
device in the possession of an unauthorized holder will be void.  There will be
a replacement charge to the Tenant or person designated by Tenant of $25.00 for
loss of any magnetic parking card.



7.  
Loss or theft of parking identification devices from automobiles must be
reported to the Landlord immediately, and a lost or stolen report must be filed
by the parker at that time.  Any parking identification devices reported lost or
stolen and found on any unauthorized car

 
 
 
C-5

--------------------------------------------------------------------------------

 
 

  will be confiscated and the illegal holder will be subject to
prosecution.  Lost or stolen, devices which are subsequently recovered must be
returned to the Landlord immediately.

 
8.  
The Landlord or its designee reserves the right to refuse the issuance of
stickers or other parking identification devices to any Tenant or person and/or
his agents or representatives who willfully refuses to comply with the above
Rules and Regulations and with all applicable municipal, state or federal
ordinances, laws, rules and regulations or agreements (whether or not posted).



9.  
Parking managers or attendants, if any, are not authorized to make or allow any
exceptions to these Rules and Regulations.



10.  
Every parker is required to park and lock his own car.  All responsibility for
damage to cars is assumed by the parker.



11.  
Washing, waxing, cleaning or servicing of any vehicle while in the parking areas
by any person is prohibited.



12.  
Landlord shall have no obligation to remove any improperly parked vehicles from
any parking space, whether or not said space is designated for the use of any
particular Tenant.



13.  
All parking against planted areas shall be front end forward to curb to prevent
engine exhaust from destroying or damaging any planted materials.



14.  
Tenants shall cooperate with Landlord in moving their vehicles, when requested,
so as to facilitate proper snow removal or other clean-up, if required.



15.  
Landlord may, upon ten (10) days notice, require all Tenants to furnish Landlord
or its authorized agent, the make, model, year, the state where registered and
license plate number of vehicles owned by Tenants and all their employees or
invitees.



16.  
In the event of flagrant disobedience or violations of these Rules and
Regulations, in Landlord’s sole judgment, Landlord may institute any policing
procedure including, without limitation, the imposition of fines, towing of
vehicles, placing or attaching wheel boots or other device on vehicles in
violation hereof, all at the expense and costs of such Tenant who or whose
employees, invitees, servants, agents or visitors shall have caused same or have
had fines imposed on them.




C-6


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
CLEANING SPECIFICATIONS AND MAINTENANCE OF PREMISES


(to be performed on all Business Days, except those days on which the Building
is closed)


I.           CLEANING SERVICES - PUBLIC SPACES:


A.           Floor of entrance lobby and public corridors will be vacuumed or
swept and washed nightly and waxed as necessary.


B.           Entranceway glass and metal work will be washed and rubbed down
daily.


C.           Wall surfaces and elevator cabs will be kept in polished condition.


D.           Lighting fixtures will be cleaned and polished annually.


E.           Elevators and restrooms will be washed and disinfected once a
day.  The floors will be mopped as many times as required.  All brightwork and
mirrors will be kept in a polished condition.  Dispensers will be continuously
checked and receptacles continuously emptied.


F.           Exterior surfaces and all windows of the building will be cleaned
quarterly.


G.           There shall be regularly scheduled visits by a qualified
exterminator.


II.           CLEANING SERVICES - TENANT SPACES:


A.           Floors will be swept and spot cleaned nightly.  Carpets will be
swept daily with carpet sweeper and vacuumed weekly.


B.           Office equipment, telephones, etc. will be dusted nightly.


C.           Normal office waste in receptacles and ashtrays will be emptied
nightly.


D.           Interior surfaces of windows and sills will be washed and blinds
dusted quarterly.


III.           EXTERIOR SERVICES:


A.           Parking fields will be regularly swept, cleared of snow in excess
of two inches, and generally maintained so as to be well drained, properly
surfaced and striped.


B.           All landscaping, gardening, exterior lighting and irrigation
systems will have regular care and servicing.


IV.           EQUIPMENT SERVICE:


A.           All air-conditioning and heating equipment and elevators will be
regularly serviced and maintained.


 
D-1

--------------------------------------------------------------------------------

 
B.           Plumbing and electrical facilities, doors, hinges and locks will be
repaired as necessary.


C.           All appurtenances, such as rails, stairs, etc. will be maintained
in a safe condition.


D.           Light bulb changes and ballast changes located within the Premises
will be replaced as needed at Tenant=s expense.


E.           Tenant, at its cost and expense, shall maintain all fire
extinguishers.


V.           EXTRA CLEANING SERVICES AND MAINTENANCE:


Tenant shall pay to Landlord, on demand, Landlord=s charges for (a) cleaning
work in the Premises required because of (i) misuse or neglect on the part of
Tenant or its employees or visitors, (ii) use of portions of the Premises for
preparation, serving or consumption of food or beverages, or other special
purposes requiring greater or more difficult cleaning work than office areas;
(iii) unusual quantity of interior glass surfaces; (iv) non-building standard
materials or finishes installed by Tenant or at its request; (v) increases in
frequency or scope in any item set forth in this Exhibit D as shall have been
requested by Tenant; and (b) removal from the Premises and Building of (i) so
much of any refuse and rubbish of Tenant as shall exceed that normally
accumulated in the routine of ordinary business office activity and (ii) all of
the refuse and rubbish of any eating facility requiring special handling (wet
garbage).



 


 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ALTERATIONS RULES AND REGULATIONS


A.           General:


1.  
Except as otherwise provided in Section 5.1.1 of the Lease, Tenant will make no
alterations, decorations, installations, repairs, additions, improvements or
replacements (which are hereinafter called “Alterations” and which are the
Alterations referred to in the Lease) in, to or about the Premises without the
Landlord’s prior written consent, and then only by Tenant or, subject to
Landlord’s approval, by contractors or mechanics selected by
Tenant.  Notwithstanding the foregoing, or any provision in the Lease,
Landlord’s consent shall not be required for, and Tenant shall not be required
to comply with the provisions of this Exhibit E with respect to, Tenant’s
initial installation in the Premises and the Storage Space of Tenant’s standard
telecommunication and computer systems and associated cabling.



2.  
Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, a complete plan of the Premises, or of the floor on which the
Alterations are to occur.  Drawings are to be complete with full details and
specifications for all of the Alterations.



3.  
The proposed Alterations must comply with the Building Code of the Town of
Hempstead, County of Nassau, State of New York and any other agencies having
jurisdiction.



4.  
No work shall be permitted to commence without the Landlord being furnished with
a valid permit from the Department of Buildings and/or other agencies having
jurisdiction.



5.  
All demolition, removals, or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before or after normal working hours and Tenant shall provide the Landlord and
the Building manager with at least 24 hours’ notice prior to proceeding with
such work.



6.  
All inquiries, submissions, approvals and all other matters shall be processed
through the Landlord and the Building manager.



7.  
Additional and differing provisions in the Lease, if any, will be applicable and
will take precedence.





B.           Procedures for Approval:


1.  
Tenant shall submit to the Landlord and the Building manager a request to
perform the work. The request shall include the following enclosures:



(i)           A list of Tenant’s proposed contractors and/or subcontractors for
Landlord’s approval.


(ii)           Four complete sets of plans and specifications properly stamped
by a
 
 
E-1
 

--------------------------------------------------------------------------------

 
registered architect and/or professional engineer.


(iii)           A properly executed application form of Alteration form as may
be required by the Town of Hempstead and/or other agencies having jurisdiction.


 (iv)           Four executed copies of the Insurance Requirements agreement in
the form attached to these Rules and Regulations from Tenant’s contractor and
from the contractor’s subcontractors.


(v)           Contractor’s and subcontractor’s insurance certificates including
a “hold harmless” in accordance with the Insurance Requirements agreement.


2.  
If Alterations are generally acceptable and otherwise permitted by the Lease,
Landlord will return the following to Tenant:



(i)           Plans approved or returned with comments (such approval or
comments shall not constitute a waiver of Department of Buildings approval or
approval of other jurisdictional agencies).


(ii)           Signed application forms referred to in B1(iii) above, providing
proper submissions have been made.


(iii)           Two fully executed copies of the Insurance Requirements
agreement.


(iv)           Covering transmittal letter.


3.  
Tenant shall obtain Department of Buildings approval of plans and a permit from
the Department of Buildings and/or other agencies having jurisdiction.  Tenant
shall be responsible for keeping current all permits.



C.           Requirements and Procedures Prior to Commencement of Work:


1.  
At least thirty (30) days prior to the commencement of any Alteration work,
Tenant shall submit copies of all approved plans and permits to Landlord and
shall post the original permit on the Premises.



2.  
All work shall be subject to the full supervision and inspection of Landlord’s
representatives, to be performed by Landlord.  Such supervision and inspection
shall be solely for the benefit of Landlord, and without any obligation or
liability whatsoever to Tenant or Tenant’s contractors or subcontractors.



3.  
Landlord or Landlord’s representative shall be empowered, without any liability
to Tenant, its contractors and/or subcontractors, to issue orders of stop work,
and/or bar access to the Premises, to any contractor and/or subcontractor whose
work is deemed in the opinion of Landlord and/or Landlord’s representative, to
be not in accordance with the approved plans and specifications, or to be
otherwise detrimental to the Building.



4.  
When necessary, in Landlord’s sole judgment, Landlord will require engineering
and shop drawings, which drawings must be approved by Landlord before work
commences on such

 
 
E-2
 

--------------------------------------------------------------------------------

 
 


 

  affected item.  All such drawings are to be prepared by Tenant and reviewed by
Landlord at Tenant’s cost and expense.  All approvals shall be obtained by
Tenant.

 
5.  
All structural and floor loading requirements shall be subject to the prior
approval of Landlord’s structural engineer at Tenant’s cost and expense.



6.  
All mechanical (HVAC, plumbing and sprinkler) and electrical requirements shall
be subject to the approval of Landlord’s mechanical and electrical engineers at
Tenant’s cost and expense.



7.  
All demolition shall be supervised by Landlord’s representative at Tenant’s
expense.



8.  
Elevator service for construction work shall be charged to Tenant at standard
Building rates.  Prior arrangements for elevator use shall be made with Building
manager by Tenant.  No material or equipment shall be carried under or on top of
elevators.  If an operating engineer is required by any union regulations, such
engineer shall be paid for by Tenant.



9.  
If shutdown of risers and mains for electrical, HVAC, sprinkler and plumbing
work is required, such work shall be supervised by Landlord’s representative at
Tenant’s expense.



No work will be performed in Building mechanical equipment rooms without
Landlord’s approval and under Landlord’s supervision at Tenant’s expense.


10.  
Tenant’s contractor shall:



(i)           have a Superintendent or Foreman on the Premises at all times;


(ii)           police the job at all times, continually keeping the Premises
orderly;


(iii)           maintain cleanliness and protection of all areas, including
elevators and lobbies;


(iv)           protect all mechanical equipment and thoroughly clean them at the
completion of work;


(v)           block off supply and return grills, diffusers and ducts to keep
dust from entering into the Building air-conditioning system; and


(vi)           avoid the disturbance of other tenants.


11.  
If Tenant’s contractor is negligent in any of its responsibilities, Tenant shall
be charged for the corrective work done by Building porters and other personnel.



12.  
All equipment and installations must be equal to the standards of the
Building.  Any deviation from Building standards will be permitted only if
indicated or specified on the plans and specifications approved by Landlord.



13.  
A properly executed air balancing report signed by a professional engineer shall
be submitted to Landlord upon the completion of all HVAC work.

 
 
E-3
 

--------------------------------------------------------------------------------

 
 
14.  
Upon completion of the Alterations, Tenant shall submit to Landlord properly
executed documents indicating total compliance and final approval by the
Department of Buildings of the work.



15.  
Tenant shall submit to Landlord a final “as-built” set of drawings showing all
items of the Alterations in full detail.



D.           Special Requirements Regarding Fire Safety System:


1.  
Tenant acknowledges being advised that the Building has an active Fire Safety
System.  Tenant shall notify its contractors and subcontractors, as well as all
persons and entities who shall perform or supervise any alteration or demolition
within the Premises, of such facts.



2.  
Demolition by Tenant of all or any portions of the Premises shall be carried out
in such manner as to protect equipment and wiring of Landlord’s Fire Safety
System.



3.  
Landlord, after receipt of Tenant’s notice of demolition, and at Tenant’s
expense, shall secure and protect Building equipment connected to the Fire
Safety System in the Premises to be demolished.



4.  
Landlord, at Tenant’s expense, shall make such additions and alterations to the
existing Fire Safety System as may be necessary by reason of alterations made
within the Premises either by or on behalf of Tenant or by Landlord, as part of
the initial installation, and work, if any, that Landlord is required to perform
pursuant to the provisions of this lease or any work letter or leasehold
improvements agreement entered into by Landlord and Tenant.



5.  
Landlord’s contract fire alarm service personnel shall be the only personnel
permitted to adjust, test, alter, relocate, add to, or remove equipment
connected to the Fire Safety System.



6.  
Landlord, at Tenant’s expense, shall repair or cause to have repaired, any and
all defects, deficiencies or malfunctions of the Fire Safety System caused by
Tenant’s alterations or demolition of the Premises.  Such expense may include
expenses of engineering, supervision and standby fire watch personnel that
Landlord deems necessary to protect the Building during the time such defects,
deficiencies and malfunctions are being corrected.



7.  
During such times that Tenant’s alterations or demolition of the Premises
require that fire protection afforded by the Fire Safety System be disabled,
Tenant, at Tenant’s expense, shall maintain fire watch service deemed reasonably
suitable to Landlord.



 


  E-4
 

--------------------------------------------------------------------------------

 
ADDITIONAL STANDARDS AND REQUIREMENTS


Drywall:


1.  
All drywall partitions are to be constructed in accordance with Building
standard.



2.  
Drywall may not be fastened to any ductwork or directly to any ceiling tile.



3.  
All walls butting mullions shall have a proper channel to receive the drywall.



Electrical:


1.           Home runs shall be indicated on plans.  Metallic armored cable
shall be used throughout for power and lighting wiring.


2.           Light fixtures shall be Building Standard or as previously approved
by Landlord.  All lighting fixtures shall be independently supported.


3.           All wiring shall be properly supported and in accordance with local
code.  All wiring shall be concealed.


4.           All electrical boxes shall meet code requirements.


5.           All unused conduit and wiring shall be removed.


6.           All wiring shall meet the requirements of the local governing code
and of Underwriter’s Laboratory.


7.           Special power shall be taken from main distribution board and not
from floor distribution panels.


8.           Plans with requirements shall be submitted to Landlord to determine
riser capacity.


9.           Tenant shall pay for all electrical design and layout cost for
related work.


10.           Building Mechanic or Engineer shall supervise all riser shutdowns.


Telephone:


1.           All telephone wire shall be concealed in conduit or thin wall
tubing or approved (NEC) raceway.


2.           Telephone wiring in ceilings shall be Teflon in plenum areas and
kept in bundles to specific drops.


3.           Telephone wire will be permitted to be run loose in periphery
enclosures only.


4.           No telephone wire shall be run exposed on baseboards or walls.
 
 
E-5
 

--------------------------------------------------------------------------------

 

Doors:


All wood doors shall be as per Building Standard shall be properly fire rated
and bear a fire rating label.  All hollow metal doors shall be properly fire
rated if they are located in rated partitions.


Hardware:


1.           All hardware shall be as per Building Standard.


2.           All locks shall be keyed and mastered to Building setup.  Two
individual keys must be supplied to the Building Manager.


Equipment:


1.           Equipment where approved may be suspended with fish plates through
slab or from steel beams depending on load.


2.           All floor loading and steel work shall be subject to the prior
approval of the Building structural engineer.  All approvals shall be obtained
by the Tenant at Tenant’s expense.   Tenant shall also be responsible for the
costs of all inspections by any professional engineers in connection with this
work.


Public Areas:


All public areas shall meet Department of Buildings requirements or requirements
of other agencies having jurisdiction.


Air Conditioning:


1.           Tenant shall be responsible for alterations to existing air
conditioning ductwork or systems and for insuring that such work is properly
integrated into the existing Building systems with no adverse effects on the
Buildings systems.  Landlord shall not be responsible for the proper HVAC design
within the area of any Tenant Alterations.


2.           The system shall be balanced at Tenant’s expense at the completion
of the job,


3.           Tenant shall furnish design balancing report to Landlord.


4.           All air conditioning components shall match existing or shall
receive prior approval from Landlord.


5.           Landlord will not permit any outside louvers.


6.           All shutoff valves shall be accessible at all times.


7.           All unused ductwork shall be removed.


8.           All unused equipment shall be removed and returned to Landlord.
 
 
E-6
 

--------------------------------------------------------------------------------

 

9.           All HVAC, kitchen, toilet and equipment exhaust fans systems and
any other systems shall be discharged to the atmosphere, and not in ceilings or
existing Building return air systems.


Plumbing:


1.           No water risers shall be shutdown during Building office hours.


2.           All plumbing work shall conform to local code,


3.           All fixtures shall match existing fixtures.


4.           No exposed plumbing is permitted.


5.           All unused fixtures and piping shall be removed.  All unused piping
shall be capped at its respective riser.


6.           All unused fixtures shall be returned to Landlord.


7.           A Building mechanic shall supervise all riser shutdowns.


8.           All run-outs from risers shall be copper pipe.


9.           All hot water lines shall be properly insulated, and where
necessary, Landlord may require that cold water or waste water lines be
insulated.


Blinds and Curtains:


1.           Where applicable, new blinds shall match existing blinds.


2.           Drapery rods may not be supported by any part of the acoustical
ceiling system.  Rods shall be supported by headers attached to the structure
above the ceiling,


3.           If draperies are to be installed by Tenant, such draperies shall be
flameproof.


Ceilings:


1.           All ceilings shall meet all requirements of the applicable Building
Code.


2.           All acoustic tile ceiling shall meet shall match existing tile
ceiling, and conform to Building Standards.


3.           All ceilings are to be supported independently and not from
ductwork.



 
E-7
 

--------------------------------------------------------------------------------

 
BUILDING STANDARDS FOR MATERIALS AND CONSTRUCTION


Partitions


Interior Office Partitions -  2 2@ steel studs at 24@ oc, floor to underside of
suspended ceiling, with 2@ gypsum wall board each side with all joints
taped.  Partitions terminating at mullions or columns shall be constructed
without offset..
 
Demising walls (Between Tenant Spaces) - 2 2@ steel studs at 24@ oc, floor to
underside of slab above, with 2@ gypsum wall board each side with all joints
taped.  Partitions shall contain full thick acoustic insulation.  Partitions
terminating at mullions or columns shall be constructed without offset..


Corridor Walls - 2 2@ steel studs at 24@ oc, floor to underside of slab above,
with two layers 2@ gypsum wall board Type AC@ each side with all joints
taped.  Partitions shall contain full thick thermofiber insulation.


Doors, Frames, Hardware


Primary Entrance - One pair fire-rated tempered glass doors, 2@ thick, full
height.  Frame shall be clear anodized aluminum, and shall extend from the floor
to the underside of suspended ceiling.
Door hardware shall be clear anodized aluminum.


Secondary Egress - 3=-0@ x full height x 1 :@ Red Oak veneer AB@ label wood
flush door,.  Frame to be 16 ga. Steel hollow metal construction, AB@ label, and
shall extend from the floor to the underside of suspended ceiling.


Interior Doors - 3=-0@ x 8=-0@ x 1 :@ Hardwood veneer wood flush door suitable
for stain finish,.  Frame to be 18 ga. Steel hollow metal construction.


Hardware - Each Interior door shall be provided with 3 hinges, brushed chrome
finish, a passage set, and a door stop.  Secondary egress door shall be provided
with 4 hinges, brushed chrome finish, a lock set, an overhead door closer, and a
door stop.  Lock / passage sets shall be ASchlage@ D Series cylindrical sets
with AAthens@ lever handles in brushed chrome finish.


Acoustical Lay-in Ceilings


Acoustical tile -  shall be nominal 24@ x 24@ (or 48@) x 5/8@ lay-in;, tegular
edged textured ceiling tile, white finish, supported in a white finish
15/16@  grid.


Flooring


Carpeting and resilient flooring  -  as per Tenant=s selection.


Wall Finish


Paint and wallcovering -  as per Tenant=s selection.
 
 
E-8
 

--------------------------------------------------------------------------------

 


Electrical


Receptacles - Spec grade 120v, 20a duplex devices. White finish.  Cover plate -
stainless steel brushed finish.


Wall switches - Spec grade 277v, 20a. toggle .  White finish. Cover plate -
stainless steel brushed finish.


Lighting


Lighting fixtures - 2 x 4  with parabolic lens 18 cell 3@ deep (or greater) 277v
electronic ballast with (3) T8 lamps.


Air Distribution


VAV boxes - Trane Model VCCE.


Ceiling Diffusers - Titus Model TDC.  Color - #25 Off-White


Return Register - Titus Series 23.  Color - #25 Off-White
Sprinkler


Sprinkler heads - chrome plated semi-recessed pendant type, with one piece
semi-recessed escutchon.



E-9


 
 

--------------------------------------------------------------------------------

 
INSURANCE REQUIREMENTS




Tenant:


Premises:


The undersigned contractor or subcontractor (hereinafter called “Contractor”)
has been hired by the tenant or occupant (hereinafter called “Tenant”) of the
Building named above or by Tenant’s contractor to perform certain work
(hereinafter called “Work”) for Tenant in the Tenant’s premises in the
Building.  Contractor and Tenant have requested the undersigned landlord
(hereinafter called “Landlord”) to grant Contractor access to the Building and
its facilities in connection with the performance of the Work and Landlord
agrees to grant such access to Contractor upon and subject to the following
terms and conditions:


 
Contractor agrees to indemnify and save harmless the Landlord, its officers,
employees and agents and their affiliates, subsidiaries, and partners, and each
of them, from and with respect to any claims, demands, suits, liabilities,
losses and expenses, including reasonable attorneys’ fees arising out of or in
connection with the Work (and/or imposed by law upon any or all of them) because
of personal injuries, including death at any time resulting therefrom, and loss
of or damage to property.



 
Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:



(a)           Workers’ Compensation and Employers’ Liability Insurance covering
each and every workman employed in, about or upon the Work, as provided for in
each and every statute applicable to Workers’ Compensation and Employers’
Liability Insurance.


(b)           Comprehensive General Liability Insurance Including Coverages for
Protective and Contractual Liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:


Bodily Injury and
Property Damage                                $3,000,000 per occurrence


(c)           Comprehensive Automobile Liability Insurance (covering all owned,
non-owned and/or hired motor vehicles to be used in connection with the Work)
for not less than the following limits:


Bodily Injury and
Property Damage                                $1,000,000 per occurrence




Contractor shall furnish a certificate from its insurance carrier or carriers to
the Landlord before commencing the Work, showing that it has complied with the
above requirements regarding insurance and providing that the insurer will give
Landlord twenty (20) days’ prior written notice of the cancellation of any of
the foregoing policies.
 
 
INS.-1
 

--------------------------------------------------------------------------------

 


 
Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:



(a)           Comprehensive General Liability Insurance Including Protective and
Contractual Liability Coverages with limits of liability at least equal to the
above-stated limits.


(b)           Comprehensive Automobile Liability Insurance (covering all owned,
non-owned and/or hired motor vehicles to be used in connection with the Work)
for not less than the following limits:


Bodily Injury and
Property Damage                                $1,000,000 per occurrence


Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.


Agreed to and executed this       day of                       , 20    .




Contractor                                                      Landlord
 
 
 



INS.-2


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FURNITURE






Item(s)
Number of Items
   
File Cabinets
 
2.5 foot by 3 foot File Cabinet
2
3 foot by 3 foot filing cabinets
6
3 foot by 5 foot filing cabinets
13
cherry file cabinet 3 feet
2
   
Credenzas
 
Cherry Credenza 6 foot
5
cherry credenza 6 feet with book case
1
   
Desks
 
Cherry Desk 6 foot with 4 foot extension
8
   
Book Shelves
 
Cherry book case  approx 4 feet tall
1
Cherry book shelf approx 6feet tall
1
Cherry bookshelf 3 by 4 feet
2
Cherry bookshelf 6 feet tall
1
   
Cubicles
 
Private Cubes
2
Short Cubes
22
Tall Cubes
10
   
Tables
 
round table
1
   
 
 

 




F-1
 

--------------------------------------------------------------------------------

 

EXHIBIT G


APPRAISAL PROVISIONS


If Tenant shall serve upon Landlord, within the time and in the manner required
under the Lease, a Renewal Appraisal Notice, then the Renewal Term Fixed Rent
shall be determined by appraisal in accordance with the following:


1.           Tenant, by designation in the Renewal Appraisal Notice, shall
appoint an appraiser (“Tenant’s Appraiser”).  Landlord or Tenant shall furnish
to Tenant’s Appraiser a copy of the Renewal Rent Proposal.  Within thirty (30)
days after the date of Landlord’s receipt of the Renewal Appraisal Notice,
Tenant shall deliver to Landlord the written good-faith determination of
Tenant’s Appraiser of the Renewal Fair Market Fixed Rent (“Tenant’s Renewal Rent
Determination”), based upon the parameters set forth in Section 15.1.3(b) of the
Lease.  If Tenant fails to deliver to Landlord Tenant’s Renewal Rent
Determination before the expiration of such thirty (30) day period, then
Landlord shall notify Tenant in writing of its failure to submit such document,
and if, in such event, Tenant does not, within a period of ten (10) days after
its receipt of such notice, submit its required document to Landlord, then
Tenant and Landlord shall be conclusively deemed to have agreed to Landlord’s
Renewal Rent Determination, and the Renewal Term Fixed Rent shall equal the
Renewal Term Fixed Rent set forth in Landlord’s Renewal Rent Determination.


2.           Provided Landlord has received Tenant’s Renewal Rent Determination
within the time set forth in Paragraph 1 above, Landlord and Tenant’s Appraiser,
within fifteen (15) days after Landlord’s receipt of the Tenant’s Renewal Rent
Determination, shall jointly appoint a mutually agreeable second appraiser who
shall be impartial (herein called the “Final Appraiser”) and notify Tenant
thereof.  If Landlord and Tenant’s Appraiser fail to agree upon and appoint the
Final Appraiser within such 15-day period, then either Landlord or Tenant may
request that the American Arbitration Association (“AAA”) appoint the Final
Appraiser within ten (10) days after such request, and both parties shall be
bound by any appointment so made within such 10-day period.  If the Final
Appraiser shall not have been appointed within such 10-day period, then either
Landlord or Tenant may apply to any court having jurisdiction to make such
appointment.  The Final Appraiser shall subscribe and swear to an oath to fairly
and impartially perform his duties hereunder.


3.           Within fifteen (15) days after the appointment of the Final
Appraiser, Landlord shall submit a copy of the Renewal Rent Proposal to the
Final Appraiser, and Tenant shall submit a copy of Tenant’s Renewal Rent
Determination to the Final Appraiser.  If either Landlord or Tenant shall fail
to submit such materials in accordance with the provisions of this Paragraph 3
of this Exhibit G, then the Final Appraiser shall notify any party which failed
to submit its required materials of its failure (which notice shall refer
specifically to this Paragraph 3 of this Exhibit G), and if, in such event, the
failing party does not, within a period of ten (10) days after its receipt of
such notice, submit its required materials, then (i) if Tenant failed to so
submit its required materials, the Renewal Term Fixed Rent shall be the amount
thereof set forth in Landlord’s Renewal Rent Determination, or (ii) if Landlord
failed to so submit its required materials, the Renewal Term Fixed Rent shall be
determined using the Renewal Fair Market Fixed Rent set forth in Tenant’s
Renewal Rent Determination, and any such determination shall be conclusive and
binding upon both Landlord and
 
 
G-1
 

--------------------------------------------------------------------------------

 
 
Tenant.


4.           If both Landlord and Tenant submit their respective required
materials in accordance with the provisions of Paragraph 3 of this Exhibit G,
then the Final Appraiser, within twenty (20) days after its receipt of both sets
of required materials, shall select which of Landlord’s Renewal Rent
Determination or Tenant’s Renewal Rent Determination, in his opinion, more
accurately reflects the Renewal Fair Market Fixed Rent, and shall notify
Landlord and Tenant of such selection in writing.  The Renewal Fair Market Fixed
Rent set forth in the selected Fair Market Determination shall be used to
determine the Renewal Term Fixed Rent, and such determination shall be
conclusive and binding upon both Landlord and Tenant.


5.           The fees and expenses of any such appraisal process shall be borne
by the parties equally, except that Landlord shall bear the expense, if any, of
the Initial Renewal Rent Notice and Tenant shall bear the expense of Tenant’s
Appraiser, and each party shall bear the expense of its attor­neys and experts.


6.           Tenant’s Appraiser and the Final Appraiser each shall be a
disinterested person of at least ten (10) years experience as a real estate
appraiser in the State of New York who shall be a member of the “MAI” society of
appraisers and shall have had experience as a broker or appraiser of first-class
commercial office real estate in the “Nassau County, New York” office market.


7.           It is expressly understood, and each appraiser shall acknowledge
and agree, that any determination of the Renewal Fair Market Fixed Rent shall be
based solely on the definition thereof as set forth in Section 15.1.3(b) of the
Lease, including the assumptions and criteria set forth in such
definitions.  The appraisers shall not have the power to add to, modify or
change any such definitions or any other provisions of the Lease, and the
jurisdic­tion of the appraisers is accordingly limited.

 




G-2
 

--------------------------------------------------------------------------------

 

EXHIBIT H


THE STORAGE SPACE


(See attached plan)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
H-1


--------------------------------------------------------------------------------